EXHIBIT 10.2
EXECUTION COPY
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
DATED AS OF FEBRUARY 24, 2010
BY AND AMONG
ARCH RECEIVABLE COMPANY, LLC,
as Seller,
ARCH COAL SALES COMPANY, INC.,
as initial Servicer,
THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS,
LC PARTICIPANTS AND PURCHASER AGENTS FROM TIME TO TIME PARTY
HERETO,
AND
PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as LC Bank

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. AMOUNTS AND TERMS OF THE PURCHASES
    2  
Section 1.1 Purchase Facility
    2  
Section 1.2 Making Purchases; Initial Purchase; Initial Assignment and
Assumption
    3  
Section 1.3 Purchased Interest Computation
    8  
Section 1.4 Settlement Procedures
    8  
Section 1.5 Fees
    13  
Section 1.6 Payments and Computations, Etc
    13  
Section 1.7 Increased Costs
    14  
Section 1.8 Requirements of Law; Funding Losses
    15  
Section 1.9 Inability to Determine Euro-Rate
    16  
Section 1.10 Taxes
    17  
Section 1.11 Letters of Credit
    17  
Section 1.12 Issuance of Letters of Credit
    17  
Section 1.13 Requirements For Issuance of Letters of Credit
    18  
Section 1.14 Disbursements, Reimbursement
    18  
Section 1.15 Repayment of Participation Advances
    19  
Section 1.16 Documentation
    20  
Section 1.17 Determination to Honor Drawing Request
    20  
Section 1.18 Nature of Participation and Reimbursement Obligations
    20  
Section 1.19 Indemnity
    22  
Section 1.20 Liability for Acts and Omissions
    22  
ARTICLE II. REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
    24  
Section 2.1 Representations and Warranties; Covenants
    24  
Section 2.2 Termination Events
    24  
ARTICLE III. INDEMNIFICATION
    24  
Section 3.1 Indemnities by the Seller
    24  
Section 3.2 Indemnities by the Servicer
    26  
ARTICLE IV. ADMINISTRATION AND COLLECTIONS
    27  
Section 4.1 Appointment of the Servicer
    27  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 4.2 Duties of the Servicer
    27  
Section 4.3 Lock-Box Account Arrangements
    29  
Section 4.4 Enforcement Rights
    29  
Section 4.5 Responsibilities of the Seller
    30  
Section 4.6 Servicing Fee
    30  
Section 4.7 Authorization and Action of the Administrator and Purchaser Agents
    31  
Section 4.8 Nature of Administrator’s Duties; Delegation of Administrator’s
Duties; Exculpatory Duties
    32  
Section 4.9 UCC Filings
    33  
Section 4.10 Agent’s Reliance, Etc
    33  
Section 4.11 Administrator and Affiliates
    34  
Section 4.12 Notice of Termination Events
    34  
Section 4.13 Non-Reliance on Administrator, Purchaser Agents and other
Purchasers; Administrators and Affiliates
    35  
Section 4.14 Indemnification
    36  
Section 4.15 Successor Administrator
    36  
ARTICLE V. MISCELLANEOUS
    37  
Section 5.1 Amendments, Etc
    37  
Section 5.2 Notices, Etc
    37  
Section 5.3 Successors and Assigns; Assignability; Participations
    37  
Section 5.4 Costs, Expenses and Taxes
    40  
Section 5.5 No Proceedings; Limitation on Payments
    42  
Section 5.6 Confidentiality
    43  
Section 5.7 GOVERNING LAW AND JURISDICTION
    43  
Section 5.8 Execution in Counterparts
    44  
Section 5.9 Survival of Termination; Non-Waiver
    44  
Section 5.10 WAIVER OF JURY TRIAL
    44  
Section 5.11 Entire Agreement
    44  
Section 5.12 Headings
    45  
Section 5.13 Right of Setoff
    45  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 5.14 Purchaser Groups’ Liabilities
    45  
Section 5.15 Sharing of Recoveries
    45  
Section 5.16 Ratification
    45  

-iii-



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of February 24, 2010, by and among ARCH
RECEIVABLE COMPANY, LLC, a Delaware limited liability company, as seller (the
“Seller”), ARCH COAL SALES COMPANY, INC., a Delaware corporation (“Arch Sales”),
as initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), the various CONDUIT
PURCHASERS, RELATED COMMITTED PURCHASERS, LC PARTICIPANTS and PURCHASER AGENTS
from time to time party hereto and PNC BANK, NATIONAL ASSOCIATION, a national
banking association (“PNC”), as administrator (in such capacity, together with
its successors and assigns in such capacity, the “Administrator”) and as issuer
of Letters of Credit (in such capacity, together with its successors and assigns
in such capacity, the “LC Bank”).
     PRELIMINARY STATEMENTS. Certain terms that are capitalized and used
throughout this Agreement are defined in Exhibit I. References in the Exhibits
hereto to the “Agreement” refer to this Agreement, as amended, supplemented or
otherwise modified from time to time.
     This Agreement amends and restates in its entirety, as of the Closing Date,
the Receivables Purchase Agreement, dated as of February 3, 2006 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Original Agreement”), among the Seller, the Servicer, Market Street Funding LLC
(“Market Street”) and PNC, as LC Participant, Administrator and LC Bank. Upon
the effectiveness of this Agreement, the terms and provisions of the Original
Agreement shall, subject to this paragraph, be superseded hereby in their
entirety. Notwithstanding the amendment and restatement of the Original
Agreement by this Agreement, (i) the Seller and Servicer shall continue to be
liable to PNC, Market Street and any other Indemnified Party or Affected Person
(as such terms are defined in the Original Agreement) for fees and expenses
which are accrued and unpaid under the Original Agreement on the date hereof
(collectively, the “Original Agreement Outstanding Amounts”) and all agreements
to indemnify such parties in connection with events or conditions arising or
existing prior to the effective date of this Agreement and (ii) the security
interest created under the Original Agreement shall remain in full force and
effect as security for such Original Agreement Outstanding Amounts until such
Original Agreement Outstanding Amounts shall have been paid in full. Upon the
effectiveness of this Agreement, each reference to the Original Agreement in any
other document, instrument or agreement shall mean and be a reference to this
Agreement. Nothing contained herein, unless expressly herein stated to the
contrary, is intended to amend, modify or otherwise affect any other instrument,
document or agreement executed and/or delivered in connection with the Original
Agreement.
     The Seller (i) desires to sell, transfer and assign an undivided percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided percentage interest, as such percentage interest shall be adjusted
from time to time based upon, in part, reinvestment payments that are made by
such Purchasers and (ii) may, subject to the terms and conditions hereof,
request that the LC Bank issue or cause the issuance of one or more Letters of
Credit.
     In consideration of the mutual agreements, provisions and covenants
contained herein, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES
     Section 1.1 Purchase Facility.
     (a) On the terms and subject to the conditions hereof, the Seller may, from
time to time before the Facility Termination Date, (i) ratably (based on the
aggregate Commitments of the Related Committed Purchasers in their respective
Purchaser Groups) request that the Conduit Purchasers, or, only if a Conduit
Purchaser denies such request or is unable to fund (and provides notice of such
denial or inability to the Seller, the Administrator and its Purchaser Agent),
ratably request that the Related Committed Purchasers, make purchases of and
reinvestments in undivided percentage ownership interests with regard to the
Purchased Interest from the Seller and (ii) request that the LC Bank issue or
cause the issuance of Letters of Credit, in each case subject to the terms
hereof (each such purchase, reinvestment or issuance is referred to herein as a
“Purchase”). Subject to Section 1.4(b) concerning reinvestments, at no time will
a Conduit Purchaser have any obligation to make a Purchase. Each Related
Committed Purchaser severally hereby agrees, on the terms and subject to the
conditions hereof, to make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date,
based on the applicable Purchaser Group’s Ratable Share of each Purchase
requested pursuant to Section 1.2(a) (and, in the case of each Related Committed
Purchaser, its Commitment Percentage of its Purchaser Group’s Ratable Share of
such Purchase) and, on the terms of and subject to the conditions of this
Agreement, the LC Bank hereby agrees to issue Letters of Credit in return for
(and each LC Participant hereby severally agrees to make participation advances
in connection with any draws under such Letters of Credit equal to such LC
Participant’s Pro Rata Share of such draws), undivided percentage ownership
interests with regard to the Purchased Interest from the Seller from time to
time from the date hereof to the Facility Termination Date. Notwithstanding
anything set forth in this paragraph (a) or otherwise herein to the contrary,
under no circumstances shall any Purchaser make any purchase or reinvestment
(including, without limitation, any mandatory deemed Purchases pursuant to
Section 1.1(b)) or issue any Letters of Credit hereunder, as applicable, if,
after giving effect to such Purchase, the (i) aggregate outstanding amount of
the Capital funded by such Purchaser, when added to all other Capital funded by
all other Purchasers in such Purchaser’s Purchaser Group would exceed (A) its
Purchaser Group’s Group Commitment (as the same may be reduced from time to time
pursuant to Section 1.1(c)) minus (B) the related LC Participant’s Pro Rata
Share of the LC Participation Amount, (ii) the Aggregate Capital plus the LC
Participation Amount would exceed the Purchase Limit or (iii) the LC
Participation Amount would exceed the aggregate of the Commitments of the LC
Participants.
     The Seller may, subject to this paragraph (a) and the other requirements
and conditions herein, use the proceeds of any purchase by the Purchasers
hereunder to satisfy its Reimbursement Obligation to the LC Bank and the LC
Participants (ratably, based on the outstanding amounts funded by the LC Bank
and each such LC Participant) pursuant to Section 1.14 below.

2



--------------------------------------------------------------------------------



 



     (b) In the event the Seller fails to reimburse the LC Bank for the full
amount of any drawing under any Letter of Credit on the applicable Drawing Date
(out of its own funds available therefor) pursuant to Section 1.14, then the
Seller shall, automatically (and without the requirement of any further action
on the part of any Person hereunder), be deemed to have requested a new purchase
from the Conduit Purchasers or Related Committed Purchasers, as applicable, on
such date, on the terms and subject to the conditions hereof, in an amount equal
to the amount of such Reimbursement Obligation at such time. Subject to the
limitations on funding set forth in paragraph (a) above (and the other
requirements and conditions herein), the Conduit Purchasers or Related Committed
Purchasers, as applicable, shall fund such deemed purchase request and deliver
the proceeds thereof directly to the Administrator to be immediately distributed
(ratably) to the LC Bank and the applicable LC Participants in satisfaction of
the Seller’s Reimbursement Obligation pursuant to Section 1.14, below, to the
extent of the amounts permitted to be funded by the Conduit Purchasers or
Related Committed Purchasers, as applicable, at such time, hereunder.
     (c) The Seller may, upon at least 30 days’ written notice to the
Administrator, terminate the Purchase Facility in whole or, upon at least
30 days’ written notice to the Administrator, from time to time, irrevocably
reduce in part the unused portion of the Purchase Limit (but not below the
amount that would cause the Aggregate Capital plus the LC Participation Amount
to exceed the Purchase Limit or would cause the Group Capital of any Purchaser
Group to exceed its Group Commitment, in each case after giving effect to such
reduction); provided, that each partial reduction shall be in the amount of at
least $5,000,000, or an integral multiple of $1,000,000 in excess thereof, and
that, unless terminated in whole, the Purchase Limit shall in no event be
reduced below $50,000,000. Each reduction in the Commitments hereunder shall be
made ratably among the Purchasers in accordance with their respective Commitment
Percentages and their respective Commitments. The Administrator shall promptly
advise the Purchaser Agents of any notice received by it pursuant to this
Section 1.1(c); it being understood that (in addition to and without limiting
any other requirements for termination, prepayment and/or the funding of the LC
Collateral Account hereunder) no such termination or reduction shall be
effective unless and until (i) in the case of a termination, the amount on
deposit in the LC Collateral Account is at least equal to the then outstanding
LC Participation Amount and (ii) in the case of a partial reduction, the amount
on deposit in the LC Collateral Account is at least equal to the positive
difference between the then outstanding LC Participation Amount and the Purchase
Limit as so reduced by such partial reduction.
     Section 1.2 Making Purchases; Initial Purchase; Initial Assignment and
Assumption.
     (a) Each Funded Purchase (but not reinvestment) of undivided percentage
ownership interests with regard to the Purchased Interest hereunder may be made
on any day upon the Seller’s irrevocable written notice in the form of Annex B
(each, a “Purchase Notice”) delivered to the Administrator and each Purchaser
Agent in accordance with Section 5.2 (which notice must be received by the
Administrator and each Purchaser Agent before 11:00 a.m., New York City time) at
least two Business Days before the requested Purchase Date, which notice shall
specify: (A) solely in the case of a Funded Purchase maintained by Capital
(other than one made pursuant to Section 1.14(b)), the amount requested to be
paid to the Seller (such amount, which

3



--------------------------------------------------------------------------------



 



shall not be less than $300,000 (or such lesser amount as agreed to by the
Administrator and each Purchaser Agent) and shall be in integral multiples of
$100,000 in excess thereof, being the Capital relating to the undivided
percentage ownership interest then being purchased with respect to each
Purchaser Group), (B) the date of such Funded Purchase (which shall be a
Business Day), and (C) the pro forma calculation of the Purchased Interest after
giving effect to the increase in the Aggregate Capital.
     (b) On the date of each Funded Purchase (but not reinvestment, issuance of
a Letter of Credit or a Funded Purchase pursuant to Section 1.2(e)) of undivided
percentage ownership interests with regard to the Purchased Interest hereunder,
each applicable Conduit Purchaser or Related Committed Purchaser, as the case
may be, shall, upon satisfaction of the applicable conditions set forth in
Exhibit II, make available to the Seller in same day funds, at PNC, account
number 1019291244, ABA No. 043-000-096 (or such other account as may be
designated in writing by the Seller to the Administrator and each Purchaser
Agent), an amount equal to the portion of Capital relating to the undivided
percentage ownership interest then being purchased by such Purchaser.
     (c) Effective on the date of each Funded Purchase or other Purchase
pursuant to this Section 1.2 and each reinvestment pursuant to Section 1.4, the
Seller hereby sells and assigns to the Administrator for the benefit of the
Purchasers (ratably, based on the sum of the Capital plus the LC Participation
Amount outstanding at such time for each such Purchaser’s Capital) an undivided
percentage ownership interest in: (i) each Pool Receivable then existing,
(ii) all Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security.
     (d) To secure all of the Seller’s obligations (monetary or otherwise) under
this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent, the Seller hereby grants to the Administrator
(for the benefit of the Purchasers and their assigns) a security interest in all
of the Seller’s right, title and interest (including any undivided interest of
the Seller) in, to and under all of the following, whether now or hereafter
owned, existing or arising: (i) all Pool Receivables, (ii) all Related Security
with respect to such Pool Receivables, (iii) all Collections with respect to
such Pool Receivables, (iv) the Lock-Box Accounts and all amounts on deposit
therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Box Accounts and amounts on deposit therein, (v) all rights
(but none of the obligations) of the Seller under the Sale Agreements, (vi) all
proceeds of, and all amounts received or receivable under any or all of, the
foregoing and (vii) all of its other property (collectively, the “Pool Assets”).
The Seller hereby authorizes the Administrator to file financing statements
describing the collateral covered thereby as “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the collateral described in this Agreement. The
Administrator (on behalf of the Purchasers and their assigns) shall have, with
respect to the Pool Assets, and in addition to all the other rights and remedies
available to the Administrator and the Purchasers, all the rights and remedies
of a secured party under any applicable UCC.

4



--------------------------------------------------------------------------------



 



     (e) Whenever the LC Bank issues a Letter of Credit pursuant to Section 1.12
hereof, each LC Participant shall, automatically and without further action of
any kind upon the effective date of issuance of such Letter of Credit, have
irrevocably been deemed to make a Funded Purchase hereunder in the event that
such Letter of Credit is subsequently drawn and such drawn amount shall not have
been reimbursed pursuant to Section 1.14 upon such draw in an amount equal to
its Pro Rata Share of such unreimbursed draw. All such Funded Purchases shall be
made ratably by the LC Participants according to their Pro Rata Shares and shall
accrue Discount from the date of such draw. In the event that any Letter of
Credit expires or is surrendered without being drawn (in whole or in part) then,
in such event, the foregoing commitment to make Funded Purchases shall expire
with respect to such Letter of Credit and the LC Participation Amount shall
automatically reduce by the amount of the Letter of Credit which is no longer
outstanding.
     (f) The Seller may, with the written consent of the Administrator and each
Purchaser Agent (and, in the case of a new related LC Participant, the LC Bank),
which consent may be granted or withheld in their sole discretion, add
additional Persons as Purchasers (either to an existing Purchaser Group or by
creating new Purchaser Groups) or cause an existing Related Committed Purchaser
or related LC Participant to increase its Commitment in connection with a
corresponding increase in the Purchase Limit; provided, that the Commitment of
any Related Committed Purchaser or related LC Participant may only be increased
with the prior written consent of such Purchaser. Each new Conduit Purchaser,
Related Committed Purchaser or related LC Participant (or Purchaser Group) shall
become a party hereto, by executing and delivering to the Administrator, each
Purchaser Agent and the Seller, an Assumption Agreement in the form of Annex F
hereto (which Assumption Agreement shall, in the case of any new Conduit
Purchaser, Related Committed Purchaser or related LC Participant, be executed by
each Person in such new Purchaser’s Purchaser Group).
     (g) Each Related Committed Purchaser’s and related LC Participant’s
obligations hereunder shall be several, such that the failure of any Related
Committed Purchaser or related LC Participant to make a payment in connection
with any purchase hereunder, or drawing under a Letter of Credit hereunder, as
the case may be, shall not relieve any other Related Committed Purchaser or
related LC Participant of its obligation hereunder to make payment for any
Funded Purchase or such drawing. Further, in the event any Related Committed
Purchaser or related LC Participant fails to satisfy its obligation to make a
purchase or payment with respect to such drawing as required hereunder, upon
receipt of notice of such failure from the Administrator (or any relevant
Purchaser Agent), subject to the limitations set forth herein, the
non-defaulting Related Committed Purchasers or related LC Participants in such
defaulting Related Committed Purchaser’s or related LC Participant’s Purchaser
Group shall fund the defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of the related Purchase or drawing pro rata
in proportion to their relative Commitment Percentages (determined without
regard to the Commitment Percentage of the defaulting Related Committed
Purchaser or related LC Participant; it being understood that a defaulting
Related Committed Purchaser’s or related LC Participant’s Commitment Percentage
of any Purchase or drawing shall be first funded by the Related Committed
Purchasers or related LC Participants in such defaulting Related Committed
Purchaser’s or related LC Participant’s Purchaser Group and thereafter if there
are no other Related Committed Purchasers or related LC Participants in such

5



--------------------------------------------------------------------------------



 



Purchaser Group or if such other Related Committed Purchasers or related LC
Participants are also defaulting Related Committed Purchasers or related LC
Participants, then such defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of such Purchase or drawing shall be funded
by each other Purchaser Group ratably and applied in accordance with this
paragraph (g)). Notwithstanding anything in this paragraph (g) to the contrary,
no Related Committed Purchaser or related LC Participant shall be required to
make a Purchase or payment with respect to such drawing pursuant to this
paragraph for an amount which would cause the aggregate Capital of such Related
Committed Purchaser or the Pro Rata Share of the LC Participation Amount of such
related LC Participant (after giving effect to such Purchase or payment with
respect to such drawing) to exceed its Commitment.
     (h) Notwithstanding the otherwise applicable conditions precedent to
Purchases hereunder, upon the effectiveness of this Agreement in accordance with
its terms, and immediately prior to giving effect to Section 1.2(i) below,
(x) Market Street, as a Conduit Purchaser, shall be deemed to have outstanding
Capital hereunder equal to its outstanding Capital under the Original Agreement
immediately prior to the effectiveness of this Agreement and (y) PNC, as an LC
Participant, shall be deemed to have a Pro Rata Share of the LC Participation
Amount equal to 100% of the LC Participation Amount under the Original Agreement
immediately prior to the effectiveness of this Agreement.
     (i) Immediately upon effectiveness of this Agreement in accordance with its
terms and after giving effect to Section 1.2(h) above:
               (i) Market Street, as a Related Committed Purchaser, hereby
assigns and delegates to Credit Agricole Corporate and Investment Bank New York
Branch (“Credit Agricole”), as a Related Committed Purchaser, $50,000,000 of
Market Street’s existing $175,000,000 Commitment and the related obligation
hereunder to make purchases and reinvestments from time to time in accordance
with the terms hereof, and Credit Agricole, as a Related Committed Purchaser,
hereby assumes such $50,000,000 Commitment and such obligation hereunder to make
purchases and reinvestments from time to time in accordance with the terms
hereof;
               (ii) Market Street, as a Conduit Purchaser and as a Related
Committed Purchaser, hereby assigns and delegates to Atlantic Asset
Securitization LLC (“Atlantic”), as a Conduit Purchaser, $15,971,429 of the
outstanding Capital funded by Market Street through the date hereof, and
Atlantic, as a Conduit Purchaser, hereby accepts such $15,971,429 of outstanding
Capital so assigned; provided, that payment by Atlantic to Market Street of the
amount payable by Atlantic pursuant to the following paragraph shall be a
condition precedent to the assignment effected by this clause (ii); and
               (iii) PNC, as an LC Participant, hereby assigns and delegates to
Credit Agricole, as an LC Participant, $50,000,000 of PNC’s $175,000,000
Commitment, $18,282,796 of PNC’s Pro Rata Share of the LC Participation Amount
and the related obligation hereunder to make participation advances to the LC
Bank from time to time in accordance with the terms hereof, and Credit Agricole,
as an LC Participant, hereby assumes such $50,000,000 Commitment, such
$18,282,796 Pro Rata Share of the LC Participation Amount and such

6



--------------------------------------------------------------------------------



 



obligation hereunder to make participation advances to the LC Bank from time to
time in accordance with the terms hereof.
     As consideration for the assignments and assumptions described in this
Section 1.2(i), Atlantic shall pay to Market Street by wire transfer of
immediately available funds to the account specified by Market Street (or by its
Purchaser Agent on its behalf) on the date hereof, $15,971,429. After giving
effect to the assignments and assumptions described in Section 1.2(i) and
effective as of the Closing Date:
     (A) there shall be two Purchaser Groups as follows, one of which consists
of Market Street, as a Conduit Purchaser and as a Related Committed Purchaser,
and PNC, as LC Bank and as an LC Participant and as Purchaser Agent for such
Purchaser Group, and the other of which consists of Altantic Asset
Securitization LLC, as a Conduit Purchaser, and Credit Agricole, as a Related
Committed Purchaser and as an LC Participant and as Purchaser Agent for such
Purchaser Group;
     (B) the Group Commitment of Market Street’s Purchaser Group shall be
$125,000,000, and the Group Commitment of Atlantic’s Purchaser Group shall be
$50,000,000;
     (C) the Commitment of Market Street, as a Related Committed Purchaser shall
be $125,000,000, and the Commitment of Credit Agricole, as a Related Committed
Purchaser shall be $50,000,000;
     (D) the Commitment of PNC, as LC Bank and as an LC Participant, shall be
$125,000,000 and the Commitment of Credit Agricole, as an LC Participant, shall
be $50,000,000;
     (E) the Aggregate Capital shall be $55,900,000, the Capital funded by
Market Street shall be $39,928,571, and the Capital funded by Atlantic shall be
$15,971,429;
     (F) the LC Participation Amount shall be $63,989,785, the Pro Rata Share of
the LC Participation Amount of PNC, as an LC Participant, shall be $45,706,989
and the Pro Rata Share of the LC Participation Amount of Credit Agricole, as an
LC Participant, shall be $18,282,796;
     (G) Atlantic shall have the rights and obligations of a Conduit Purchaser
hereunder, and Credit Agricole shall have the rights and obligations of a
Related Committed Purchaser and LC Participant hereunder, to the extent of the
Commitments so assigned to and assumed by them, respectively;
     (H) Market Street Funding, LLC and PNC shall, to the extent of the
assignment by them pursuant to this Section 1.2(d), be released from the portion
of their respective Commitments and, in the case of PNC, Pro Rata Share of the
LC Participation Amount, so assigned.

7



--------------------------------------------------------------------------------



 



     (j) The parties hereto acknowledge and agree that the assignments and
assumptions effected by Section 1.2(j) shall be deemed to satisfy the
requirements of Section 1.2(f) and Sections 5.3(c) and (e) hereof relating to
the execution and delivery of an Assumption Agreement and a Transfer Supplement
and any other requirements hereunder and under the Original Agreement for
assignments of Capital and Commitments.
     Section 1.3 Purchased Interest Computation. The Purchased Interest shall be
initially computed on the Closing Date. Thereafter, until the Facility
Termination Date, such Purchased Interest shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day. From
and after the occurrence of any Termination Day, the Purchased Interest shall
(until the event(s) giving rise to such Termination Day are satisfied or are
waived by the Administrator in accordance with Section 2.2) be deemed to be
100%. The Purchased Interest shall become zero when (a) the Aggregate Capital
thereof and Aggregate Discount thereon shall have been paid in full, (b) an
amount equal to 100% of the LC Participation Amount shall have been deposited in
the LC Collateral Account, or all Letters of Credit shall have expired and
(c) all the amounts owed by the Seller and the Servicer hereunder to each
Purchaser, the Administrator and any other Indemnified Party or Affected Person
are paid in full, and the Servicer shall have received the accrued Servicing Fee
thereon.
     Section 1.4 Settlement Procedures.
     (a) The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.
     (b) The Servicer shall, on each day on which Collections of Pool
Receivables are received (or deemed received) by the Seller or the Servicer:
               (i) set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the benefit the Purchasers, out of such Collections, first, an amount equal
to the Aggregate Discount accrued through such day for each Portion of Capital
and not previously set aside, second, an amount equal to the fees set forth in
each Fee Letter accrued and unpaid through such day, and third, to the extent
funds are available therefor, an amount equal to the aggregate of the
Purchasers’ Share of the Servicing Fee accrued through such day and not
previously set aside,
               (ii) subject to Section 1.4(f), if such day is not a Termination
Day, remit to the Seller, ratably, on behalf of the Purchasers, the remainder of
such Collections. Such remainder shall, to the extent representing a return on
the Aggregate Capital, be automatically reinvested, ratably, according to each
Purchaser’s Capital, in Pool Receivables and in the Related Security,
Collections and other proceeds with respect thereto; provided, that if the
Purchased Interest would exceed 100%, then the Servicer shall not remit such
remainder to the Seller or reinvest, but shall set aside and hold in trust for
the Administrator (for the benefit of the Purchasers) (and shall, at the request
of the Administrator, segregate in a separate account

8



--------------------------------------------------------------------------------



 



approved by the Administrator) a portion of such Collections that, together with
the other Collections set aside pursuant to this paragraph, shall equal the
amount necessary to reduce the Purchased Interest to 100% (determined as if such
Collections set aside had been applied to reduce the Aggregate Capital at such
time), which amount shall be deposited ratably to each Purchaser Agent’s account
(for the benefit of the its related Purchasers) on the next Settlement Date in
accordance with Section 1.4(c); provided, further, that (x) in the case of any
Purchaser that is a Conduit Purchaser, if such Purchaser has provided notice (a
“Declining Notice”) to its Purchaser Agent and the Administrator that such
Purchaser (a “Declining Conduit Purchaser”) no longer wishes Collections with
respect to any Portion of Capital funded or maintained by such Purchaser to be
reinvested pursuant to this clause (ii) or (y) in the case of any Purchaser that
has provided notice (an “Exiting Notice”) to its Purchaser Agent and the
Administrator of its refusal, following any request by the Seller to extend the
then Facility Termination Date, to extend its Commitment hereunder (an “Exiting
Purchaser”), then in either case set forth in clause (x) or (y) above, such
Purchaser’s ratable share (determined according to outstanding Capital) of
Collections shall not be reinvested or remitted to the Seller and shall instead
be held in trust for the benefit of such Purchaser and applied in accordance
with clause (iii) below,
               (iii) if such day is a Termination Day (or any day following the
provision of a Declining Notice or an Exiting Notice), set aside, segregate and
hold in trust for the benefit of the Purchasers (and shall, at the request of
the Administrator, segregate in a separate account approved by the
Administrator), the entire remainder of such Collections (or in the case of a
Declining Conduit Purchaser or an Exiting Purchaser, an amount equal to such
Purchaser’s ratable share of such Collections based on its Capital; provided,
that solely for purposes of determining such Purchaser’s ratable share of such
Collections, such Purchaser’s Capital shall be deemed to remain constant from
the date of the provision of a Declining Notice or an Exiting Notice, as the
case may be, until the date such Purchaser’s Capital has been paid in full; it
being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchasers in respect of this
parenthetical and thereafter Collections shall be set aside for such Purchaser
ratably in respect of its Capital (as recalculated)); provided, further, that if
amounts are set aside and held in trust on any Termination Day of the type
described in clause (a) of the definition of “Termination Day” (or any day
following the provision of a Declining Notice or an Exiting Notice) and,
thereafter, the conditions set forth in Section 2 of Exhibit II are satisfied or
waived by the Administrator and the Majority Purchaser Agents (or, in the case
of a Declining Notice or an Exiting Notice, such Declining Notice or Exiting
Notice, as the case may be, has been revoked by the related Declining Conduit
Purchaser or Exiting Purchaser, respectively, and written notice thereof has
been provided to the Administrator, the related Purchaser Agent and the
Servicer), such previously set-aside amounts shall, to the extent representing a
return on the Aggregate Capital (or the Capital of the Declining Conduit
Purchaser or Exiting Purchaser, as the case may be) and ratably in accordance
with each Purchaser’s Capital, be reinvested in accordance with clause (ii) on
the day of such subsequent satisfaction or waiver of conditions or revocation of
Declining Notice or Exiting Notice, as the case may be, and
               (iv) release to the Seller (subject to Section 1.4(f)) for its
own account any Collections in excess of: (w) amounts required to be reinvested
in accordance with clause

9



--------------------------------------------------------------------------------



 



(ii) or the proviso to clause (iii) plus (x) the amounts that are required to be
set aside pursuant to clause (i), the provisos to clause (ii) and clause (iii)
plus (y) the Seller’s Share of the Servicing Fee accrued and unpaid through such
day and all reasonable and appropriate out-of-pocket costs and expenses of the
Servicer for servicing, collecting and administering the Pool Receivables plus
(z) all other amounts then due and payable by the Seller under this Agreement to
the Purchasers, the Purchaser Agents, the Administrator, and any other
Indemnified Party or Affected Person.
     (c) The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), deposit into each Purchaser Agent’s account, on each Settlement
Date, Collections held for such Purchaser Agent (for the benefit of its related
Purchasers) pursuant to clause (b)(i) or (f) plus the amount of Collections then
held for such Purchaser Agent (for the benefit of its related Purchasers)
pursuant to clauses (b)(ii) and (iii) of Section 1.4; provided, that if Arch
Sales or an Affiliate thereof is the Servicer, such day is not a Termination Day
and the Administrator has not notified Arch Sales (or such Affiliate) that such
right is revoked, Arch Sales (or such Affiliate) may retain the portion of the
Collections set aside pursuant to clause (b)(i) that represents the aggregate of
each Purchasers’ Share of the Servicing Fee. On or prior to the last day of each
Settlement Period, each Purchaser Agent will notify the Servicer by facsimile of
the amount of Discount accrued with respect to each Portion of Capital during
such Settlement Period or portion thereof.
     (d) The Servicer shall distribute the amounts described (and at the times
set forth) in clause (c) above as follows:
               (i) if such distribution occurs on a day that is not a
Termination Day and the Purchased Interest does not exceed 100%, first to each
Purchaser Agent ratably according to the Discount accrued during such Yield
Period (for the benefit of the relevant Purchasers within such Purchaser Agent’s
Purchaser Group) in payment in full of all accrued Discount with respect to each
Portion of Capital maintained by such Purchasers and all accrued Fees; it being
understood that each Purchaser Agent shall distribute such amounts to the
Purchasers within such Purchaser Agent’s Purchaser Group ratably according to
Discount and Fees, respectively, and second, if the Servicer has set aside
amounts in respect of the Servicing Fee pursuant to clause (b)(i) and has not
retained such amounts pursuant to clause (c), to the Servicer (payable in
arrears on each Settlement Date) in payment in full of the aggregate of the
Purchasers’ Share of accrued Servicing Fees so set aside, and
               (ii) if such distribution occurs on a Termination Day or on a day
when the Purchased Interest exceeds 100%, first, if Arch Sales or an Affiliate
thereof is not the Servicer, to the Servicer in payment in full of the
Purchasers’ Share of all accrued Servicing Fees, second, to each Purchaser Agent
ratably (based on the aggregate accrued and unpaid Discount and Fees payable to
all Purchasers at such time) (for the benefit of the relevant Purchasers in such
Purchaser Agent’s Purchaser Group) in payment in full of all accrued Discount
with respect to each Portion of Capital funded or maintained by the Purchasers
within such Purchaser Agent’s Purchaser Group and all accrued Fees, third, to
each Purchaser Agent ratably according to the aggregate of the Capital of each
Purchaser in each such Purchaser Agent’s Purchaser Group (for the benefit of the
relevant Purchasers in such Purchaser Agent’s

10



--------------------------------------------------------------------------------



 



Purchaser Group) in payment in full of each Purchaser’s Capital (or, if such day
is not a Termination Day, the amount necessary to reduce the Purchased Interest
to 100%) (determined as if such Collections had been applied to reduce the
Aggregate Capital); it being understood that each Purchaser Agent shall
distribute the amounts described in the first, second and third clauses of this
Section 1.4(d)(ii) to the Purchasers within such Purchaser Agent’s Purchaser
Group ratably according to Discount, Fees and Capital, respectively, fourth, to
the LC Collateral Account for the benefit of the LC Bank and the LC
Participants, the amount necessary to cash collateralize the LC Participation
Amount until the amount of cash collateral held in such LC Collateral Account
equals 100% of the LC Participation Amount (or, if such day is not a Termination
Day, the amount necessary to reduce the Purchased Interest to 100%) (determined
as if such Collections had been applied to reduce the aggregate outstanding
amount of the LC Participation Amount), fifth, if the Aggregate Capital and
accrued Aggregate Discount with respect to each Portion of Capital for all
Purchaser Groups have been reduced to zero, and the aggregate of the Purchasers’
Share of all accrued Servicing Fees payable to the Servicer (if other than Arch
Sales or an Affiliate thereof) have been paid in full, to each Purchaser Agent
ratably, based on the amounts payable to each Purchaser in such Purchaser
Agent’s Purchaser Group (for the benefit of the relevant Purchasers in such
Purchaser Agent’s Purchaser Group), the Administrator and any other Indemnified
Party or Affected Person in payment in full of any other amounts owed thereto by
the Seller or the Servicer hereunder, and sixth, to the Servicer (if the
Servicer is Arch Sales or an Affiliate thereof) in payment in full of the
aggregate of the Purchasers’ Share of all accrued Servicing Fees.
After the Aggregate Capital, Aggregate Discount, fees payable pursuant to the
Fee Letters and Servicing Fees with respect to the Purchased Interest, and any
other amounts payable by the Seller and the Servicer to each Purchaser Group,
the Administrator or any other Indemnified Party or Affected Person hereunder,
have been paid in full, and (on and after a Termination Day) after an amount
equal to 100% of the LC Participation Amount has been deposited in the LC
Collateral Account, all additional Collections with respect to the Purchased
Interest shall be paid to the Seller for its own account.
     (e) For the purposes of this Section 1.4:
               (i) if on any day the Outstanding Balance of any Pool Receivable
is reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, discount or other adjustment made by the Seller or any
Affiliate of the Seller or the Servicer or any Affiliate of the Servicer, or any
setoff or dispute between the Seller or any Affiliate of the Seller or the
Servicer or any Affiliate of the Servicer and an Obligor, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment and shall immediately pay any and all
such amounts in respect thereof to a Lock-Box Account for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.4;
               (ii) if on any day any of the representations or warranties in
Sections l(j) or 3(a) of Exhibit III is not true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in full and shall immediately pay any and all such
amounts in respect thereof to a Lock-Box Account (or as

11



--------------------------------------------------------------------------------



 



otherwise directed by the Administrator at such time) for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.4;
               (iii) except as provided in clause (i) or (ii), or as otherwise
required by applicable law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and
               (iv) if and to the extent the Administrator, any Purchaser Agent
or any Purchaser shall be required for any reason to pay over to an Obligor (or
any trustee, receiver, custodian or similar official in any Insolvency
Proceeding) any amount received by it hereunder, such amount shall be deemed not
to have been so received by such Person but rather to have been retained by the
Seller and, accordingly, such Person shall have a claim against the Seller for
such amount, payable when and to the extent that any distribution from or on
behalf of such Obligor is made in respect thereof.
     (f) If at any time the Seller shall wish to cause the reduction of
Aggregate Capital (but not to commence the liquidation, or reduction to zero, of
the entire Aggregate Capital), the Seller may do so as follows:
               (i) the Seller shall give the Administrator, each Purchaser Agent
and the Servicer written notice in substantially the form of Annex C (each, a
“Paydown Notice”) (A) at least two Business Days prior to the date of such
reduction for any reduction of the Aggregate Capital less than or equal to
$20,000,000 and (B) at least five Business Days prior to the date of such
reduction for any reduction of the Aggregate Capital greater than $20,000,000,
in each case such Paydown Notice shall include, among other things, the amount
of such proposed reduction and the proposed date on which such reduction will
commence;
               (ii) (A) on the proposed date of the commencement of such
reduction and on each day thereafter, the Servicer shall cause Collections not
to be reinvested until the amount thereof not so reinvested shall equal the
desired amount of reduction or (B) the Seller shall remit to each Purchaser
Agent’s account (for the benefit of the relevant Purchasers in such Purchaser
Agent’s Purchaser Group), in immediately available funds, an amount equal to the
desired amount of such reduction together with accrued and unpaid Aggregate
Discount, and Aggregate Discount to accrue through the next Settlement Date,
with respect to such Aggregate Capital, ratably (based on such Purchaser Agent’s
Purchasers’ portion of the Aggregate Capital reduced thereby and portion of the
related Aggregate Discount; and
               (iii) the Servicer shall hold such Collections in trust for the
benefit of the Purchasers ratably (based on their respective Portions of Capital
funded thereby) for payment to each such Purchaser Agent (for the benefit of the
relevant Purchasers in such Purchaser Agent’s Purchaser Group) on the next
Settlement Date immediately following the current Settlement Period or such
other date approved by the Administrator and each such Purchaser Agent, and the
Aggregate Capital (together with the Capital of any related Purchaser) shall be

12



--------------------------------------------------------------------------------



 



deemed reduced in the amount to be paid to each such Purchaser Agent (on behalf
of its related Purchasers) only when in fact finally so paid;
provided, that the amount of any such reduction shall be not less than $300,000
and shall be an integral multiple of $100,000 in excess thereof.
     Section 1.5 Fees. The Seller shall pay to the Administrator, the Purchaser
Agents and the Purchasers certain fees in the amounts and on the dates set forth
in one or more fee letter agreements for each Purchaser Group, in each case
entered into from time to time by and among the Servicer, the Seller and the
applicable Purchaser Agent and/or the Administrator (as any such fee letter
agreement may be amended, restated, supplemented or otherwise modified from time
to time, each, a “Fee Letter”).
     Section 1.6 Payments and Computations, Etc.
     (a) All amounts to be paid or deposited by the Seller or the Servicer
hereunder or under any other Transaction Document shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than noon (New York City time) on the day when due in same day funds to each
account designated by the Purchaser Agents (for the benefit of the Purchasers in
such Purchaser Agent’s Purchaser Group) and/or the Administration Account, as
applicable. All amounts received after noon (New York City time) will be deemed
to have been received on the next Business Day. Amounts payable hereunder to or
for the benefit of the Administrator, the Purchasers or the Purchaser Agents (or
their related Affected Persons or Indemnified Parties) shall be distributed as
follows:
               (i) Any amounts to be distributed by or on behalf of the
Administrator hereunder to any Purchaser Agent, Purchaser or Purchaser Group
shall be distributed to the account specified in writing from time to time by
the applicable Purchaser Agent to the Administrator, and the Administrator shall
have no obligation to distribute any such amounts unless and until it actually
receives payment of such amounts by the Seller or the Servicer, as applicable,
in the Administration Account. Except as expressly set forth herein (including,
without limitation, as set forth in Section 1.4(b)(iii) with respect to
Collections held in trust for Declining Conduit Purchasers and Exiting
Purchasers), the Administrator shall distribute (or cause to be distributed)
such amounts to the Purchaser Agents for the Purchasers within their respective
Purchaser Groups ratably (x) in the case of such amounts paid in respect of
Discount and Fees, according to the Discount and Fees payable to the Purchasers
and (y) in the case of such amounts paid in respect of Capital (or in respect of
any other obligations other than Discount and Fees), according to the
outstanding Capital funded by the Purchasers.
               (ii) Except as expressly set forth herein (including, without
limitation, as set forth in Section 1.4(b)(iii) with respect to Collections held
in trust for Declining Conduit Purchasers and Exiting Purchasers), each
Purchaser Agent shall distribute the amounts paid to it hereunder for the
benefit of the Purchasers in its Purchaser Group to the Purchasers within its
Purchaser Group ratably (x) in the case of such amounts paid in respect of
Discount and Fees, according to the Discount and Fees payable to such Purchasers
and (y) in the case of such

13



--------------------------------------------------------------------------------



 



amounts paid in respect of Capital (or in respect of any other obligations other
than Discount and Fees), according to the outstanding Capital funded by such
Purchasers.
     (b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.
     (c) All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
     Section 1.7 Increased Costs.
     (a) If the Administrator, any Purchaser Agent, any Purchaser, any Liquidity
Provider or any other Program Support Provider or any of their respective
Affiliates (each an “Affected Person”) reasonably determines that the existence
of or compliance with: (i) any law, rule, regulation or generally accepted
accounting principle or any change therein or in the interpretation or
application thereof, or (ii) any request, guideline or directive from Financial
Accounting Standards Board (“FASB”) (including, without limitation, FAS
166/167), or any central bank or other Governmental Authority (whether or not
having the force of law), affects or would affect the amount of capital required
or expected to be maintained by such Affected Person, and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make purchases of (or otherwise to maintain the
investment in) Pool Receivables or issue any Letter of Credit related to this
Agreement or any related liquidity facility, credit enhancement facility and
other commitments of the same type, then, upon demand by such Affected Person
(with a copy to the Administrator), the Seller shall promptly pay to the
Administrator, for the account of such Affected Person, from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person for increased costs in the light of such circumstances, to
the extent that such Affected Person reasonably determines such increase in
capital to be allocable to the existence of any of such commitments. A
certificate as to such amounts submitted to the Seller and the Administrator by
such Affected Person shall be conclusive and binding for all purposes, absent
manifest error.
     (b) If, due to either: (i) the introduction of or any change in or in the
interpretation of any law, rule, regulation or generally accepted accounting
principle or (ii) compliance with any request, guideline or directive from FASB
(including, without limitation, FAS 166/167) or any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of, the Purchased Interest (or its
portion thereof) in respect of which Discount is computed by reference to the
Euro-Rate, then, upon demand by such Affected

14



--------------------------------------------------------------------------------



 



Person, the Seller shall promptly pay to such Affected Person, from time to time
as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person for increased costs. A certificate as to such
amounts submitted to the Seller and the Administrator by such Affected Person
shall be conclusive and binding for all purposes, absent manifest error.
     (c) For the avoidance of doubt, and not in limitation of the foregoing, any
increase in cost and/or reduction in yield caused by regulatory capital
allocation adjustments due to Statements of Financial Accounting Standards Nos.
166 and 167 (or any future statements or interpretations issued by FASB or any
successor thereto) (collectively, “FAS 166/167”) shall be covered by this
Section 1.7.
     Section 1.8 Requirements of Law; Funding Losses.
     (I) If any Affected Person reasonably determines that the existence of or
compliance with: (a) any law, rule or regulation or any change therein or in the
interpretation or application thereof, or (b) any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), in either case, adopted, issued or occurring after the
date hereof:
               (i) does or shall subject such Affected Person to any tax of any
kind whatsoever with respect to this Agreement, any increase in the Purchased
Interest (or its portion thereof) or in the amount of Capital relating thereto,
or does or shall change the basis of taxation of payments to such Affected
Person on account of Collections, Discount or any other amounts payable
hereunder (excluding taxes imposed on the overall income of such Affected
Person, and franchise taxes imposed on such Affected Person, by the jurisdiction
under the laws of which such Affected Person is organized or a political
subdivision thereof), or
               (ii) does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, purchases, advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder, or
               (iii) does or shall impose on such Affected Person any other
condition,
and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to, or issuing any Letter of Credit in respect of, the
Purchased Interest (or interests therein) or any Portion of Capital, or (B) to
reduce any amount receivable hereunder (whether directly or indirectly), then,
in any such case, upon demand by such Affected Person, the Seller shall promptly
pay to such Affected Person additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be payable as incurred. A certificate as to such amounts from such
Affected Person to the Seller and the Administrator shall be conclusive and
binding for all purposes, absent manifest error.

15



--------------------------------------------------------------------------------



 



     (II) The Seller shall compensate each Affected Person, upon written request
by such Person for all losses, expenses and liabilities (including any interest
paid by such Affected Person to lenders of funds borrowed by it to fund or
maintain any Portion of Capital hereunder at an interest rate determined by
reference to the Euro-Rate and any loss sustained by such Person in connection
with the re-employment of such funds), which such Affected Person may sustain
with respect to funding or maintaining such Portion of Capital at the Euro-Rate
if, for any reason, funding or maintaining such Portion of Capital at an
interest rate determined by reference to the Euro-Rate does not occur on a date
specified therefor.
     Section 1.9 Inability to Determine Euro-Rate.
     (a) If the Administrator (or any Purchaser Agent) determines before the
first day of any Settlement Period (which determination shall be final and
conclusive) that, by reason of circumstances affecting the interbank eurodollar
market generally, (i) deposits in dollars (in the relevant amounts for such
Settlement Period) are not being offered to banks in the interbank eurodollar
market for such Settlement Period, (ii) adequate means do not exist for
ascertaining the Euro-Rate for such Settlement Period or (iii) the Euro-Rate
does not accurately reflect the cost to any Purchaser (as determined by such
Purchaser or such Purchaser’s Purchaser Agent) of maintaining any Portion of
Capital during such Settlement Period, then the Administrator shall give notice
thereof to the Seller. Thereafter, until the Administrator or such Purchaser
Agent notifies the Seller that the circumstances giving rise to such suspension
no longer exist, (a) no Portion of Capital shall be funded at the Alternate Rate
determined by reference to the Euro-Rate and (b) the Discount for any
outstanding Portions of Capital then funded at the Alternate Rate determined by
reference to the Euro-Rate shall, on the last day of the then current Settlement
Period, be converted to the Alternate Rate determined by reference to the Base
Rate.
     (b) If, on or before the first day of any Settlement Period, the
Administrator shall have been notified by any Affected Person that such Affected
Person has determined (which determination shall be final and conclusive) that,
any enactment, promulgation or adoption of or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such
Affected Person with any guideline, request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
make it unlawful or impossible for such Affected Person to fund or maintain any
Portion of Capital at the Alternate Rate and based upon the Euro-Rate, the
Administrator shall notify the Seller thereof. Upon receipt of such notice,
until the Administrator notifies the Seller that the circumstances giving rise
to such determination no longer apply, (a) no Portion of Capital shall be funded
at the Alternate Rate determined by reference to the Euro-Rate and (b) the
Discount for any outstanding Portions of Capital then funded at the Alternate
Rate determined by reference to the Euro-Rate shall be converted to the
Alternate Rate determined by reference to the Base Rate either (i) on the last
day of the then current Settlement Period if such Affected Person may lawfully
continue to maintain such Portion of Capital at the Alternate Rate determined by
reference to the Euro-Rate to such day, or (ii) immediately, if such Affected
Person may not lawfully continue to maintain such Portion of Capital at the
Alternate Rate determined by reference to the Euro-Rate to such day.

16



--------------------------------------------------------------------------------



 



     Section 1.10 Taxes.
          The Seller agrees that any and all payments by the Seller under this
Agreement shall be made free and clear of and without deduction for any and all
current or future taxes, stamp or other taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
overall income or franchise taxes, in either case, imposed on the Person
receiving such payment by the Seller hereunder by the jurisdiction under whose
laws such Person is organized, operates or where its principal executive office
is located or any political subdivision thereof (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Seller shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any
Purchaser, Purchaser Agent, Liquidity Provider, Program Support Provider or the
Administrator, then the sum payable shall be increased by the amount necessary
to yield to such Person (after payment of all Taxes) an amount equal to the sum
it would have received had no such deductions been made. Whenever any Taxes are
payable by the Seller, the Seller agrees that, as promptly as possible
thereafter, the Seller shall send to the Administrator for its own account or
for the account of any Purchaser, Purchaser Agent, Liquidity Provider or other
Program Support Provider, as the case may be, a certified copy of an original
official receipt showing payment thereof or such other evidence of such payment
as may be available to the Seller and acceptable to the taxing authorities
having jurisdiction over such Person. If the Seller fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the Administrator
the required receipts or other required documentary evidence, the Seller shall
indemnify the Administrator and/or any other Affected Person, as applicable, for
any incremental taxes, interest or penalties that may become payable by such
party as a result of any such failure.
          Section 1.11 Letters of Credit.
          Subject to the terms and conditions hereof, the LC Bank shall issue or
cause the issuance of Letters of Credit (“Letters of Credit”) on behalf of
Seller (and, if applicable, on behalf of, or for the account of, the Transferor
in favor of such beneficiaries as the Transferor may elect); provided, however,
that the LC Bank will not be required to issue or cause to be issued any Letters
of Credit to the extent that after giving effect thereto the issuance of such
Letters of Credit would then cause (a) the sum of (i) the Aggregate Capital plus
(ii) the LC Participation Amount to exceed the Purchase Limit or (b) the LC
Participation Amount to exceed the aggregate of the Commitments of the LC
Participants. All amounts drawn upon Letters of Credit shall accrue Discount.
Letters of Credit that have not been drawn upon shall not accrue Discount.
          Section 1.12 Issuance of Letters of Credit.
     (a) The Seller may request the LC Bank, upon two (2) Business Days’ prior
written notice submitted on or before 11:00 a.m., New York time, to issue a
Letter of Credit by delivering to the Administrator, the LC Bank’s form of
Letter of Credit Application (the “Letter of Credit Application”), substantially
in the form of Annex E attached hereto and a Purchase Notice, substantially in
the form of Annex B hereto, in each case completed to the satisfaction of the
Administrator and the LC Bank; and, such other certificates, documents and other
papers and

17



--------------------------------------------------------------------------------



 



information as the Administrator may reasonably request. The Seller also has the
right to give instructions and make agreements with respect to any Letter of
Credit Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.
     (b) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. For the avoidance of doubt, no Letter of Credit
may be extended or renewed to a date that is later than twelve (12) months after
the Facility Termination Date. Each Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.
     (c) The Administrator shall promptly notify the LC Bank and each LC
Participant, at such Person’s address for notices hereunder, of the request by
the Seller for a Letter of Credit hereunder, and shall provide the LC Bank and
LC Participants with the Letter of Credit Application and Purchase Notice
delivered to the Administrator by the Seller pursuant to paragraph (a), above,
by the close of business on the day received or if received on a day that is not
a Business Day or on any Business Day after 11:00 a.m., New York time, on such
day, on the next Business Day.
     Section 1.13 Requirements For Issuance of Letters of Credit.
     The Seller shall authorize and direct the LC Bank to name the Seller or the
Transferor as the “Applicant” or “Account Party” of each Letter of Credit.
     Section 1.14 Disbursements, Reimbursement.
     (a) Immediately upon the issuance of each Letter of Credit, each LC
Participant shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the LC Bank a participation in such Letter of Credit
and each drawing thereunder in an amount equal to such LC Participant’s Pro Rata
Share of the face amount of such Letter of Credit and the amount of such
drawing, respectively.
     (b) In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to 12:00 p.m., New York time, on each date that an amount is paid
by the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in
an amount equal to the amount so paid by the LC Bank. In the event the Seller
fails to reimburse the LC

18



--------------------------------------------------------------------------------



 



Bank for the full amount of any drawing under any Letter of Credit by
12:00 p.m., New York time, on the Drawing Date, the LC Bank will promptly notify
each LC Participant thereof, and the Seller shall be deemed to have requested
that a Funded Purchase be made by the Purchasers in the Purchaser Groups for the
LC Bank and the LC Participants to be disbursed on the Drawing Date under such
Letter of Credit, subject to the amount of the unutilized portion of the
Purchase Limit. Any notice given by the LC Bank pursuant to this Section may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate written confirmation shall not affect the conclusiveness or binding
effect of such oral notice.
     (c) Each LC Participant shall upon any notice pursuant to subclause
(b) above make available to the LC Bank an amount in immediately available funds
equal to its Pro Rata Share of the amount of the drawing, whereupon the LC
Participants shall each be deemed to have made a Funded Purchase in that amount.
If any LC Participant so notified fails to make available to the LC Bank the
amount of such LC Participant’s Pro Rata Share of such amount by no later than
2:00 p.m., New York time on the Drawing Date, then interest shall accrue on such
LC Participant’s obligation to make such payment, from the Drawing Date to the
date on which such LC Participant makes such payment (i) at a rate per annum
equal to the Federal Funds Rate during the first three days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Capital on and after the fourth day following the Drawing Date. The LC Bank will
promptly give notice of the occurrence of the Drawing Date, but failure of the
LC Bank to give any such notice on the Drawing Date or in sufficient time to
enable any LC Participant to effect such payment on such date shall not relieve
such LC Participant from its obligation under this subclause (c), provided that
such LC Participant shall not be obligated to pay interest as provided in
subclauses (i) and (ii) above until and commencing from the date of receipt of
notice from the LC Bank or the Administrator of a drawing. Each LC Participant’s
Commitment shall continue until the last to occur of any of the following
events: (A) the LC Bank ceases to be obligated to issue or cause to be issued
Letters of Credit hereunder; (B) no Letter of Credit issued hereunder remains
outstanding and uncancelled or (C) all Persons (other than the Seller) have been
fully reimbursed for all payments made under or relating to Letters of Credit.
     Section 1.15 Repayment of Participation Advances.
     (a) Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Seller (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a participation advance to the LC
Bank, or (ii) in payment of Discount on the Funded Purchases made or deemed to
have been made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.
     (b) If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on

19



--------------------------------------------------------------------------------



 



demand of the LC Bank, forthwith return to the LC Bank the amount of its Pro
Rata Share of any amounts so returned by the LC Bank plus interest at the
Federal Funds Rate, from the date the payment was first made to such LC
Participant through, but not including, the date the payment is returned by such
LC Participant.
     Section 1.16 Documentation.
          The Seller agrees to be bound by the terms of the Letter of Credit
Application and by the LC Bank’s interpretations of any Letter of Credit issued
for the Seller and by the LC Bank’s written regulations and customary practices
relating to letters of credit, though the LC Bank’s interpretation of such
regulations and practices may be different from the Seller’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
     Section 1.17 Determination to Honor Drawing Request.
          In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the LC Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
     Section 1.18 Nature of Participation and Reimbursement Obligations.
          Each LC Participant’s obligation in accordance with this Agreement to
make participation advances as a result of a drawing under a Letter of Credit,
and the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:
               (i) any set-off, counterclaim, recoupment, defense or other right
which such LC Participant may have against the LC Bank, the Administrator, the
Purchaser Agents, the Purchasers, the Seller or any other Person for any reason
whatsoever;
               (ii) the failure of the Seller or any other Person to comply with
the conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
participation advances hereunder;
               (iii) any lack of validity or enforceability of any Letter of
Credit or any set-off, counterclaim, recoupment, defense or other right which
Seller or the Transferor on behalf

20



--------------------------------------------------------------------------------



 



of which a Letter of Credit has been issued may have against the LC Bank, the
Administrator, any Purchaser, any Purchaser Agent or any other Person for any
reason whatsoever;
               (iv) any claim of breach of warranty that might be made by the
Seller, the LC Bank or any LC Participant against the beneficiary of a Letter of
Credit, or the existence of any claim, set-off, defense or other right which the
Seller, the LC Bank or any LC Participant may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), the LC Bank, any LC Participant, the Administrator, any Purchaser or
any Purchaser Agent or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Seller or any Subsidiaries of
the Seller or any Affiliates of the Seller and the beneficiary for which any
Letter of Credit was procured);
               (v) the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, even
if the Administrator or the LC Bank has been notified thereof;
               (vi) payment by the LC Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit other than as a result of the
gross negligence or willful misconduct of the LC Bank;
               (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;
               (viii) any failure by the LC Bank or any of the LC Bank’s
Affiliates to issue any Letter of Credit in the form requested by the Seller,
unless the LC Bank has received written notice from the Seller of such failure
within three Business Days after the LC Bank shall have furnished the Seller a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;
               (ix) any Material Adverse Effect on the Seller, the Transferor,
any Originator or any Affiliates thereof;
               (x) any breach of this Agreement or any Transaction Document by
any party thereto;
               (xi) the occurrence or continuance of an Insolvency Proceeding
with respect to the Seller, the Transferor, any Originator or any Affiliate
thereof;

21



--------------------------------------------------------------------------------



 



               (xii) the fact that a Termination Event or an Unmatured
Termination Event shall have occurred and be continuing;
               (xiii) the fact that this Agreement or the obligations of Seller
or Servicer hereunder shall have been terminated; and
               (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
          Section 1.19 Indemnity.
          In addition to other amounts payable hereunder, the Seller hereby
agrees to protect, indemnify, pay and save harmless the Administrator, the LC
Bank, each LC Participant and any of the LC Bank’s Affiliates that have issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final judgment of a
court of competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).
          Section 1.20 Liability for Acts and Omissions.
          As between the Seller, on the one hand, and the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents and the Purchasers, on the
other, the Seller assumes all risks of the acts and omissions of, or misuse of
any Letter of Credit by, the respective beneficiaries of such Letter of Credit.
In furtherance and not in limitation of the respective foregoing, none of the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents or the
Purchasers shall be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank or any LC
Participant shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical

22



--------------------------------------------------------------------------------



 



terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents and the
Purchasers, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the LC Bank’s rights or powers
hereunder. Nothing in the preceding sentence shall relieve the LC Bank from
liability for its gross negligence or willful misconduct, as determined by a
final non-appealable judgment of a court of competent jurisdiction, in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents or the Purchasers or their respective
Affiliates, be liable to the Seller or any other Person for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.
          Without limiting the generality of the foregoing, the Administrator,
the LC Bank, the LC Participants, the Purchaser Agents and the Purchasers and
each of its Affiliates (i) may rely on any written communication believed in
good faith by such Person to have been authorized or given by or on behalf of
the applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents or the
Purchasers or their respective Affiliates, in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
          In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the LC Bank under or
in connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

23



--------------------------------------------------------------------------------



 



ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
          Section 2.1 Representations and Warranties; Covenants.
          Each of the Seller and the Servicer hereby makes the representations
and warranties, and hereby agrees to perform and observe the covenants,
applicable to it as set forth in Exhibits III and IV, respectively.
          Section 2.2 Termination Events.
          If any of the Termination Events set forth in Exhibit V shall occur,
the Administrator may (with the consent of the Majority Purchaser Agents) and
shall (at the direction of the Majority Purchaser Agents), by notice to the
Seller, declare the Facility Termination Date to have occurred (in which case
the Facility Termination Date shall be deemed to have occurred); provided, that
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (f) of
Exhibit V, the Facility Termination Date shall occur. Upon any such declaration,
occurrence or deemed occurrence of the Facility Termination Date, the
Purchasers, the Purchaser Agents and the Administrator shall have, in addition
to the rights and remedies that they may have under this Agreement, all other
rights and remedies provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.
ARTICLE III.
INDEMNIFICATION
          Section 3.1 Indemnities by the Seller.
          Without limiting any other rights that the Administrator, the
Purchasers, the Purchaser Agents, the Liquidity Providers, any Program Support
Provider or any of their respective Affiliates, employees, officers, directors,
agents, counsel, successors, transferees or permitted assigns (each, an
“Indemnified Party”) may have hereunder or under applicable law, the Seller
hereby agrees to indemnify each Indemnified Party from and against any and all
claims, damages, expenses, costs, losses, liabilities, penalties and Taxes
(including Attorney Costs) (all of the foregoing being collectively referred to
as “Indemnified Amounts”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby or the acquisition of any portion of the
Purchased Interest, or any action taken or omitted by any of the Indemnified
Parties (including any action taken by the Administrator as attorney-in-fact for
the Seller, the Transferor or any Originator hereunder or under any other
Transaction Document) whether arising by reason of the acts to be performed by
the Seller hereunder or otherwise, excluding only Indemnified Amounts to the
extent: (a) a final judgment of a court of competent jurisdiction holds that
such Indemnified Amounts resulted from gross negligence or willful misconduct of
the Indemnified Party seeking indemnification, (b) due to the credit risk of the
Obligor and for which reimbursement would constitute recourse to the Transferor,
any Originator, the Seller or

24



--------------------------------------------------------------------------------



 



the Servicer for uncollectible Receivables or (c) such Indemnified Amounts
include Taxes imposed or based on, or measured by, the gross or net income or
receipts of such Indemnified Party by the jurisdiction under the laws of which
such Indemnified Party is organized, operates or where its principal executive
office is located (or any political subdivision thereof); provided, however,
that nothing contained in this sentence shall limit the liability of the Seller
or the Servicer or limit the recourse of any Indemnified Party to the Seller or
the Servicer for any amounts otherwise specifically provided to be paid by the
Seller or the Servicer hereunder. Without limiting the foregoing
indemnification, and subject to the exclusions in the preceding sentence, the
Seller shall indemnify each Indemnified Party for Indemnified Amounts (including
losses in respect of uncollectible Receivables regardless for purposes of these
specific matters whether reimbursement therefor would constitute recourse to the
Seller or the Servicer, except as set forth in subclause (viii) below) relating
to or resulting from any of the following:
               (i) the failure of any Receivable included in the calculation of
the Net Receivables Pool Balance as an Eligible Receivable to be an Eligible
Receivable, the failure of any information contained in any Information Package
to be true and correct, or the failure of any other information provided to any
Purchaser or the Administrator with respect to the Receivables or this Agreement
to be true and correct,
               (ii) the failure of any representation, warranty or statement
made or deemed made by the Seller (or any employee, officer or agent of the
Seller) under or in connection with this Agreement, any other Transaction
Document, any Information Package or any other information or report delivered
by or on behalf of the Seller pursuant hereto to have been true and correct as
of the date made or deemed made when made,
               (iii) the failure by the Seller to comply with any applicable
law, rule or regulation related to any Receivable or the related Contract or the
non-conformity of any Receivable or the related Contract with any such
applicable law, rule or regulation,
               (iv) the failure of the Seller to vest and maintain vested in the
Administrator (on behalf of the Purchasers) a first priority perfected ownership
interest or security interest in the Purchased Interest and the property
conveyed hereunder, free and clear of any Adverse Claim,
               (v) any commingling of funds to which the Administrator, any
Purchaser Agent or any Purchaser is entitled hereunder with any other funds;
               (vi) the failure to have filed, in accordance with the
requirements of this Agreement or any other Transaction Document, financing
statements (including as-extracted collateral filings) or other similar
instruments or documents under the UCC of each applicable jurisdiction or other
applicable laws with respect to any Receivables in, or purporting to be in, the
Receivables Pool and the other Pool Assets, whether at the time of any Purchase
or at any subsequent time;
               (vii) any failure of a Lock-Box Bank to comply with the terms of
the applicable Lock-Box Agreement;

25



--------------------------------------------------------------------------------



 



               (viii) any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Receivable (including without limitation a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of goods or the rendering of services related
to such Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
               (ix) any failure of the Seller to perform its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which it is a party;
               (x) any action taken by the Administrator as attorney-in-fact for
the Seller, the Transferor or any Originator pursuant to this Agreement or any
other Transaction Document;
               (xi) any environmental liability claim or products liability
claim or other claim, investigation, litigation or proceeding, arising out of or
in connection with merchandise, insurance or services that are the subject of
any Contract;
               (xii) the use of proceeds of purchases or reinvestments or the
issuance of any Letter of Credit; or
               (xiii) any reduction in Capital as a result of the distribution
of Collections pursuant to Section 1.4(d), if all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason.
          Section 3.2 Indemnities by the Servicer.
          Without limiting any other rights that any Indemnified Party may have
hereunder or under applicable law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly): (a) the failure of any
information contained in an Information Package to be true and correct, or the
failure of any other information provided to any such Indemnified Party by, or
on behalf of, the Servicer to be true and correct, (b) the failure of any
representation, warranty or statement made or deemed made by the Servicer (or
any of its officers) under or in connection with this Agreement or any other
Transaction Document to which it is a party to have been true and correct as of
the date made or deemed made when made, (c) the failure by the Servicer to
comply with any applicable law, rule or regulation with respect to any Pool
Receivable or the related Contract, (d) any dispute, claim, offset or defense of
the Obligor (other than as a result of discharge in bankruptcy with respect to
such Obligor) to the payment of any Receivable in, or purporting to be in, the
Receivables Pool resulting from or related to the collection activities with
respect to such Receivable, or (e) any failure of the Servicer to perform its
duties or obligations in accordance with the provisions hereof or any other
Transaction Document to which it is a party.

26



--------------------------------------------------------------------------------



 



ARTICLE IV.
ADMINISTRATION AND COLLECTIONS
     Section 4.1 Appointment of the Servicer.
     (a) The servicing, administering and collection of the Pool Receivables
shall be conducted by the Person so designated from time to time as the Servicer
in accordance with this Section. Until the Administrator gives notice to Arch
Sales (in accordance with this Section) of the designation of a new Servicer,
Arch Sales is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. Upon the occurrence
of a Termination Event, the Administrator may (with the consent of the Majority
Purchaser Agents) and shall (at the direction of the Majority Purchaser Agents)
designate as Servicer any Person (including itself) to succeed Arch Sales or any
successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.
     (b) Upon the designation of a successor Servicer as set forth in clause
(a), Arch Sales agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrator determines will facilitate the
transition of the performance of such activities to the new Servicer, and Arch
Sales shall cooperate with and assist such new Servicer. Such cooperation shall
include access to and transfer of related records (including all Contracts) and
use by the new Servicer of all licenses, hardware or software necessary or
desirable to collect the Pool Receivables and the Related Security.
     (c) Arch Sales acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator, the Purchaser Agents and the
Purchasers have relied on Arch Sales’ agreement to act as Servicer hereunder.
Accordingly, Arch Sales agrees that it will not voluntarily resign as Servicer
without the prior written consent of the Administrator and the Purchasers.
     (d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) each such Sub-Servicer shall agree in writing to perform the delegated
duties and obligations of the Servicer pursuant to the terms hereof, (ii) the
Servicer shall remain liable for the performance of the duties and obligations
so delegated, (iii) the Seller, the Administrator, the Purchaser Agents and the
Purchasers shall have the right to look solely to the Servicer for performance,
and (iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or the Transferor, the Administrator and the Majority
Purchaser Agents shall have consented in writing in advance to such delegation.
     Section 4.2 Duties of the Servicer.

27



--------------------------------------------------------------------------------



 



     (a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policies. The Servicer shall set aside, for the accounts
of the Seller and the Purchasers, the amount of the Collections to which each is
entitled in accordance with Article I. The Servicer may, in accordance with the
applicable Credit and Collection Policy, take such action, including
modifications, waivers or restructurings of Pool Receivables and the related
Contracts as the Servicer may determine to be appropriate to maximize
Collections thereof or reflect adjustments permitted under the Credit and
Collection Policy or required under applicable laws, rules or regulations or the
applicable Contract; provided, however, that for the purposes of this Agreement
(i) such action shall not change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable under this Agreement or
limit the rights of any of the Purchasers, Purchaser Agents or the Administrator
under this Agreement or any other Transaction Document and (iii) if a
Termination Event has occurred and is continuing and Arch Sales or an Affiliate
thereof is serving as the Servicer, Arch Sales or such Affiliate may take such
action only upon the prior approval of the Administrator. The Seller shall
deliver to the Servicer and the Servicer shall hold for the benefit of the
Seller and the Administrator (individually and for the benefit of the
Purchasers), in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to each Pool
Receivable. Notwithstanding anything to the contrary contained herein, if a
Termination Event has occurred and is continuing, the Administrator may direct
the Servicer (whether the Servicer is Arch Sales or any other Person) to
commence or settle any legal action to enforce collection of any Pool Receivable
or to foreclose upon or repossess any Related Security.
     (b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Arch Sales or an Affiliate thereof is
not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than Arch Sales or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Seller all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.
     (c) The Servicer’s obligations hereunder shall terminate on the later of:
(i) the Facility Termination Date, (ii) the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, (iii) the
date the LC Participation Amount is cash collateralized in full and (iv) the
date on which all amounts required to be paid to the Purchasers, the Purchaser
Agents, the Administrator and any other Indemnified Party or Affected Person
hereunder shall have been paid in full. After such termination, if Arch Sales or
an Affiliate thereof was not the Servicer on the date of such termination, the
Servicer shall promptly deliver to the Seller all books, records and related
materials that the Seller previously provided to the Servicer, or that have been
obtained by the Servicer, in connection with this Agreement.

28



--------------------------------------------------------------------------------



 



          Section 4.3 Lock-Box Account Arrangements.
          Prior to the Closing Date, the Seller shall have entered into Lock-Box
Agreements with all of the Lock-Box Banks and delivered original counterparts
thereof to the Administrator. Upon the occurrence of a Termination Event, the
Administrator may (and shall, at the direction of the Majority Purchaser Agents)
at any time thereafter give notice to each Lock-Box Bank that the Administrator
is exercising its rights under the Lock-Box Agreements to do any or all of the
following: (a) to have the exclusive ownership and control of the Lock-Box
Accounts transferred to the Administrator (for the benefit of the Purchasers)
and to exercise exclusive dominion and control over the funds deposited therein,
(b) to have the proceeds that are sent to the respective Lock-Box Accounts
redirected pursuant to the Administrator’s instructions rather than deposited in
the applicable Lock-Box Account, and (c) to take any or all other actions
permitted under the applicable Lock-Box Agreement. The Seller hereby agrees that
if the Administrator at any time takes any action set forth in the preceding
sentence, the Administrator shall have exclusive control (for the benefit of the
Purchasers) of the proceeds (including Collections) of all Pool Receivables and
the Seller hereby further agrees to take any other action that the Administrator
may reasonably request to transfer such control. Any proceeds of Pool
Receivables received by the Seller or the Servicer thereafter shall be sent
immediately to, or as otherwise instructed by, the Administrator. The parties
hereto hereby acknowledge that if at any time the Administrator takes control of
any Lock-Box Account, the Administrator shall not have any rights to the funds
therein in excess of the unpaid amounts due to the Administrator, the Purchaser
Agents, the Purchasers, any Indemnified Party, any Affected Person or any other
Person hereunder or under any other Transaction Document, and the Administrator
shall distribute or cause to be distributed such funds in accordance with
Section 4.2(b) and Article I (in each case as if such funds were held by the
Servicer thereunder).
          Section 4.4 Enforcement Rights.
     (a) At any time following the occurrence and during the continuation of a
Termination Event:
               (i) the Administrator may direct the Obligors that payment of all
amounts payable under any Pool Receivable is to be made directly to the
Administrator or its designee,
               (ii) the Administrator may instruct the Seller or the Servicer to
give notice of the Purchasers’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrator or
its designee (on behalf of the Purchasers), and the Seller or the Servicer, as
the case may be, shall give such notice at the expense of the Seller or the
Servicer, as the case may be; provided, that if the Seller or the Servicer, as
the case may be, fails to so notify each Obligor, the Administrator (at the
Seller’s or the Servicer’s, as the case may be, expense) may so notify the
Obligors, and
               (iii) the Administrator may request the Servicer to, and upon
such request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use

29



--------------------------------------------------------------------------------



 



of all software necessary or desirable to collect the Pool Receivables and the
Related Security, and make the same available to the Administrator or its
designee (for the benefit of the Purchasers) at a place selected by the
Administrator, and (B) segregate all cash, checks and other instruments received
by it from time to time constituting Collections in a manner acceptable to the
Administrator and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrator or its designee.
     (b) The Seller hereby authorizes the Administrator (on behalf of each
Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, following the
occurrence and during the continuation of a Termination Event, to collect any
and all amounts or portions thereof due under any and all Pool Assets, including
endorsing the name of the Seller on checks and other instruments representing
Collections and enforcing such Pool Assets. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
     Section 4.5 Responsibilities of the Seller.
     (a) Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, any
Purchaser Agent or any Purchaser of their respective rights hereunder shall not
relieve the Seller from such obligations, and (ii) pay when due any taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. None of the Administrator, the Purchaser Agents
and the Purchasers shall have any obligation or liability with respect to any
Pool Asset, nor shall any of them be obligated to perform any of the obligations
of the Seller, the Transferor, ACI or any Originator thereunder.
     (b) Arch Sales hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Arch Sales shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Arch Sales conducted such data-processing functions while it acted as the
Servicer.
     Section 4.6 Servicing Fee.
     (a) Subject to clause (b), the Servicer shall be paid a fee (the “Servicing
Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the daily average
aggregate Outstanding Balance of the Pool Receivables. The Purchasers’ Share of
such fee shall be paid through the distributions contemplated by Section 1.4(d),
and the Seller’s Share of such fee shall be paid by the Seller on each
Settlement Date.

30



--------------------------------------------------------------------------------



 



     (b) If the Servicer ceases to be Arch Sales or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.
     Section 4.7 Authorization and Action of the Administrator and Purchaser
Agents.
     (a) Each Purchaser and Purchaser Agent hereby accepts the appointment of
and irrevocably authorizes the Administrator to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Administrator
hereby and to exercise such other powers as are reasonably incidental thereto.
The Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator. The Administrator does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provisions of this Agreement, any other
Transaction Document or applicable law. The appointment and authority of the
Administrator hereunder shall terminate on the later of (i) the Facility
Termination Date, (ii) the date on which no Capital of or Discount in respect of
the Purchased Interest shall be outstanding, (iii) the date on which 100% of the
LC Participation Amount has been deposited in the LC Collateral Account and
(iv) the date on which all amounts required to be paid by the Seller under this
Agreement to any Purchaser, the Administrator and any other Indemnified Party or
Affected Person shall have been paid in full.
     (b) Each Purchaser hereby accepts the appointment of the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on Schedule IV hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and
irrevocably authorizes such Purchaser Agent to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to such Purchaser Agent by the terms of
this Agreement, if any, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Purchaser Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
obligations or liabilities shall be read into this Agreement, or otherwise
exist, against any Purchaser Agent.
     (c) Except as otherwise specifically provided in this Agreement, the
provisions of this Section 4.7 are solely for the benefit of the Administrator,
the Purchaser Agents and the Purchasers, and none of the Seller or the Servicer
shall have any rights as a third party beneficiary or otherwise under any of the
provisions of this Section 4.7, except that this Section 4.7 shall not affect
any obligations which the Administrator, any Purchaser Agent or any

31



--------------------------------------------------------------------------------



 



Purchaser may have to the Seller or the Servicer under the other provisions of
this Agreement. Furthermore, no Purchaser shall have any rights as a third-party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent that is not the Purchaser Agent for such Purchaser.
     (d) In performing its functions and duties hereunder, the Administrator
shall act solely as the agent of the Purchasers and the Purchaser Agents and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or Servicer or any of
their successors and assigns. In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchasers
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, the Servicer, any
Purchaser not in such Purchaser Agent’s Purchaser Group, any other Purchaser
Agent or the Administrator, or any of their respective successors and assigns.
     Section 4.8 Nature of Administrator’s Duties; Delegation of Administrator’s
Duties; Exculpatory Duties.
     (a) The Administrator shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents. The
duties of the Administrator shall be mechanical and administrative in nature.
The Administrator shall not have, by reason of this Agreement, a fiduciary
relationship in respect of any Purchaser. Nothing in this Agreement or any of
the Transaction Documents, express or implied, is intended to or shall be
construed to impose upon the Administrator any obligations in respect of this
Agreement or any of the Transaction Documents except as expressly set forth
herein or therein. The Administrator shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Purchaser or Purchaser
Agent with any credit or other information with respect to the Seller, any
Originator, the Transferor, any Sub-Servicer or the Servicer, whether coming
into its possession before the date hereof or at any time or times thereafter.
If the Administrator seeks the consent or approval of the Purchasers or the
Purchaser Agents to the taking or refraining from taking any action hereunder,
the Administrator shall send notice thereof to each Purchaser (or such
Purchaser’s Purchaser Agent, on its behalf) or each Purchaser Agent, as
applicable. The Administrator shall promptly notify each Purchaser Agent any
time that the Purchasers and/or Purchaser Agents, as the case may be, have
instructed the Administrator to act or refrain from acting pursuant hereto.
     (b) The Administrator may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrator shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
     (c) None of the Administrator and the Purchaser Agent, nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted (i) with the consent or at the direction of the Majority
Purchaser Agents (or, in the case of any Purchaser Agent, the Purchasers within
such Purchaser Agent’s Purchaser Group that have a majority of the aggregate
Commitments of such Purchaser Group) or (ii) in the absence of such Person’s

32



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
any Sub-Servicer, the Servicer, the Transferor, any Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller, any
Sub-Servicer, the Servicer, the Transferor, any Originator or any of their
Affiliates to perform any obligation hereunder or under the other Transaction
Documents to which it is a party (or under any Contract), or (iv) the
satisfaction of any condition specified in Exhibit II. The Administrator shall
not have any obligation to any Purchaser Agent or Purchaser to ascertain or
inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, the Servicer, the Transferor, any Originator or any of their respective
Affiliates.
          Section 4.9 UCC Filings.
          Each of the Seller and the Purchasers expressly recognizes and agrees
that the Administrator may be listed as the assignee or secured party of record
on the various UCC filings required to be made hereunder in order to perfect the
transfer of the Purchased Interest from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
beneficial owners of the Purchased Interest. In addition, such listing shall
impose no duties on the Administrator other than those expressly and
specifically undertaken in accordance with this Section 4.9.
          Section 4.10 Agent’s Reliance, Etc.
          None of the Administrator and the Purchaser Agents, nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it as Administrator or as Purchaser
Agent, as the case may be, under or in connection with this Agreement except for
such Person’s own gross negligence or willful misconduct. Each of the
Administrator and each Purchaser Agent: (i) may consult with legal counsel
(including counsel for the Seller), independent public accountants and other
experts selected by the Administrator and shall not be liable for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Purchaser or Purchaser Agent and shall not be responsible
to any Purchaser or Purchaser Agent for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement on the part of the
Seller, the Servicer, any Sub-Servicer, the Transferor or any Originator or to
inspect the property (including the books and records) of the Seller, the
Servicer, any Sub-Servicer, the Transferor or any Originator; (iv) shall not be
responsible to any Purchaser or Purchaser Agent for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement,
or any other instrument or document furnished pursuant hereto; and (v) shall
incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telex)
believed by it to be genuine and signed or sent by the proper party or parties.

33



--------------------------------------------------------------------------------



 



The Administrator may at any time request instructions from the Purchasers
and/or Purchaser Agents, and the Purchaser Agents may at any time request
instructions from the Purchasers in their Purchaser Groups, with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Transaction Documents the Administrator or such Purchaser Agent is permitted or
required to take or to grant, and if such instructions are promptly requested,
the Administrator and/or such Purchaser Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Transaction Documents until it shall
have received such instructions from the Majority Purchaser Agents, in the case
of the Administrator or Purchasers holding the majority of the aggregate of the
Commitments in such Purchaser Agent’s Purchaser Group, in the case of any
Purchaser Agent (or, in either case, where expressly required hereunder, from
the Majority LC Participants, the LC Bank, all of the Purchasers and/or all of
the LC Participants). Without limiting the foregoing, (x) none of the Purchasers
and the Purchaser Agents shall have any right of action whatsoever against the
Administrator as a result of the Administrator acting or refraining from acting
under this Agreement or any of the other Transaction Documents in accordance
with the instructions of the Majority Purchaser Agent and (y) none of the
Purchasers in a Purchaser Agent’s Purchaser Group shall have any right of action
whatsoever against such Purchaser Agent as a result of such Purchaser Agent
acting or refraining from acting under this Agreement or any of the other
Transaction Documents in accordance with the instructions of the Purchasers
within such Purchaser Agent’s Purchaser Group with a majority of the Commitments
of such Purchaser Group. The Administrator shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement in accordance with
a request of the required Purchasers or required Purchaser Agents, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Purchasers, all Purchaser Agents and the Administrator. Each Purchaser
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Purchasers in
such Purchaser Agent’s Purchaser Group with a majority of the Commitments of
such Purchaser Group, and any such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers in such Purchaser
Agent’s Purchaser Group and such Purchaser Agent.
          Section 4.11 Administrator and Affiliates.
          To the extent that the Administrator or any of its Affiliates is or
shall become an LC Participant hereunder, the Administrator or such Affiliate,
in such capacity, shall have the same rights and powers under this Agreement as
would any other LC Participant hereunder and may exercise the same as though it
were not the Administrator. The Administrator and its Affiliates may generally
engage in any kind of business with the Seller, the Transferor, any Originator,
ACI, any Sub-Servicer or the Servicer, any of their respective Affiliates and
any Person who may do business with or own securities of the Seller, the
Transferor, any Originator, ACI, any Sub-Servicer or the Servicer or any of
their respective Affiliates, all as if it were not the Administrator hereunder
and without any duty to account therefor to any Purchaser Agent, or Purchaser.
          Section 4.12 Notice of Termination Events.

34



--------------------------------------------------------------------------------



 



          Neither the Administrator nor any Purchaser Agent shall be deemed to
have knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event unless it has received notice from, in the case of the
Administrator, any Purchaser Agent, any Purchaser, the Servicer or the Seller
and, in the case of any Purchaser Agent, the Administrator, any other Purchaser
Agent, any Purchaser, the Servicer or the Seller, in each case stating that a
Termination Event or an Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event. In the event
that the Administrator receives such a notice, it shall promptly give notice
thereof to each Purchaser Agent. In the event that a Purchaser Agent receives
such a notice, it shall promptly give notice thereof to the Administrator
(unless such Purchaser Agent first received notice of such Termination Event or
Unmatured Termination Event from the Administrator) and to each of its related
Purchasers. The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents (unless such action otherwise requires the consent of the
required Purchasers, all Purchaser Agents or the LC Bank), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
Purchaser Agents.
     Section 4.13 Non-Reliance on Administrator, Purchaser Agents and other
Purchasers; Administrators and Affiliates.
     (a) Each Purchaser and Purchaser Agent expressly acknowledges that none of
the Administrator and the Purchaser Agents, in the case of such Purchaser, and
none of the Administrator or any other Purchaser Agent, in the case of such
Purchaser Agent, nor in either case any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrator or any Purchaser Agent
hereafter taken, including any review of the affairs of the Seller, the
Transferor, ACI, the Servicer or any Originator, shall be deemed to constitute
any representation or warranty by the Administrator or such Purchaser Agent.
Each Purchaser and Purchaser Agent represents and warrants to the Administrator
and such Purchaser’s Purchaser Agent, in the case of such Purchaser, and
Administrator, in the case of such Purchaser Agent, that it has, independently
and without reliance upon the Administrator, the LC Bank, any Purchaser Agent or
any Purchaser and based on such documents and information as it has deemed
appropriate, made and will continue to make its own appraisal of any
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, the Transferor, ACI, the
Servicer or the Originators, and made its own evaluation and decision to enter
into this Agreement. Except for terms specifically required to be delivered
hereunder, the Administrator shall not have any duty or responsibility to
provide any Purchaser or Purchaser Agent, and no Purchaser Agent have any duty
or responsibility to provide any Purchaser, with any information concerning the
Seller, the Transferor, ACI, the Servicer or the Originators or any of their
Affiliates that comes into the possession of the Administrator or such Purchaser
Agent, respectively, or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
     (b) Each of the Purchasers, the Purchaser Agents and the Administrator and
any of their respective Affiliates may extend credit to, accept deposits from
and generally engage in any

35



--------------------------------------------------------------------------------



 



kind of banking, trust, debt, entity or other business with the Seller, the
Transferor, ACI, the Servicer or any Originator or any of their Affiliates. With
respect to the acquisition of the Eligible Receivables pursuant to this
Agreement, each of the Purchaser Agents and the Administrator shall have the
same rights and powers under this Agreement as any Purchaser and may exercise
the same as though it were not such an agent, and the terms “Purchaser” and
“Purchasers” shall include, to the extent applicable, each of the Purchaser
Agents and the Administrator in their individual capacities.
          Section 4.14 Indemnification.
          Each LC Participant and Related Committed Purchaser agrees to
indemnify and hold harmless the Administrator and its officers, directors,
employees, representatives and agents and the LC Bank (to the extent not
reimbursed by the Seller, the Transferor, the Servicer or any Originator and
without limiting the obligation of the Seller, the Transferor, the Servicer, or
any Originator to do so), ratably according to its Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, settlements, costs, expenses and, or disbursements of any
kind or nature whatsoever (including, in connection with any investigative or
threatened proceeding, whether or not the Administrator, the LC Bank or such
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by, or asserted against the Administrator, LC Bank or such Person as a
result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith;
provided, however, that no LC Participant or Related Committed Purchaser shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the Administrator’s or the LC Bank’s gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, each
LC Participant agrees to reimburse the Administrator and the LC Bank, ratably
according to their Pro Rata Shares, promptly upon demand, for any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Administrator or
the LC Bank in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement.
          Section 4.15 Successor Administrator.
          The Administrator may, upon at least thirty (30) days’ notice to the
Seller, the Purchaser Agents and the Servicer, resign as Administrator. Such
resignation shall not become effective until a successor Administrator is
appointed by the Majority Purchaser Agents and the LC Bank and has accepted such
appointment. Upon such acceptance of its appointment as Administrator hereunder
by a successor Administrator, such successor Administrator shall succeed to and
become vested with all the rights and duties of the retiring Administrator, and
the retiring Administrator shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Administrator’s resignation
hereunder, the provisions of Sections 3.1 and 3.2 and this Article IV shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrator.

36



--------------------------------------------------------------------------------



 



ARTICLE V.
MISCELLANEOUS
          Section 5.1 Amendments, Etc.
          No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrator,
the Majority Purchaser Agents and the LC Bank and, in the case of an amendment,
by the other parties thereto; provided, however, that no such amendment shall,
(a) without the consent of each affected Purchaser, (i) extend the date of any
payment or deposit of Collections by the Seller or the Servicer or decrease the
outstanding amount of or rate of Discount or extend the repayment of or any
scheduled payment date for the payment of any Discount in respect of any Portion
of Capital or any fees owed to a Purchaser; (ii) reduce any fees payable
pursuant to the applicable Fee Letter, (iii) forgive or waive or otherwise
excuse any repayment of Capital or change either the amount of Capital of any
Purchaser or any Purchaser’s pro rata share of the Purchased Interest;
(iii) increase the Commitment of any Purchaser; (iv) amend or modify the Pro
Rata Share of any LC Participant; (v) amend or modify the provisions of this
Section 5.1 or the definition of “Eligible Receivables”, “Majority LC
Participants”, “Majority Purchaser Agents”, “Scheduled Commitment Termination
Date” or “Termination Date” or (vi) amend or modify any defined term (or any
term used directly or indirectly in such defined term) used in clauses
(i) through (v) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses and (b) without the consent of the
Majority Purchaser Agents and/or Majority LC Participants, as applicable, amend,
waive or modify any provision expressly requiring the consent of such Majority
Purchaser Agents and/or Majority LC Participant. Each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. The Administrator hereby agrees to provide
executed copies of any material amendment or waiver of any provision of this
Agreement or any other Transaction Document to the Rating Agencies. No failure
on the part of any Purchaser Agent, any Purchaser or the Administrator to
exercise, and no delay in exercising any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
          Section 5.2 Notices, Etc.
          All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by facsimile, or by
overnight mail, to the intended party at the mailing address or facsimile number
of such party set forth under its name on the signature pages hereof (or in any
other document or agreement pursuant to which it is or became a party hereto),
or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile, when sent, receipt confirmed by
telephone or electronic means.
          Section 5.3 Successors and Assigns; Assignability; Participations.

37



--------------------------------------------------------------------------------



 



     (a) Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; all covenants, promises and agreements by or on
behalf of any parties hereto that are contained in this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided in Section 4.1(d), neither the Seller nor
the Servicer may assign or transfer any of its rights or delegate any of its
duties hereunder or under any Transaction Document without the prior written
consent of the Administrator, each Purchaser Agent and the LC Bank.
     (b) Participations. (i) Except as otherwise specifically provided herein,
any Purchaser may sell to one or more Persons (each a “Participant”)
participating interests in the interests of such Purchaser hereunder; provided,
that no Purchaser shall grant any participation under which the Participant
shall have rights to approve any amendment to or waiver of this Agreement or any
other Transaction Document. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, the Servicer, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder. A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment, waiver or modification hereto,
except amendments, waivers or modifications that require the consent of all
Purchasers. (ii) Notwithstanding anything contained in paragraph (a) or clause
(i) of paragraph (b) of this Section 5.3, each of the LC Bank and each LC
Participant may sell participations in all or any part of any Funded Purchase
made by such LC Participant to another bank or other entity so long as (i) no
such grant of a participation shall, without the consent of the Seller, require
the Seller to file a registration statement with the SEC and (ii) no holder of
any such participation shall be entitled to require such LC Participant to take
or omit to take any action hereunder except that such LC Participant may agree
with such participant that, without such Participant’s consent, such LC
Participant will not consent to an amendment, modification or waiver that
requires the consent of all LC Participants. Any such Participant shall not have
any rights hereunder or under the Transaction Documents.
     (c) Assignments by Related Committed Purchasers. Any Related Committed
Purchaser may assign to one or more Persons (each a “Purchasing Related
Committed Purchaser”), reasonably acceptable to each of the Administrator, the
LC Bank and the related Purchaser Agent in each such Person’s sole discretion,
its rights and obligations herein (including its Commitment (which shall be
inclusive of its Commitment as an LC Participant)) in whole or in part, pursuant
to a supplement hereto, substantially in the form of Annex G with any changes as
have been approved by the parties thereto (each, a “Transfer Supplement”),
executed by each such Purchasing Related Committed Purchaser, such selling
Related Committed Purchaser, such related Purchaser Agent and the Administrator
and with the consent of the Seller (provided, that the consent of the Seller
shall not be unreasonably withheld, conditioned or delayed and that no such
consent shall be required if (i) a Termination Event or Unmatured Termination
Event has occurred and is continuing or (ii) such assignment is made by any
Related Committed Purchaser to (A) the Administrator, (B) any other Related
Committed Purchaser, (C) any Affiliate of the Administrator or any Related
Committed Purchaser, (D) any commercial paper conduit or similar financing
vehicle sponsored or administered by such Purchaser and for whom such Purchaser
acts as a program support provider or through which (directly or

38



--------------------------------------------------------------------------------



 



indirectly) such Purchaser does or may fund Purchases hereunder (each, a
“Conduit”), (E) any Liquidity Provider, (F) any Program Support Provider or
(G) any Person that (1) is in the business of issuing commercial paper notes and
(2) is associated with or administered by the Administrator or such Related
Committed Purchaser or any Affiliate of the Administrator or such Related
Committed Purchaser). Upon (i) the execution of the Transfer Supplement,
(ii) delivery of an executed copy thereof to the Seller, the Servicer, such
related Purchaser Agent and the Administrator and (iii) payment by the
Purchasing Related Committed Purchaser to the selling Related Committed
Purchaser of the agreed purchase price, if any, such selling Related Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment and such Purchasing Related Committed Purchaser shall for all
purposes be a Related Committed Purchaser party hereto and shall have all the
rights and obligations of a Related Committed Purchaser hereunder to the same
extent as if it were an original party hereto. The amount of the Commitment of
the selling Related Committed Purchaser allocable to such Purchasing Related
Committed Purchaser shall be equal to the amount of the Commitment of the
selling Related Committed Purchaser transferred regardless of the purchase
price, if any, paid therefor. The Transfer Supplement shall be an amendment
hereof only to the extent necessary to reflect the addition of such Purchasing
Related Committed Purchaser as a “Related Committed Purchaser” and a related “LC
Participant” and any resulting adjustment of the selling Related Committed
Purchaser’s Commitment and, if applicable, selling related LC Participant’s Pro
Rata Share of the LC Participation Amount.
     (d) Assignments to Liquidity Providers and other Program Support Providers.
Any Conduit Purchaser may at any time grant to one or more of its Liquidity
Providers or other Program Support Providers participating interests in its
portion of the Purchased Interest. In the event of any such grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Program Support Provider, such Conduit Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Provider and Program Support Provider shall be entitled to the
benefits of Sections 1.7 and 1.8.
     (e) Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, that such Conduit Purchaser may not,
without the prior consent of its Related Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (x) is a Conduit or (y)
(i) is principally engaged in the purchase of assets similar to the assets being
purchased hereunder, (ii) has as its Purchaser Agent the Purchaser Agent of the
assigning Conduit Purchaser and (iii) issues commercial paper or other Notes
with credit ratings substantially comparable to the ratings of the assigning
Conduit Purchaser. Any assigning Conduit Purchaser shall deliver to any assignee
a Transfer Supplement with any changes as have been approved by the parties
thereto, duly executed by such Conduit Purchaser, assigning any portion of its
interest in the Purchased Interest to its assignee. Such Conduit Purchaser shall
promptly (i) notify each of the other parties hereto of such assignment and
(ii) take all further action that the assignee

39



--------------------------------------------------------------------------------



 



reasonably requests in order to evidence the assignee’s right, title and
interest in such interest in the Purchased Interest and to enable the assignee
to exercise or enforce any rights of such Conduit Purchaser hereunder. Upon the
assignment of any portion of its interest in the Purchased Interest, the
assignee shall have all of the rights hereunder with respect to such interest
(except that the Discount therefor shall thereafter accrue at the rate,
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount).
     (f) Certain Pledges. Without limiting the right of any Purchaser to sell or
grant interests, security interests or participations to any Person as otherwise
described in this Article V, above, any Purchaser may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure its obligations as a Purchaser hereunder, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Purchaser from any of its
obligations hereunder or substitute any such pledge or assignee for such
Purchaser as a party hereto.
     (g) Assignment by Administrator. This Agreement and the rights and
obligations of the Administrator hereunder shall be assignable, in whole or in
part, by the Administrator and its successors and assigns; provided, that
unless: (i) such assignment is to an Affiliate of PNC, (ii) it becomes unlawful
for PNC to serve as the Administrator or (iii) a Termination Event exists, the
Seller has consented to such assignment, which consent shall not be unreasonably
withheld, conditioned or delayed.
     (h) Agents. Without limiting any other rights that may be available under
applicable law, the rights of the Purchasers and each Liquidity Provider may be
enforced through it or by its agents.
     (i) Disclosure; Notice. Each assignor may, in connection with an assignment
permitted hereunder, disclose to the applicable assignee (that shall have agreed
to be bound by Section 5.6) any information relating to the Servicer, the Seller
or the Pool Receivables furnished to such assignor by or on behalf of the
Servicer, the Seller, any Purchaser, any Purchaser Agent or the Administrator.
Such assignor shall give prior written notice to Seller of any assignment of
such assignor’s rights and obligations (including ownership of the Purchased
Interest) to any Person other than a Program Support Provider.
     (j) Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent or to maintain the ratings of the Notes of any Conduit
Purchaser, each Transfer Supplement or other assignment and acceptance agreement
must be accompanied by an opinion of counsel of the assignee as to matters as
the Administrator or such Purchaser Agent may reasonably request.
     Section 5.4 Costs, Expenses and Taxes.
     (a) By way of clarification, and not of limitation, of Sections 1.7, 1.19
or 3.1, the Seller shall pay to the Administrator, any Purchaser Agent and/or
any Purchaser on demand all costs and expenses in connection with (i) the
preparation, execution, delivery and administration

40



--------------------------------------------------------------------------------



 



(including amendments or waivers of any provision) of this Agreement and the
other Transaction Documents, (ii) the sale of the Purchased Interest (or any
portion thereof), (iii) the perfection (and continuation) of the Administrator’s
rights (on behalf of the Purchasers) in the Receivables, Collections and other
Pool Assets, (iv) the enforcement by the Administrator, the Purchaser Agents or
the Purchasers of the obligations of the Seller, the Transferor, the Servicer or
the Originators under the Transaction Documents or of any Obligor under a
Receivable and (v) the maintenance by the Administrator of the Lock-Box Accounts
(and any related lock-box or post office box), including reasonable fees, costs
and expenses of legal counsel for the Administrator, the Purchaser Agents, the
Purchasers, any Liquidity Provider or Program Support Provider relating to any
of the foregoing or to advising the Administrator, any Purchaser Agent, any
Purchaser, any Liquidity Provider or any other Program Support Provider about
its rights and remedies under any Transaction Document and all costs and
expenses (including reasonable counsel fees and expenses) of the Administrator,
the Purchaser Agents, the Purchasers, any Liquidity Provider or Program Support
Provider in connection with the enforcement of the Transaction Documents and in
connection with the administration of the Transaction Documents; provided, that
unless a Termination Event has occurred and is continuing, the Seller shall be
liable only for fees, costs and expenses of legal counsel for the Administrator
(which legal counsel may represent any or all of the Administrator, the
Purchaser Agents, the Purchasers, any Liquidity Provider and any Program Support
Provider). Subject to Section 1(e) of Exhibit IV of this Agreement, the Seller
shall reimburse the Administrator, each Purchaser Agent and each Purchaser for
the cost of such Person’s auditors (which may be employees of such Person)
auditing the books, records and procedures of the Seller or the Servicer. The
Seller shall reimburse each Conduit Purchaser for any amounts such Conduit
Purchaser must pay to any Liquidity Provider or other Program Support Provider
on account of any Tax. The Seller shall reimburse each Conduit Purchaser on
demand for all reasonable costs and expenses incurred by such Conduit Purchaser
or any holder of membership interests of such Conduit Purchaser in connection
with the Transaction Documents or the transactions contemplated thereby,
including costs related to the auditing of the Conduit Purchaser’s books by
certified public accountants, Rating Agency fees and fees and out of pocket
expenses of counsel of the Administrator, any Purchaser Agent and any Purchaser,
or any membership interest holder, or administrator, of such for advice relating
to such Conduit Purchaser’s operation.
     (b) All payments made by the Seller to the Administrator, any Purchaser
Agent, any Purchaser, Liquidity Provider or other Program Support Provider
hereunder shall be made without withholding for or on account of any present or
future taxes (other than those imposed or based on the gross or net income or
receipts of the recipient by the jurisdiction under the laws of which such
Person is organized, operates or where its principal executive office is located
or any political subdivision thereof). If any such withholding is so required,
the Seller shall make the withholding, pay the amount withheld to the
appropriate authority before penalties attach thereto or interest accrues
thereon and pay such additional amount as may be necessary to ensure that the
net amount actually received by such Person free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount that
such Person would have received had such withholding not been made. If any such
Person pays any such taxes, penalties or interest the Seller shall reimburse
such Person for that payment on demand. If the Seller pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or

41



--------------------------------------------------------------------------------



 



certified copies thereof to such Person on whose account such withholding was
made on or before the thirtieth day after payment.
     (c) In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement, the other Transaction Documents or the other
documents or agreements to be delivered hereunder or thereunder, and agrees to
save each Indemnified Party and Affected Person harmless from and against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.
     Section 5.5 No Proceedings; Limitation on Payments.
     (a) Each of the Seller, ACI, the Servicer, the Administrator, the LC Bank,
the Purchaser Agents and the Purchasers and each assignee of the Purchased
Interest or any interest therein, and each Person that enters into a commitment
to purchase the Purchased Interest or interests therein, hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by such Conduit Purchaser is paid in full. The
provisions of this paragraph shall survive any termination of this Agreement.
     (b) Each of the Seller, ACI, the Servicer, the Administrator, the LC Bank,
the Purchaser Agents and the Purchasers and each assignee of the Purchased
Interest or any interest therein, and each Person that enters into a commitment
to purchase the Purchased Interest or interests therein, hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, the Seller any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after all indebtedness
and other obligations of the Seller hereunder and under each other Transaction
Document shall have been paid in full; provided, that the Administrator may take
any such action with the prior written consent of the Majority Purchaser Agents
and the LC Bank. The provisions of this paragraph shall survive any termination
of this Agreement.
     (c) Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall, or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received funds which may be used
to make such payment and which funds are not required to repay such Conduit
Purchaser’s Notes when due and (ii) after giving effect to such payment, either
(x) such Conduit Purchaser could issue Notes to refinance all of its outstanding
Notes (assuming such outstanding Notes matured at such time) in accordance with
the program documents governing such Conduit Purchaser’s securitization program
or (y) all such Conduit Purchaser’s Notes are paid in full. Any amount which a
Conduit Purchaser does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim (as defined in §101 of the Bankruptcy
Code) against or company obligation of such Conduit Purchaser for any

42



--------------------------------------------------------------------------------



 



such insufficiency unless and until such Conduit Purchaser satisfies the
provisions of clauses (i) and (ii) above. The provisions of this paragraph shall
survive any termination of this Agreement.
          Section 5.6 Confidentiality.
          Unless otherwise required by applicable law, each of the Seller and
the Servicer agrees to maintain the confidentiality of this Agreement and the
other Transaction Documents (and all drafts thereof) in communications with
third parties and otherwise; provided, that this Agreement may be disclosed:
(a) to third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrator and each Purchaser Agent, (b) to the Seller’s legal counsel
and auditors if they agree to hold it confidential, subject to applicable law,
(c) in connection with any legal proceeding arising out of or in connection with
this Agreement or any other Transaction Document or the preservation or
maintenance of that party’s rights hereunder or thereunder, (d) if required to
do so by a court of competent jurisdiction whether in pursuance of any procedure
for discovering documents or otherwise, (e) pursuant to any law in accordance
with which that party is required or accustomed to act (including applicable SEC
requirements), (f) to any Governmental Authority, and (g) to any Person in
connection with any credit agreement or other financing transaction. The
restrictions in the preceding sentence shall not apply to disclosures to any
party to this Agreement by any other party hereto, information already known to
a recipient otherwise than in breach of this Section, information also received
from another source on terms not requiring it to be kept confidential, or
information that is or becomes publicly available otherwise than in breach of
this Section. Unless otherwise required by applicable law, each of the
Administrator, the Purchaser Agents and the Purchasers agrees to maintain the
confidentiality of non-public financial information regarding ACI, the Seller,
the Transferor, the Servicer and the Originators; provided, that such
information may be disclosed to: (i) third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to ACI, (ii) legal counsel and auditors of the
Purchasers, the Purchaser Agents or the Administrator if they agree to hold it
confidential, (iii) if applicable, the Rating Agencies rating the Notes of any
Conduit Purchaser, (iv) any Program Support Provider or potential Program
Support Provider (if they agree to hold it confidential), and (v) any placement
agency placing the Notes and (vi) any regulatory authorities or Governmental
Authority having jurisdiction over the Administrator, any Purchaser Agent, any
Purchaser, any Program Support Provider or any Liquidity Provider.
          Section 5.7 GOVERNING LAW AND JURISDICTION.
     (a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

43



--------------------------------------------------------------------------------



 



     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
          Section 5.8 Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which, when so executed, shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same agreement.
          Section 5.9 Survival of Termination; Non-Waiver.
          The provisions of Sections 1.7, 1.8, 1.18, 1.19, 3.1, 3.2, 5.4, 5.5,
5.6, 5.7, 5.10 and 5.14 shall survive any termination of this Agreement.
          Section 5.10 WAIVER OF JURY TRIAL.
          EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING
OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.
          Section 5.11 Entire Agreement.

44



--------------------------------------------------------------------------------



 



          This Agreement and the other Transaction Documents embody the entire
agreement and understanding between the parties hereto, and supersede all prior
or contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
          Section 5.12 Headings.
          The captions and headings of this Agreement and any Exhibit, Schedule
or Annex hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.
          Section 5.13 Right of Setoff.
          Each Purchaser is hereby authorized (in addition to any other rights
it may have) to setoff, appropriate and apply (without presentment, demand,
protest or other notice which are hereby expressly waived) any deposits and any
other indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured);
provided that such Purchaser shall notify Seller concurrently with such setoff.
          Section 5.14 Purchaser Groups’ Liabilities.
          The obligations of each Purchaser Agent and each Purchaser under the
Transaction Documents are solely the corporate obligations of such Person. No
recourse shall be had for any obligation or claim arising out of or based upon
any Transaction Document against any member, employee, officer, director or
incorporator of any such Person; provided, however, that this Section shall not
relieve any such Person of any liability it might otherwise have for its own
gross negligence or willful misconduct.
          Section 5.15 Sharing of Recoveries.
          Each Purchaser agrees that if it receives any recovery, through
set-off, judicial action or otherwise, on any amount payable or recoverable
hereunder in a greater proportion than should have been received hereunder or
otherwise inconsistent with the provisions hereof, then the recipient of such
recovery shall purchase for cash an interest in amounts owing to the other
Purchasers (as return of Capital or otherwise), without representation or
warranty except for the representation and warranty that such interest is being
sold by each such other Purchaser free and clear of any Adverse Claim created or
granted by such other Purchaser, in the amount necessary to create proportional
participation by the Purchaser in such recovery. If all or any portion of such
amount is thereafter recovered from the recipient, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          Section 5.16 Ratification.
          After giving effect to this Agreement and the transactions
contemplated by this Agreement, all of the provisions of the Performance
Guaranty shall remain in full force and effect and the Performance Guarantor
hereby ratifies and affirms the Performance Guaranty and

45



--------------------------------------------------------------------------------



 



acknowledges that the Performance Guaranty has continued and shall continue in
full force and effect in accordance with its terms.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                ARCH RECEIVABLE COMPANY, LLC,
as Seller
 
       
 
  By:   /s/ James E. Florczak
 
       
 
  Name:   James E. Florczak
 
       
 
  Title:   Treasurer & Vice President
 
       
 
       
 
  Address:   One CityPlace Drive, Suite 300
 
      St. Louis, MO 63141
 
       
 
  Attention:   James E. Florczak,
 
           Vice President and Treasurer
 
  Telephone:   314-994-2785
 
  Facsimile:   314-994-2739
 
            ARCH COAL SALES COMPANY, INC.,
as initial Servicer
 
       
 
  By:   /s/ James E. Florczak
 
       
 
  Name:   James E. Florczak
 
       
 
  Title:   Vice President & Treasurer
 
       
 
       
 
  Address:   One CityPlace Drive, Suite 300
 
      St. Louis, MO 63141
 
       
 
  Attention:   James E. Florczak,
 
           Vice President and Treasurer
 
  Telephone:   314-994-2785
 
  Facsimile:   314-994-2739

S-1



--------------------------------------------------------------------------------



 



                PNC BANK, NATIONAL ASSOCIATION,
as Administrator
 
       
 
  By:   /s/ William Falcon
 
       
 
  Name:    
 
  Title:    
 
       
 
  Address:   PNC Bank, National Association
 
      One PNC Plaza, 26th Floor
 
      249 Fifth Avenue
 
  Attention:   Pittsburgh, PA 15222-2707
William Falcon
 
  Telephone:   412-762-5442
 
  Facsimile:   412-762-9184

S-2



--------------------------------------------------------------------------------



 



                MARKET STREET FUNDING LLC,
as a Conduit Purchaser
 
       
 
  By:   /s/ Doug Johnson
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address:   Market Street Funding LLC
 
      c/o AMACAR Group, LLC
 
      6525 Morrison Boulevard, Suite 318
 
      Charlotte, NC 28211
 
       
 
  Attention:   Doug Johnson
 
  Telephone:   704-365-0569
 
  Facsimile:   704-365-1362
 
            With a copy to:
 
            PNC Bank, National Association     One PNC Plaza, 26th Floor     249
Fifth Avenue     Pittsburgh, PA 15222-2707
 
  Attention:   William Falcon
 
  Telephone:   412-762-5442
 
  Facsimile:   412-762-9184

S-3



--------------------------------------------------------------------------------



 



                MARKET STREET FUNDING LLC,
as a Related Committed Purchaser
 
       
 
  By:   /s/ Doug Johnson
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address:   Market Street Funding LLC
 
      c/o AMACAR Group, LLC
 
      6525 Morrison Boulevard, Suite 318
 
      Charlotte, NC 28211
 
       
 
  Attention:   Doug Johnson
 
  Telephone:   704-365-0569
 
  Facsimile:   704-365-1362
 
            With a copy to:
 
            PNC Bank, National Association     One PNC Plaza, 26th Floor     249
Fifth Avenue     Pittsburgh, PA 15222-2707
 
  Attention:   William Falcon
 
  Telephone:   412-762-5442
 
  Facsimile:   412-762-9184
 
       
 
  Commitment:   $125,000,000 

S-4



--------------------------------------------------------------------------------



 



                PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant
 
       
 
  By:   /s/ Richard Munsick
 
       
 
  Name:   Richard Munsick
 
  Title:   Senior Vice President
 
       
 
  Address:   PNC Bank, National Association
 
      500 First Avenue
 
      Third Floor
 
      Pittsburgh, PA 15219
 
  Attention:   Richard Munsick
 
  Telephone:   412-762-4299
 
  Facsimile:   412-762-9184
 
       
 
  Commitment:   $125,000,000 
 
  Pro-Rata Share:   71.43% 

S-5



--------------------------------------------------------------------------------



 



                PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent
 
       
 
  By:   /s/ William Falcon
 
       
 
  Name:   William Falcon
 
  Title:   Vice President
 
       
 
  Address:   PNC Bank, National Association
 
      One PNC Plaza, 26th Floor
 
      249 Fifth Avenue
 
      Pittsburgh, PA 15222-2707
 
  Attention:   William Falcon
 
  Telephone:   412-762-5442
 
  Facsimile:   412-762-9184

S-6



--------------------------------------------------------------------------------



 



                ATLANTIC ASSET SECURITIZATION LLC,
as a Conduit Purchaser
 
       
 
  By:   /s/ Sam Pilcer
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:   /s/ Kostantina Kourmpetis
 
       
 
  Name:    
 
  Title:    
 
       
 
  Address:   Atlantic Asset Securitization
 
      c/o Credit Agricole Corporate and
 
  Investment Bank New York Branch
 
      1301 Avenue of the Americas
 
      New York, NY 10019
 
  Attention:   Debt Capital Markets-Securitization
 
  Telephone:   212-261-3996
 
  Facsimile:   917-849-5584
 
            With a copy to its Purchaser Agent

S-7



--------------------------------------------------------------------------------



 



                  CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH,
as a Related Committed Purchaser
 
           
 
  By:   /s/ Sam Pilcer    
 
         
 
  Name:        
 
  Title:        
 
           
 
  By:   /s/ Kostantina Kourmpetis    
 
         
 
  Name:        
 
  Title:        
 
           
 
  Address:   Credit Agricole Corporate and
 
  Investment Bank New York Branch
 
      1301 Avenue of the Americas
 
      New York, NY 10019
 
  Attention:   Debt Capital Markets-Securitization
 
  Telephone:   212-261-3996
 
  Facsimile:   917-849-5584       With a copy to its Purchaser Agent
 
           
 
  Commitment:   $50,000,000

S-8



--------------------------------------------------------------------------------



 



                CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH,
as an LC Participant
 
       
 
  By:   /s/ Sam Pilcer
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:   /s/ Konstantina Kourmpetis
 
       
 
  Name:    
 
  Title:    
 
       
 
  Address:   Credit Agricole Corporate and
 
  Investment Bank New York Branch
 
      1301 Avenue of the Americas
 
      New York, NY 10019
 
  Attention:   Debt Capital Markets-Securitization
 
  Telephone:   212-261-3996
 
  Facsimile:   917-849-5584       With a copy to its Purchaser Agent
 
       
 
  Commitment:   $50,000,000 
 
  Pro-Rata Share:   28.57% 

S-9



--------------------------------------------------------------------------------



 



                CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH,
as a Purchaser Agent
 
       
 
  By:   /s/ Sam Pilcer
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:   /s/ Kostantina Kourmpetis
 
       
 
  Name:    
 
  Title:    
 
       
 
  Address:   Credit Agricole Corporate and
 
  Investment Bank New York Branch
 
      1301 Avenue of the Americas
 
      New York, NY 10019
 
  Attention:   Debt Capital Markets-Securitization
 
  Telephone:   212-261-3996
 
  Facsimile:   917-849-5584

S-10



--------------------------------------------------------------------------------



 



                Agreed to, solely for purposes of Section 5.16:
 
            ARCH COAL, INC.
 
       
 
  By:   /s/ James E. Florczak
 
       
 
  Name:   James E. Florczak
 
       
 
  Title:   Vice President & Treasurer
 
       

S-11



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
     As used in the Agreement (including its Exhibits, Schedules and Annexes),
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).
Unless otherwise indicated, all Section, Annex, Exhibit and Schedule references
in this Exhibit are to Sections of and Annexes, Exhibits and Schedules to the
Agreement.
     “ACI” means Arch Coal, Inc., a Delaware corporation.
     “Adjusted LC Participation Amount” means, at any time, the LC Participation
Amount less the amount of cash collateral held in the LC Collateral Account at
such time.
     “Administration Account” means the account number 1002422076 of the
Administrator maintained at the office of PNC at One PNC Plaza, 249 Fifth
Avenue, Pittsburgh, Pennsylvania 15222-2707, or such other account as may be so
designated in writing by the Administrator to the Servicer.
     “Administrator” has the meaning set forth in the preamble to the Agreement.
     “Adverse Claim” means a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement; it being understood
that any thereof in favor of, or assigned to, the Administrator (for the benefit
of the Purchasers) shall not constitute an Adverse Claim.
     “Affected Person” has the meaning set forth in Section 1.7 of the
Agreement.
     “Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder(s) of its capital stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person, or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.
     “Aggregate Capital” means at any time the aggregate outstanding Capital of
all Purchasers at such time.
     “Aggregate Discount” means, at any time, the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.
     “Agreement” has the meaning set forth in the preamble to the Agreement.
     “Alternate Rate” for any Settlement Period for any Capital (or portion
thereof) funded by any Purchaser other than through the issuance of Notes means
an interest rate per annum equal

I-1



--------------------------------------------------------------------------------



 



to: (a) 3.25% per annum above the Euro-Rate for such Settlement Period, or, in
the sole discretion of the applicable Purchaser Agent (b) the Base Rate for such
Settlement Period; provided, however, that the “Alternate Rate” for any day
while a Termination Event or an Unmatured Termination Event exists shall be an
interest rate equal to the greater of (i) 3.0% per annum above the Base Rate as
in effect on such day and (ii) the “Alternate Rate” as calculated in clause (a)
above.
     “Arch Coal” has the meaning set forth in the preamble to the Agreement.
     “Arch Sales” has the meaning set forth in the preamble to the Agreement.
     “Arch Western Group” means Arch Western Resources, LLC, a Delaware limited
liability company, and any of its Subsidiaries.
     “Assumption Agreement” means an agreement substantially in the form set
forth in Annex F to this Agreement.
     “Atlantic” has the meaning set forth in Section 1.2(i)(ii) of the
Agreement.
     “Attorney Costs” means and includes all reasonable fees, costs, expenses
and disbursements of any law firm or other external counsel and all reasonable
disbursements of internal counsel.
     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
     “Base Rate” means, with respect to any Purchaser, for any day, a
fluctuating interest rate per annum as shall be in effect from time to time,
which rate shall be at all times equal to the higher of:
     (a) the rate of interest in effect for such day as publicly announced from
time to time by the applicable Purchaser Agent (or applicable Related Committed
Purchaser or, in the case of determining the Base Rate for purposes of
calculating the Yield Reserve, the Administrator) as its “reference rate”. Such
“reference rate” is set by the applicable Purchaser Agent (or the applicable
Related Committed Purchaser or the Administrator) based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate), and
     (b) 0.50% per annum above the latest Federal Funds Rate.
     “Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, the Transferor, any
Originator, ACI or any ERISA Affiliate is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.
     “Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York, or
Pittsburgh,

I-2



--------------------------------------------------------------------------------



 



Pennsylvania; and (b) if this definition of “Business Day” is utilized in
connection with the Euro-Rate, dealings are carried out in the London interbank
market.
     “Capital” means, with respect to any Purchaser, the aggregate amounts paid
to the Seller in connection with Funded Purchases in respect of the Purchased
Interest by such Purchaser pursuant to Section 1.2 of the Agreement (including
such Purchaser’s Pro Rata Share of the aggregate amount of all unreimbursed
draws deemed to be Funded Purchases pursuant to Section 1.2(e)), as reduced from
time to time by Collections distributed and applied on account of such Capital
pursuant to Section 1.4(d) of the Agreement; provided, that if such Capital
shall have been reduced by any distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.
     “Change in Control” means (a) ACI ceases to own, directly or indirectly,
100% of the issued and outstanding capital stock of Arch Sales free and clear of
all Adverse Claims (other than the lien in favor of PNC, as administrative agent
or collateral agent, under any revolving credit agreement of ACI) or ceases to
own, directly or indirectly, 100% of the membership interests of the Seller free
and clear of all Adverse Claims (other than the lien in favor of PNC, as
administrative agent or collateral agent, under any revolving credit agreement
of ACI); or (b) any person or group of persons (within the meaning of Sections
13(d) or 14(a) of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership of (within the meaning of Rule 13d-3 promulgated
by the SEC under said Act) 35% or more of the voting capital stock of ACI; or
(c) within a period of twelve (12) consecutive calendar months, individuals who
(1) were directors of ACI on the first day of such period, (2) were nominated
for election by the ACI, or (3) were appointed by the board shall cease to
constitute a majority of the board of directors of ACI.
     “Closing Date” means February 24, 2010.
     “Collections” means, with respect to any Pool Receivable: (a) all funds
that are received by any Originator, the Transferor, ACI, the Seller or the
Servicer in payment of any amounts owed in respect of such Receivable (including
purchase price, finance charges, interest and all other charges), or applied to
amounts owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.4(e) of the Agreement and (c) all other proceeds of such Pool
Receivable.
     “Commitment” means, with respect to any Related Committed Purchaser, LC
Participant or LC Bank, as applicable, the maximum aggregate amount which such
Purchaser is obligated to pay hereunder on account of all Funded Purchases and
all drawings under all Letters of Credit, on a combined basis, as set forth on
Schedule IV or in the Assumption Agreement or other agreement pursuant to which
it became a Purchaser, as such amount may be modified in connection with any
subsequent assignment pursuant to Section 5.3 or in connection with a change in
the Purchase Limit pursuant to Section 1.1(b) of the Agreement). For the
avoidance of

I-3



--------------------------------------------------------------------------------



 



doubt, in no event shall the sum of the aggregate Commitments of all Purchasers
in a Purchaser Group exceed such Purchaser Group’s Group Commitment.
     “Commitment Percentage” means, for each Related Committed Purchaser or
related LC Participant in a Purchaser Group, the Commitment of such Related
Committed Purchaser or related LC Participant, as the case may be, divided by
the total of all Commitments of all Related Committed Purchasers or related LC
Participants, as the case may be, in such Purchaser Group.
     “Commodity Hedge” means a price protection agreement: (i) related to crude
oil, diesel fuel, heating oil, coal, SO2 allowances or other commodities used in
the ordinary course of business of ACI and its Affiliates and (ii) entered into
by ACI and its Affiliates for hedging purposes in the ordinary course of the
operations of their business.
     “Company Note” has the meaning set forth in Section 3.1 of the Purchase and
Sale Agreement.
     “Concentration Percentage” means: (a) for any Group A Obligor, 16%, (b) for
any Group B Obligor, 16%, (c) for any Group C Obligor, 8% and (d) for any Group
D Obligor, 4%; provided, that the Concentration Percentage for TVA, so long as
TVA maintains a long term debt rating of “AAA” by Standard & Poor’s and “Aaa” by
Moody’s, shall be 25%.
     “Concentration Reserve” means at any time, the product of (a) the Aggregate
Capital plus the LC Participation Amount, and (b)(i) the Concentration Reserve
Percentage divided by (ii) 1 minus the Concentration Reserve Percentage.
     “Concentration Reserve Percentage” means, at any time, the (a) largest of
the following: (i) the sum of the five (5) largest Group D Obligor Receivables
balances (up to the Concentration Percentage for each such Obligor), (ii) the
sum of the three (3) largest Group C Obligor Receivables balances (up to the
Concentration Percentage for each such Obligor), (iii) the sum of the two
(2) largest Group B Obligor Receivables balance (up to the Concentration
Percentage for each such Obligor), and (iv) the largest Group A Obligor
Receivables balance (up to the Concentration Percentage for such Obligor),
divided by (b) the sum of the outstanding balances of all Eligible Receivables.
     “Conduit” has the meaning set forth in Section 5.3(c) of the Agreement.
     “Conduit Purchaser” means each commercial paper conduit that is a party to
this Agreement, as a purchaser, or that becomes a party to this Agreement as a
purchaser pursuant to an Assumption Agreement or otherwise.
     “Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
     “CP Rate” means, for any Conduit Purchaser and for any Settlement Period
for any Portion of Capital (a) the per annum rate equivalent to the weighted
average cost (as determined by the applicable Purchaser Agent and which shall
include commissions of placement agents and

I-4



--------------------------------------------------------------------------------



 



dealers, incremental carrying costs incurred with respect to Notes of such
Person maturing on dates other than those on which corresponding funds are
received by such Conduit Purchaser, other borrowings by such Conduit Purchaser
(other than under any Program Support Agreement) and any other costs associated
with the issuance of Notes) of or related to the issuance of Notes that are
allocated, in whole or in part, by the applicable Conduit Purchaser to fund or
maintain such Portion of Capital (and which may be also allocated in part to the
funding of other assets of such Conduit Purchaser); provided, however, that if
any component of such rate is a discount rate, in calculating the “CP Rate” for
such Portion of Capital for such Settlement Period, the applicable Purchaser
Agent shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum; provided,
further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Seller agrees that any amounts
payable to Conduit Purchasers in respect of Discount for any Settlement Period
with respect to any Portion of Capital funded by such Conduit Purchasers at the
CP Rate shall include an amount equal to the portion of the face amount of the
outstanding Notes issued to fund or maintain such Portion of Capital that
corresponds to the portion of the proceeds of such Notes that was used to pay
the interest component of maturing Notes issued to fund or maintain such Portion
of Capital, to the extent that such Conduit Purchaser had not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Notes (for purposes of the foregoing, the “interest component” of
Notes equals the excess of the face amount thereof over the net proceeds
received by such Conduit Purchaser from the issuance of Notes, except that if
such Notes are issued on an interest-bearing basis its “interest component” will
equal the amount of interest accruing on such Notes through maturity) or (b) any
other rate designated as the “CP Rate” for such Conduit Purchaser in an
Assumption Agreement or Transfer Supplement or other document pursuant to which
such Person becomes a party as a Conduit Purchaser to this Agreement, or any
other writing or agreement provided by such Conduit Purchaser to the Seller, the
Servicer and the applicable Purchaser Agent from time to time. The “CP Rate” for
any day while a Termination Event or an Unmatured Termination Event exists shall
be an interest rate equal to the greater of (a) 3.0% per annum above the Base
Rate as in effect on such day and (b) the Alternate Rate as calculated in the
definition thereof.
     “Credit Agreement” means that certain Credit Agreement dated as of
December 22, 2004, by and among ACI, the banks party thereto, PNC, as
administrative agent, Citicorp USA, Inc. and JPMorgan Chase Bank, N.A. and
Wachovia Bank, National Association, as co-syndication agents. Bank of America,
N.A., as documentation agent and PNC Capital Markets, Inc., Citigroup Global
Markets Inc. and J.P. Morgan Securities Inc., as joint lead arrangers, as in
effect on the date hereof.
     “Credit Agricole” has the meaning set forth in Section 1.2(i)(i) of the
Agreement.
     “Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators and
the Transferor in effect on the Closing Date and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.
     “Cut-off Date” has the meaning set forth in the Sale Agreements.

I-5



--------------------------------------------------------------------------------



 



     “Days’ Sales Outstanding” means, for any calendar month, an amount computed
as of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b) (i) the aggregate credit sales made by the Originators and the
Transferor during the three calendar months ended on the last day of such
calendar month divided by (ii) 90.
     “Debt” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payable and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (v) any Guaranty of any such
Indebtedness. It is understood that obligations in respect of any Hedging
Transaction shall not be deemed to be Debt.
     “Declining Conduit Purchaser” has the meaning set forth in
Section 1.4(b)(ii) of this Agreement.
     “Declining Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
     “Default Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that became Defaulted Receivables during such
month (other than Receivables that became Defaulted Receivables as a result of
an Insolvency Proceeding with respect to the Obligor thereof during such month),
by (b) the aggregate credit sales made by the Originators and the Transferor
during the month that is seven calendar months before such month.
     “Defaulted Receivable” means a Receivable:
     (a) as to which any payment, or part thereof, remains unpaid for more than
150 days from the original due date for such payment, or
     (b) without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the applicable Originator’s or the Transferor’s books as
uncollectible.
     “Delinquency Ratio” means the ratio (expressed as a percentage and rounded
to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of
the last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that

I-6



--------------------------------------------------------------------------------



 



were Delinquent Receivables on such day by (b) the aggregate Outstanding Balance
of all Pool Receivables on such day.
     “Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.
     “Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the aggregate
credit sales made by the Originators and the Transferor during the two most
recent calendar months to (b) the Net Receivables Pool Balance at the last day
of the most recent calendar month.
     “Dilution Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of
the last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of the
Agreement during such calendar month by (b) the aggregate credit sales made by
the Originators and the Transferor during the calendar month that is one month
prior to such calendar month.
     “Dilution Reserve” means, on any day, an amount equal to: (a) the sum of
the Capital plus the LC Participation Amount at the close of business of the
Servicer on such day multiplied by (b) (i) the Dilution Reserve Percentage on
such day, divided by (ii) 100% minus the Dilution Reserve Percentage on such
day.
     “Dilution Reserve Percentage” means, on any day, the product of (a) the
Dilution Horizon multiplied by (b) the sum of (i) 2.25 times the average of the
Dilution Ratios for the twelve most recent calendar months and (ii) the Spike
Factor.
     “Discount” means, with respect to any Purchaser:
     (a) for any Portion of Capital for any Settlement Period with respect to
any Purchaser to the extent such Portion of Capital will be funded by such
Purchaser during such Settlement Period through the issuance of Notes:
CPR x C x ED/360
     (b) for any Portion of Capital for any Settlement Period with respect to
any Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Settlement Period through the issuance of Notes or, if the
LC Bank and/or any LC Participant has made, or has deemed to have made, a Funded
Purchase in connection with any drawing under a Letter of Credit which accrues
Discount pursuant to Section 1.2(e) of the Agreement:
AR x C x ED/Year + TF

I-7



--------------------------------------------------------------------------------



 



     where:

             
 
  AR   =   the Alternate Rate for such Portion of Capital for such Settlement
Period with respect to such Purchaser,  
 
  C   =   the Portion of Capital during such Settlement Period with respect to
such Purchaser,  
 
  CPR   =   the CP Rate for the Portion of Capital for such Settlement Period
with respect to such Purchaser,  
 
  ED   =   the actual number of days during such Settlement Period,  
 
  Year   =   if such Portion of Capital is funded based upon: (i) the Euro-Rate,
360 days, and (ii) the Base Rate, 365 or 366 days, as applicable, and  
 
  TF   =   the Termination Fee, if any, for the Portion of Capital for such
Settlement Period with respect to such Purchaser;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided further, that Discount for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
     “Drawing Date” has the meaning set forth in Section 1.14 of the Agreement.
     “Eligible Assignee” means any bank or financial institution acceptable to
the LC Bank and the Administrator.
     “Eligible Foreign Obligor” means an Obligor which is a resident of any
country (other than the United States of America) that has a short-term foreign
currency rating (or, if such country does not have such a short-term foreign
currency rating, a long-term foreign currency rating) of at least “A2” (or “A”)
by Standard & Poor’s and “P-1” (or “A2”) by Moody’s.
     “Eligible Receivable” means, at any time, a Pool Receivable:
     (a) the Obligor of which is: (i) (A) United States resident or (B) an
Eligible Foreign Obligor; (ii) not (A) a United States Federal Government
Authority or (B) a governmental entity within the State of Ohio; provided that
TVA shall not be subject to the restriction set forth in clause (ii)(A) above;
(iii) not subject to any action of the type described in paragraph (f) of
Exhibit V to the Agreement; and (iv) not an Affiliate of ACI, the Transferor,
the Servicer or any other Originator,
     (b) that is denominated and payable only in U.S. dollars in the United
States, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof to a Lock-Box Account in the United States of
America,

I-8



--------------------------------------------------------------------------------



 



     (c) that does not have a stated maturity which is more than 35 days after
the original invoice date of such Receivable; provided, that up to 10% of
“Eligible Receivables” may have stated maturities of greater than 35 days and no
more than 60 days after the original invoice date of such Receivables,
     (d) that arises under a duly authorized Contract for the sale and delivery
of goods or services in the ordinary course of the applicable Originator’s or
the Transferor’s business,
     (e) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,
     (f) that conforms in all material respects with all applicable laws,
rulings and regulations in effect,
     (g) that is not the subject of any asserted dispute, offset, hold back,
defense, Adverse Claim or other claim, provided that, with respect to any Pool
Receivable which is subject to any such claim, the amount of such Pool
Receivable which shall be treated as an Eligible Receivable shall equal the
excess of the amount of such Pool Receivable over the amount of such claim
asserted by or available to the related Obligor,
     (h) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,
     (i) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,
     (j) in which the Seller owns good and marketable title, free and clear of
any Adverse Claims, and that is freely assignable by the Seller (including
without any consent of the related Obligor),
     (k) for which the Administrator (on behalf of the Purchasers) shall have a
valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim,
     (l) that constitutes an account as defined in the UCC, and that is not
evidenced by instruments or chattel paper,
     (m) that is neither a Defaulted Receivable nor a Delinquent Receivable,
     (n) for which neither the Originator thereof, the Transferor, the Seller
nor the Servicer has established any offset arrangements with the related
Obligor,
     (o) for which the sum of the Outstanding Balances of all Receivables of the
related Obligor with respect to which any payment, or part thereof, remains
unpaid for

I-9



--------------------------------------------------------------------------------



 



more than 90 days from the original due date for such payment do not exceed
35.00% of the Outstanding Balance of all such Obligor’s Receivables,
     (p) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
the Transferor,
     (q) that if such Receivable has not yet been billed, the related coal has
been shipped within the last 60 days; and
     (r) that if such Receivable is a Rio Tinto Receivable, a Rio Tinto Trigger
Event has not occurred with respect to any Rio Tinto Receivable (it being
understood that upon the occurrence of a Rio Tinto Trigger Event with respect to
any Receivable, then on and after such time, no Rio Tinto Receivables, whether
or not then in the Receivables Pool prior to such Rio Tinto Trigger Event, shall
be an Eligible Receivable).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute of similar import, together
with the rulings and regulations thereunder, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.
     “ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, the Transferor, any Originator or ACI,
(b) a trade or business (whether or not incorporated) under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with the
Seller, the Transferor, any Originator or ACI, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue Code) as the Seller, the Transferor, any Originator, any corporation
described in clause (a) or any trade or business described in clause (b).
     “Euro-Rate” means with respect to any Settlement Period the interest rate
per annum determined by the applicable Purchaser Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate of interest determined by such Purchaser Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the rate per annum for deposits in U.S. dollars as
reported by Bloomberg Finance L.P. and shown on US0001M Screen as the composite
offered rate for London interbank deposits for such period (or on any successor
or substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by such Purchase Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market at or about 11:00 a.m. (London time) on
the Business Day which is two (2) Business Days prior to the first day of such
Settlement Period for an amount comparable to the Portion of Capital to be
funded at the Alternate Rate and based upon the Euro-Rate during such Settlement
Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
The Euro-Rate may also be expressed by the following formula:
     Euro-Rate = Composite of London interbank offered rates

I-10



--------------------------------------------------------------------------------



 



shown on Bloomberg Finance L.P. Screen
US0001M or appropriate successor
1.00 - Euro-Rate Reserve Percentage
where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).
     “Excess Concentration” means the sum of the following amounts: (i) the
amount by which the Outstanding Balance of Eligible Receivables of each Obligor
then in the Receivables Pool exceeds an amount equal to the Concentration
Percentage for such Obligor multiplied by the Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, plus (ii) the amount by which
the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool the Obligor of which is a Canadian resident exceeds 15% of the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, plus (iii) the amount by which the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivable Pool the Obligor of
which is an Eligible Foreign Obligor (other than a resident of Canada) exceeds
5% of the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, plus (iv) the amount by which the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool the coal with
respect to which has been shipped but not yet billed for more than 30 days but
not more than 60 days from shipment exceeds 10% of the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool.
     “Excluded Subsidiary” means Arch Western Acquisition Corporation, a
Delaware corporation, Arch Western Resources, LLC, a Delaware limited liability
company, and any Subsidiaries of Arch Western Resources, LLC.
     “Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
     “Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
     “Facility Termination Date” means the earliest to occur of: (a) May 22,
2013, (b) the date determined pursuant to Section 2.2 of the Agreement, (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1(b) of the
Agreement, (d) with respect to each Purchaser Group, the earliest to occur of
(i) the date that the commitments of the related Liquidity Providers terminate
under the Liquidity Agreement and (ii) the date that the Commitments of all
Related Committed Purchasers in such Purchaser Group terminate hereunder,
(e) the date which is 30 days after the date on which the Administrator has
received written notice from the Seller of its election to terminate the
Purchase Facility and (f) with respect to the LC Bank, any LC

I-11



--------------------------------------------------------------------------------



 



Participant or any Related Committed Purchaser, the LC Bank’s, such LC
Participant’s or such Related Committed Purchaser’s Scheduled Commitment
Termination Date.
     “FAS 166/167” has the meaning set forth in Section 1.7(c) of the Agreement.
     “FASB” has the meaning set forth in Section 1.7(a) of the Agreement.
     “Federal Funds Rate” means, for any day, the per annum rate set forth in
the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
     “Fee Letters” has the meaning set forth in Section 1.5 of the Agreement.
     “Fees” means the fees payable by the Seller pursuant to the applicable Fee
Letter.
     “Funded Purchase” shall mean a purchase or deemed purchase of undivided
percentage ownership interests in the Purchased Interest under the Agreement
which (i) is paid for in cash, including pursuant to Section 1.1(b) (other than
through reinvestment of Collections pursuant to Section 1.4(b) of the Agreement)
or (ii) is treated as a Funded Purchase pursuant to Section 1.2(e) of the
Agreement and/or any of the provisions set forth in Sections 1.11 through 1.20
of the Agreement.
     “Governmental Acts” has the meaning set forth in Section 1.19 of the
Agreement.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Group A Obligor” means any Obligor with a short-term rating of at least:
(a) “A1” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s
on its long-term senior unsecured and uncredit-enhanced debt securities, and (b)
“P-1” by Moody’s, or if such Obligor does not have a short-

I-12



--------------------------------------------------------------------------------



 



term rating from Moody’s, “Al” or better by Moody’s on its long-term senior
unsecured and uncredit-enhanced debt securities.
     “Group B Obligor” means an Obligor, not a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB+” to “A” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-2” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baal” to “A2” by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities.
     “Group Capital” means, with respect to any Purchaser Group, an amount equal
to the aggregate outstanding Capital of all Purchasers within such Purchaser
Group.
     “Group C Obligor” means an Obligor, not a Group A Obligor or a Group B
Obligor, with a short-term rating of at least: (a) “A-3” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured
and uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by
Moody’s on its long-term senior unsecured and uncredit-enhanced debt securities.
     “Group Commitment” means, with respect to any Purchaser Group, the
aggregate of the Commitments of each Related Committed Purchaser within such
Purchaser Group, which amount is set forth on Schedule IV hereto.
     “Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.
     “Guaranty” of any Person means any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
     “Hedging Transaction” means any of the following transactions by ACI or any
of its Subsidiaries: any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction or any combination of the foregoing
transactions, including, without limitation, any Interest Rate Hedge or any
Commodity Hedge.
     “Indemnified Amounts” has the meaning set forth in Section 3.1 of the
Agreement.
     “Indemnified Party” has the meaning set forth in Section 3.1 of the
Agreement.
     “Independent Director” has the meaning set forth in paragraph 3(c) of
Exhibit IV to the Agreement.

I-13



--------------------------------------------------------------------------------



 



     “Information Package” means a report, in substantially the form of Annex A
to the Agreement, furnished to the Administrator pursuant to the Agreement.
     “Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.
     “Interest Rate Hedge” means an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by ACI or any of its Affiliates in the ordinary course operations of their
business.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of the Internal Revenue Code also refer to any successor
sections.
     “LC Bank” has the meaning set forth in the preamble to the Agreement.
     “LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator.
     “LC Participant” means each Person listed as such (and its respective
Commitment) for each Purchaser Group as set forth on the signature pages of this
Agreement or in any Assumption Agreement or Transfer Supplement.
     “LC Participation Amount” shall mean, at any time, the then sum of the
undrawn amounts of all outstanding Letters of Credit.
     “Letter of Credit” shall mean any stand-by letter of credit issued by the
LC Bank for the account of the Seller pursuant to the Agreement.
     “Letter of Credit Application” has the meaning set forth in Section 1.12 of
the Agreement.
     “Liquidity Agent” means any bank or other financial institution acting as
agent for the various Liquidity Providers under each Liquidity Agreement.
     “Liquidity Agreement” means any agreement entered into in connection with
this Agreement pursuant to which a Liquidity Provider agrees to make purchases
or advances to, or purchase assets from, any Conduit Purchaser in order to
provide liquidity for such Conduit Purchaser’s Purchases.

I-14



--------------------------------------------------------------------------------



 



     “Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.
     “LLC Agreement” means the limited liability company agreement of Seller.
     “Lock-Box Account” means each account listed on Schedule II to this
Agreement (in each case, in the name of the Seller) and maintained at a bank or
other financial institution acting as a Lock-Box Bank pursuant to a Lock-Box
Agreement for the purpose of receiving Collections.
     “Lock-Box Agreement” means each agreement, in form and substance
satisfactory to the Administrator, among the Seller, the Servicer, the
Administrator and a Lock-Box Bank, governing the terms of the related Lock-Box
Accounts.
     “Lock-Box Bank” means any of the banks or other financial institutions
holding one or more Lock-Box Accounts.
     “Loss Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the LC Participation Amount at the close of business of
the Servicer on such date multiplied by (b) (i) the Loss Reserve Percentage on
such date divided by (ii) 100% minus the Loss Reserve Percentage on such date.
     “Loss Reserve Percentage” means, on any date,(i) the product of (A) 2.25
times (B) the highest average of the Default Ratios for any three consecutive
calendar months during the twelve most recent calendar months times (C) the
aggregate credit sales made by the Originators and the Transferor during the 5
most recent calendar months divided by (ii) the Net Receivables Pool Balance as
of such date.
     “Majority LC Participants” means, at any time, the LC Participants whose
Commitments aggregate more than 50% of the Commitments of all LC Participants at
such time; provided, that so long as the aggregate of Commitments of all LC
Participants in any Purchaser Group is greater than 50% of the aggregate of the
Commitments of all LC Participants in all Purchaser Groups, then “Majority LC
Participants” shall mean the LC Participants, in a minimum of two Purchaser
Groups, whose Commitments aggregate more than 50% of the aggregate of the
Commitments of all LC Participants in all Purchaser Groups.
     “Majority Purchaser Agents” means, at any time, the Purchaser Agents for
the Purchaser Groups with Related Committed Purchasers whose Commitments
aggregate more than 50% of the aggregate of the Commitments of all Related
Committed Purchasers in all Purchaser Groups; provided, that so long as the
aggregate of the Commitments of all Related Committed Purchasers in any
Purchaser Group is greater than 50% of the aggregate of the Commitments of all
Related Committed Purchasers in all Purchaser Groups, then “Majority Purchaser
Agents” shall mean a minimum of two Purchaser Agents for Purchaser Groups with
Related Committed Purchasers whose Commitments aggregate more than 50% of the
aggregate of the Commitments of all Related Committed Purchasers in all
Purchaser Groups.
     “Market Street” has the meaning set forth in the Preliminary Statements of
the Agreement.

I-15



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means relative to any Person with respect to any
event or circumstance, a material adverse effect on:
     (a) the assets, operations, business or financial condition of such Person,
     (b) the ability of any such Person to perform its obligations under the
Agreement or any other Transaction Document to which it is a party,
     (c) the validity or enforceability of the Agreement or any other
Transaction Document, or the validity, enforceability or collectibility of any
of the Pool Receivables, or
     (d) the status, perfection, enforceability or priority of the
Administrator’s, any Purchaser’s or the Seller’s interest in the Pool Assets.
     “Minimum Dilution Reserve” means, on any day, an amount equal to (a) the
Minimum Dilution Reserve Percentage divided by (b) 100% minus the Minimum
Dilution Reserve Percentage on such day.
     “Minimum Dilution Reserve Percentage” means, on any day, the product of
(a) the average of the Dilution Ratios for the twelve most recent calendar
months multiplied by (b) the Dilution Horizon.
     “Monthly Settlement Date” means the 21st day of each calendar month (or if
such day is not a Business Day, the next occurring Business Day); provided,
however, that on and after the occurrence and continuation of any Termination
Event, the Monthly Settlement Date shall be the date selected as such by the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) from time to time (it being understood that the Administrator (with the
consent or at the direction of the Majority Purchaser Agents) may select such
Monthly Settlement Date to occur as frequently as daily) or, in the absence of
any such selection, the date which would be the Monthly Settlement Date pursuant
to this definition).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” is defined in the Credit Agreement.
     “Net Receivables Pool Balance” means, at any time: (a) the Outstanding
Balance of Eligible Receivables then in the Receivables Pool minus (b) the
Excess Concentration.
     “Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
     “Obligor” means, with respect to any Receivable, the Person obligated to
make payments pursuant to the Contract relating to such Receivable.
     “Order” has the meaning set forth in Section 1.20 of the Agreement.

I-16



--------------------------------------------------------------------------------



 



     “Original Agreement” has the meaning set forth in Preliminary Statements of
this Agreement.
     “Original Agreement Outstanding Amounts” has the meaning set forth in the
Preliminary Statements of this Agreement.
     “Original Closing Date” means February 3, 2006.
     “Originator” and “Originators” have the meaning set forth in the Purchase
and Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrator.
     “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
     “Participant” has the meaning set forth in Section 5.3(b) of this
Agreement.
     “Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of the
Agreement.
     “Performance Guarantor” means ACI.
     “Performance Guaranty” means the Performance Guaranty, dated as of
February 3, 2006, by the Performance Guarantor in favor of the Administrator for
the benefit of the Purchasers and LC Participants, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
     “Permitted Merger” means (i) any merger of any existing Originator into any
other existing Originator or (ii) any merger of any existing Originator into
ACI.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “PNC” has the meaning set forth in the preamble to the Agreement.
     “Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.
     “Pool Receivable” means a Receivable in the Receivables Pool.
     “Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.
     “Program Support Agreement” means and includes any Liquidity Agreement and
any other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to

I-17



--------------------------------------------------------------------------------



 



any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s receivables-securitization program contemplated in the Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder.
     “Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.
     “Pro Rata Share” shall mean, as to any LC Participant, a fraction, the
numerator of which equals the Commitment of such LC Participant at such time and
the denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.
     “Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.
     “Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated
as of February 3, 2006, between the Originators and the Transferor, as such
agreement may be amended, supplemented or otherwise modified from time to time.
     “Purchase and Sale Indemnified Amounts” has the meaning set forth in
Section 9.1 of the Purchase and Sale Agreement.
     “Purchase and Sale Indemnified Party” has the meaning set forth in
Section 9.1 of the Purchase and Sale Agreement.
     “Purchase and Sale Termination Date” has the meaning set forth in
Section 1.4 of the Purchase and Sale Agreement.
     “Purchase and Sale Termination Event” has the meaning set forth in
Section 8.1 of the Purchase and Sale Agreement.
     “Purchase Date” means the date on which a Funded Purchase or a reinvestment
is made pursuant to this Agreement.
     “Purchase Facility” has the meaning set forth in Section 1.1 of the
Purchase and Sale Agreement.
     “Purchase Limit” means $175,000,000, as such amount may be reduced pursuant
to Section 1.1 (b) of the Agreement or otherwise in connection with any Exiting
Purchaser, or increased pursuant to Section 1.1(f) of this Agreement. References
to the unused portion of the Purchase Limit shall mean, at any time, the
Purchase Limit minus the sum of the then Aggregate Capital plus the LC
Participation Amount.
     “Purchase Notice” has the meaning set forth in Section 1.2(a) of the
Agreement.

I-18



--------------------------------------------------------------------------------



 



     “Purchase Price” has the meaning set forth in Section 2.1 of the Purchase
and Sale Agreement.
     “Purchase Report” has the meaning set forth in Section 2.1 of the Purchase
and Sale Agreement.
     “Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:
Aggregate Capital + Adjusted LC
Participation Amount + Total Reserves
Net Receivables Pool Balance
The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of the Agreement.
     “Purchaser” means each Conduit Purchaser, Related Committed Purchaser, LC
Participant and the LC Bank.
     “Purchaser Agent” means each Person acting as agent on behalf of a
Purchaser Group and designated as a Purchaser Agent for such Purchaser Group on
the signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.
     “Purchaser Group” means, for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and related LC Participants and, in the case of Market Street as
a Conduit Purchaser, the LC Bank.
     “Purchasers’ Share” of any amount, at any time, means such amount
multiplied by the Purchased Interest at such time.
     “Purchasing Related Committed Purchaser” has the meaning set forth in
Section 5.3(c) of this Agreement.
     “Ratable Share’ means, for each Purchaser Group, such Purchaser Group’s
Group Commitment divided by the aggregate Group Commitments of all Purchaser
Groups.
     “Rating Agency” mean each of Standard & Poor’s and Moody’s (and/or each
other rating agency then rating the Notes of any Conduit Purchaser).
     “Receivable” means any indebtedness and other obligations owed to any
Originator, the Transferor or the Seller, or any right of the Seller, the
Transferor or any Originator to payment from or on behalf of, an Obligor,
whether constituting an account, as-extracted collateral, chattel paper, payment
intangible, instrument or general intangible, in each instance arising in
connection with the sale of goods or the rendering of services, and includes,
without limitation,

I-19



--------------------------------------------------------------------------------



 



the obligation to pay any finance charges, fees and other charges with respect
thereto. Indebtedness and other obligations arising from any one transaction,
including, without limitation, indebtedness and other obligations represented by
an individual invoice or agreement, shall constitute a Receivable separate from
a Receivable consisting of the indebtedness and other obligations arising from
any other transaction.
     “Receivables Pool” means, at any time, all of the then outstanding
Receivables purchased by the Seller pursuant to the Sale and Contribution
Agreement prior to the Facility Termination Date.
     “Reimbursement Obligation” has the meaning set forth in Section 1.14 of the
Agreement.
     “Related Committed Purchaser” means each Person listed as such for each
Conduit Purchaser as set forth on the signature pages of this Agreement or in
any Assumption Agreement or Transfer Supplement.
     “Related Rights” has the meaning set forth in Section 1.1 of the Purchase
and Sale Agreement.
     “Related Security” means, with respect to any Receivable:
     (a) all of the Seller’s, the Transferor’s and each Originator’s interest in
any goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), the sale of which
gave rise to such Receivable,
     (b) all instruments and chattel paper that may evidence such Receivable,
     (c) all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,
     (d) all of the Seller’s, the Transferor’s and each Originator’s rights,
interests and claims under the Contracts and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, and
     (e) all of the Seller’s rights, interests and claims under the Sale
Agreements and the other Transaction Documents.
     “Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit
IV of the Agreement.
     “Release Agreement” means, as the context may require, either of or both of
(a) the letter agreement dated as of February 3, 2006, and (b) the letter
agreement dated as of February 24,

I-20



--------------------------------------------------------------------------------



 



2010, in each case between ACI and PNC, as administrative agent and collateral
agent, as may be amended, modified, restated or replaced from time to time with
the consent of the Administrator.
     “Rio Tinto” means Rio Tinto Energy America Inc.
     “Rio Tinto Receivable” means a Receivable (a) arising under the “SRP
Contract” (as such term is defined in the Coal Sales Agreement, dated October 1,
2009, by and among Arch Coal and Kennecott Coal Sales Company (the “SRP
Agreement”) and acquired by Arch Coal pursuant to the terms and conditions of
such SRP Agreement or (b) arising under a “Coal Sales Agreement” (as such term
is defined in the Arch Coal Supply Agreement, dated October 1, 2009, between
Arch Coal and Rio Tinto (the “Rio Tinto Agreement”) and acquired by Arch Coal
pursuant to the terms and conditions of such Rio Tinto Agreement.
     “Rio Tinto Trigger Event” means, with respect to all Rio Tinto Receivables,
the first to occur of (a) Rio Tinto shall fail to maintain a long term debt
rating of at least “BBB-” by Standard & Poor’s and “Baa3” by Moody’s and (b) the
aggregate amount of any asserted dispute, offset, hold back, defense, or Adverse
Claim outstanding against all Rio Tinto Receivables shall be greater than
$50,000.
     “Sale Agreements” means, collectively the Purchase and Sale Agreement and
the Sale and Contribution Agreement.
     “Sale and Contribution Agreement” means the Sale and Contribution
Agreement, dated as of February 3, 2006, between the Transferor and the Seller,
as such agreement may be amended, supplemented or otherwise modified from time
to time.
     “Sale and Contribution Indemnified Amounts” has the meaning set forth in
Section 9.1 of the Sale and Contribution Agreement.
     “Sale and Contribution Indemnified Party” has the meaning set forth in
Section 9.1 of the Sale and Contribution Agreement.
     “Sale and Contribution Termination Date” has the meaning set forth in
Section 1.4 of the Sale and Contribution Agreement.
     “Sale and Contribution Termination Event” has the meaning set forth in
Section 8.1 of the Sale and Contribution Agreement.
     “Scheduled Commitment Termination Date” means with respect to the LC Bank,
any LC Participant or any Related Committed Purchaser, February 23, 2011, as
such date may be extended from time to time in the sole discretion of the LC
Bank, such LC Participant or such Related Committed Purchaser, as the case may
be.
     “SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.
     “Seller” has the meaning set forth in the preamble to the Agreement.

I-21



--------------------------------------------------------------------------------



 



     “Seller’s Share” of any amount means the greater of: (a) $0 and (b) such
amount minus the Purchasers’ Share.
     “Servicer” has the meaning set forth in the preamble to the Agreement.
     “Servicing Fee” shall mean the fee referred to in Section 4.6 of the
Agreement.
     “Servicing Fee Rate” shall mean the rate referred to in Section 4.6 of the
Agreement.
     “Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (with the consent or at the
direction of the Majority Purchaser Agents) (it being understood that the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) may select such Settlement Date to occur as frequently as daily), or, in
the absence of such selection, the Monthly Settlement Date.
     “Settlement Period” means: (a) before the Facility Termination Date:
(i) initially the period commencing on the date of the initial purchase pursuant
to Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date, and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Settlement Period.
     “Solvent” means, with respect to any Person at any time, a condition under
which:
     (i) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
     (ii) the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);
     (iii) such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and
     (iv) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.

I-22



--------------------------------------------------------------------------------



 



     For purposes of this definition:
     (A) the amount of a Person’s contingent or unliquidated liabilities at any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;
     (B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;
     (C) the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to purchase such asset under ordinary selling
conditions; and
     (D) the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an
arm’s-length transaction in an existing and not theoretical market.
     “Spike Factor” means, for any calendar month, (a) the positive difference,
if any, between: (i) the highest Dilution Ratio for any one calendar month
during the twelve most recent calendar months and (ii) the arithmetic average of
the Dilution Ratios for such twelve months times (b) (i) the highest Dilution
Ratio for any one calendar month during the twelve most recent calendar months
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
months.
     “Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
     “Sub-Servicer” has the meaning set forth in Section 4.1(d) of this
Agreement.
     “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
     “Tangible Net Worth” means, with respect to any Person, the tangible net
worth of such Person as determined in accordance with generally accepted
accounting principles, consistently applied.
     “Taxes” has the meaning set forth in Section 1.10 of this Agreement.
     “Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

I-23



--------------------------------------------------------------------------------



 



     “Termination Event” has the meaning specified in Exhibit V to the
Agreement.
     “Termination Fee” means, for any Settlement Period during which a
Termination Day occurs, the amount, if any, by which: (a) the additional
Discount (calculated without taking into account any Termination Fee or any
shortened duration of such Settlement Period pursuant to the definition thereof)
that would have accrued during such Settlement Period on the reductions of
Capital relating to such Settlement Period had such reductions not been made,
exceeds (b) the income, if any, received by the applicable Purchaser from
investing the proceeds of such reductions of Capital, as determined by the
applicable Purchaser Agent, which determination shall be binding and conclusive
for all purposes, absent manifest error.
     “Total Reserves” means, at any time, the sum of: (a) the Yield Reserve,
plus (b) the greater of (i) the Concentration Reserve plus the Minimum Dilution
Reserve and (ii) the Loss Reserve plus the Dilution Reserve.
     “Transaction Documents” means the Agreement, the Lock-Box Agreements, each
Fee Letter, the Purchase and Sale Agreement, the Sale and Contribution
Agreement, the Performance Guaranty, and all other certificates, instruments,
UCC financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.
     “Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.
     “Transferor” has the meaning set forth in the Sale and Contribution
Agreement.
     “TVA” means Tennessee Valley Authority, an Obligor of the Originators and
the Transferor.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction.
     “Unmatured Purchase and Sale Termination Event” means any event which, with
the giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.
     “Unmatured Sale and Contribution Termination Event” means any event which,
with the giving of notice or lapse of time, or both, would become a Sale and
Contribution Termination Event.
     “Unmatured Termination Event” means an event that, with the giving of
notice or lapse of time, or both, would constitute a Termination Event.
     “Yield Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the LC Participation Amount at the close of business of
the Servicer on such date multiplied by (b) (i) the Yield Reserve Percentage on
such date divided by (ii) 100% minus the Yield Reserve Percentage on such date.

I-24



--------------------------------------------------------------------------------



 



“Yield Reserve Percentage” means at any time:

         
 
  (BR+SFR)  x l.5 x DSO
 
     360    

where:

             
 
  BR   =   the Base Rate computed for the most recent Settlement Period,
 
           
 
  DSO   =   Days’ Sales Outstanding, and
 
           
 
  SFR   =   the Servicing Fee Rate

     Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

I-25



--------------------------------------------------------------------------------



 



EXHIBIT II
CONDITIONS OF PURCHASES
     1. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is subject to the condition precedent that the Administrator shall
have received, on or before the Closing Date, each of the following, each in
form and substance (including the date thereof) satisfactory to the
Administrator and each Purchaser Agent:
     (a) Counterparts of (i) this Agreement, duly executed by the parties
hereto, (ii) the amendments, each dated as of the date hereof, to the Sale
Agreements, duly executed by the parties thereto and (iii) the other Transaction
Documents, duly executed by the parties thereto.
     (b) Certified copies of: (i) the resolutions of the board of directors of
each of the Seller, the Originators, the Transferor, and ACI authorizing the
execution, delivery and performance by the Seller, the Originators, the
Transferor and ACI, as the case may be, of this Agreement and the other
Transaction Documents to which it is a party; (ii) all documents evidencing
other necessary corporate or organizational action and governmental approvals,
if any, with respect to this Agreement and the other Transaction Documents and
(iii) the certificate of incorporation and by-laws or limited liability company
agreement, as applicable, of the Seller, the Originators, the Transferor and
ACI.
     (c) A certificate of the Secretary or Assistant Secretary of the Seller,
each of the Originators, the Transferor and ACI certifying the names and true
signatures of its officers who are authorized to sign this Agreement and the
other Transaction Documents to which it is a party. Until the Administrator
receives a subsequent incumbency certificate from the Seller, the Originators,
the Transferor or ACI, as the case may be, the Administrator shall be entitled
to rely on the last such certificate delivered to it by the Seller, the
Originators, the Transferor or ACI, as the case may be.
     (d) Proper financing statements (Form UCC-1), duly authorized and suitable
for filing under the UCC of all jurisdictions that the Administrator may deem
necessary or desirable in order to perfect the interests of the Seller and the
Administrator (for the benefit of the Purchasers) contemplated by this Agreement
and each of the Sale Agreements.
     (e) Proper financing statements (Form UCC-3), duly authorized and suitable
for filing under the UCC of all jurisdictions that the Administrator may deem
necessary or desirable to release all security interests and other rights of any
Person in the Receivables, Contracts or Related Security previously granted by
any Originator, the Transferor or the Seller.
     (f) Completed UCC search reports, dated on or shortly before the Closing
Date, listing the financing statements filed in all applicable jurisdictions
that name any Originator, the Transferor or the Seller as debtor, together with
copies of such other financing statements, and similar search reports with
respect to judgment liens, federal tax liens and liens of the Pension Benefit
Guaranty Corporation in such jurisdictions, as the Administrator may request,
showing no Adverse Claims on any Pool Assets other than any security interests
that are released as of the Closing Date.

II-1



--------------------------------------------------------------------------------



 



     (g) (x) Favorable opinions, addressed to each Rating Agency, the
Administrator, each Purchaser Agent and each Purchaser, in form and substance
reasonably satisfactory to the Administrator, of Bryan Cave LLP, counsel for the
Seller, the Originators, the Servicer, the Transferor and ACI, covering such
matters as the Administrator may reasonably request, including, without
limitation, certain organizational and New York enforceability matters, certain
bankruptcy matters, certain UCC perfection and priority matters and
(y) favorable opinions, which may be in the form of a reliance letter, addressed
to each member of the Atlantic Purchaser Group, in form and substance reasonably
satisfactory to the Purchaser Agent for the Atlantic Purchaser Group, covering
each opinion delivered by Bryan Cave LLP or in-house counsel in connection with
the Original Agreement.
     (h) Satisfactory results of a review and audit (performed by
representatives of the Administrator) of the Servicer’s collection, operating
and reporting systems, the Credit and Collection Policy of each Originator and
the Transferor, historical receivables data and accounts, including satisfactory
results of a review of the Servicer’s operating location(s) and satisfactory
review and approval of the Eligible Receivables in existence on the date of the
initial purchase under the Agreement.
     (i) A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month before closing.
     (j) Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Letters), costs and expenses to the
extent then due and payable on the date thereof, including any such costs, fees
and expenses arising under or referenced in Section 5.4 of the Agreement and the
Fee Letters.
     (k) Each Fee Letter duly executed by the Seller and ACI.
     (l) Good standing certificates with respect to each of the Seller, the
Originators, the Transferor and ACI issued by the Secretary of State (or similar
official) of the state of each such Person’s organization or formation and
principal place of business.
     (m) The Liquidity Agreement and all other Transaction Documents duly
executed by the parties thereto.
     (n) All information with respect to the Receivables as the Administrator or
the Purchasers may reasonably request.
     (o) A Release Agreement, dated on or before the Closing Date, duly executed
by the administrative agent under the Credit Agreement, releasing all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by any Person thereunder.
     (p) Such other approvals, opinions or documents as the Administrator or the
Purchasers may reasonably request.
     2. Conditions Precedent to All Funded Purchases, Issuances of Letters of
Credit and Reinvestments. Each Funded Purchase (including the initial Funded
Purchase) and the issuance

II-2



--------------------------------------------------------------------------------



 



of any Letters of Credit and each reinvestment shall be subject to the further
conditions precedent that:
     (a) in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such purchase or issuance, as the case may be, in
form and substance satisfactory to the Administrator and each Purchaser Agent, a
completed pro forma Information Package to reflect the level of the Aggregate
Capital, the LC Participation Amount and related reserves and the calculation of
the Purchased Interest after such subsequent purchase or issuance, as the case
may be, and a completed Purchase Notice in the form of Annex B; and
     (b) on the date of such Funded Purchase, issuance or reinvestment, as the
case may be, the following statements shall be true (and acceptance of the
proceeds of such Funded Purchase, issuance or reinvestment shall be deemed a
representation and warranty by the Seller that such statements are then true):
     (i) the representations and warranties contained in Exhibit III to the
Agreement are true and correct on and as of the date of such Funded Purchase,
issuance or reinvestment as though made on and as of such date except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct as of such earlier
date);
     (ii) no event has occurred and is continuing, or would result from such
Funded Purchase, issuance or reinvestment, that constitutes a Termination Event
or an Unmatured Termination Event;
     (iii) the sum of the Aggregate Capital plus the LC Participation Amount,
after giving effect to any such Funded Purchase, issuance or reinvestment, as
the case may be, shall not exceed the Purchase Limit, and the Purchased Interest
shall not exceed 100%; and
     (iv) the Facility Termination Date has not occurred.

II-3



--------------------------------------------------------------------------------



 



EXHIBIT III
REPRESENTATIONS AND WARRANTIES
     1. Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser as of the
Closing Date that:
     (a) Existence and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all organizational power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except if failure to have such licenses,
authorizations, consents or approvals could not reasonably be expected to have a
Material Adverse Effect.
     (b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party are within the Seller’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with (other than the
filing of UCC financing statements and continuation statements), any
governmental body, agency or official, and, do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the operating
agreement of the Seller or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Seller or result in the creation or
imposition of any lien (other than liens in favor of the Administrator) on
assets of the Seller.
     (c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
     (d) Accuracy of Information. All information heretofore furnished by the
Seller to the Administrator, any Purchaser Agent or any Purchaser pursuant to or
in connection with this Agreement or any other Transaction Document is, and all
such information hereafter furnished by the Seller to the Administrator, any
Purchaser Agent or any Purchaser in writing pursuant to this Agreement or any
Transaction Document will be, true and accurate on the date such information is
stated or certified.
     (e) Actions, Suits. Except as set forth in Schedule III, there are no
actions, suits or proceedings pending or, to the best of the Seller’s knowledge,
threatened against or affecting the Seller or its properties, in or before any
court, arbitrator or other body, which could reasonably be expected to have a
Material Adverse Effect upon the ability of the Seller to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party.
     (f) Accuracy of Exhibits; Lock-Box Arrangements. The names and addresses of
all the Lock-Box Banks together with the account numbers of the Lock-Box
Accounts at such Lock-

III-1



--------------------------------------------------------------------------------



 



Box Banks, are specified in Schedule II to this Agreement (or at such other
Lock-Box Banks and/or with such other Lock-Box Accounts as have been notified to
the Administrator), and all Lock-Box Accounts are subject to Lock-Box
Agreements. All information on each Exhibit, Schedule or Annex to this Agreement
or the other Transaction Documents (as updated by the Seller from time to time)
is true and complete. The Seller has delivered a copy of all Lock-Box Agreements
to the Administrator. The Seller has not granted any interest in any Lock-Box
Account (or any related lock-box or post office box) to any Person other than
the Administrator and, upon delivery to a Lock-Box Bank of the related Lock-Box
Agreement, the Administrator will have exclusive ownership and control of the
Lock-Box Account at such Lock-Box Bank.
     (g) No Material Adverse Effect. Since the date of formation of Seller as
set forth in its certificate of formation, there has been no Material Adverse
Effect with respect to the Seller.
     (h) Names and Location. The Seller has not used any company names, trade
names or assumed names other than its name set forth on the signature pages of
this Agreement. The Seller is “located” (as such term is defined in the
applicable UCC) in Delaware. The office where the Seller keeps its records
concerning the Receivables is at the address set forth below its signature to
this Agreement.
     (i) Margin Stock. The Seller is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X, as issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any purchase or reinvestment
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.
     (j) Eligible Receivables. Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is an Eligible
Receivable.
     (k) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy of each Originator and the
Transferor with regard to each Receivable originated by such Originator or the
Transferor, as applicable.
     (l) Investment Company Act. The Seller is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
     (m) Mortgages Covering As-Extracted Collateral. Except for any security
interest, lien or other rights in the Receivables, Contracts and Related
Security that have been released pursuant to the Release Agreement, there are no
mortgages that are effective as financing statements covering as-extracted
collateral and that name any Originator (or, if such Originator is not the
“record owner” of the underlying property, any “record owner” with respect to
such as-extracted collateral, as such term is used in the UCC) as grantor,
debtor or words of similar effect filed or recorded in any jurisdiction.
     2. Representations and Warranties of the Servicer. The Servicer represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser as of
the Closing Date that:

III-2



--------------------------------------------------------------------------------



 



     (a) Existence and Power. The Servicer is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware, and has
all company power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted, except if failure to have such licenses, authorizations,
consents or approvals would not reasonably be expected to have a Material
Adverse Effect.
     (b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party are within the Servicer’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official, and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of
incorporation or bylaws of the Servicer or of any judgment, injunction, order or
decree or agreement or other instrument binding upon the Servicer or result in
the creation or imposition of any lien on assets of the Servicer (other than in
favor of the Administrator under the Transaction Documents) or any of its
Subsidiaries.
     (c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
     (d) Accuracy of Information. All information heretofore furnished by the
Servicer to the Administrator, any Purchaser Agent or any Purchaser pursuant to
or in connection with this Agreement or any other Transaction Document is, and
all such information hereafter furnished by the Servicer to the Administrator,
any Purchaser Agent or any Purchaser in writing pursuant to this Agreement or
any other Transaction Document will be, true and accurate on the date such
information is stated or certified.
     (e) Actions, Suits. Except as set forth in Schedule III, there are no
actions, suits or proceedings pending or, to the best of the Servicer’s
knowledge, threatened against or affecting the Servicer or any of its Affiliates
or their respective properties, in or before any court, arbitrator or other
body, which could reasonably be expected to have a Material Adverse Effect upon
the ability of the Servicer (or such Affiliate) to perform its obligations under
this Agreement or any other Transaction Document to which it is a party.
     (f) No Material Adverse Effect. Since December 31, 2004, there has been no
Material Adverse Effect on the Servicer.
     (g) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy of each Originator and the
Transferor with regard to each Receivable originated by such Originator or the
Transferor, as applicable.

III-3



--------------------------------------------------------------------------------



 



     (h) Investment Company Act. The Servicer is not an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
     (i) Lock-Box Accounts. On or prior to the Closing Date, the Servicer has
transferred and assigned all of its right, title and interest in and to, and
remedies, powers and privileges under, the Lock-Box Accounts to the Seller.
     3. Representations, Warranties and Agreements Relating to the Security
Interest. The Seller hereby makes the following representations, warranties and
agreements with respect to the Receivables and Related Security:
     (a) The Receivables.
     (i) Creation. This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables included in the
Receivables Pool in favor of the Administrator (for the benefit of the
Purchasers), which security interest is prior to all other Adverse Claims, and
is enforceable as such as against creditors of and purchasers from the Seller.
     (ii) Nature of Receivables. The Receivables included in the Receivables
Pool constitute either “accounts” (including, without limitation, “accounts”
constituting “as-extracted collateral”), “general intangibles” or “tangible
chattel paper” within the meaning of the applicable UCC.
     (iii) Ownership of Receivables. The Seller owns and has good and marketable
title to the Receivables included in the Receivables Pool and Related Security
free and clear of any Adverse Claim.
     (iv) Perfection and Related Security. The Seller will cause (and will cause
each Originator and the Transferor to cause), within ten days after the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the sale of the Receivables and Related Security from such Originator to the
Transferor pursuant to the Purchase and Sale Agreement and in order to perfect
the sale from the Transferor to the Seller pursuant to the Sale and Contribution
Agreement, and the sale and security interest therein from the Seller to the
Administrator under this Agreement, to the extent that such collateral
constitutes “accounts” (including, without limitation, “accounts” constituting
“as-extracted collateral”), “general intangibles,” or “tangible chattel paper.”
     (v) Tangible Chattel Paper. With respect to any Receivables included in the
Receivables Pool that constitute “tangible chattel paper”, if any, the Seller
(or the Servicer on its behalf) has in its possession the original copies of
such tangible chattel paper that constitute or evidence such Receivables, and
the Seller has caused (and will cause the applicable Originator and the
Transferor to cause), within ten days after the Closing Date, the filing of
financing statements described

III-4



--------------------------------------------------------------------------------



 



in clause (iv), above, each of which will contain a statement that: “A purchase
of, or security interest in, any collateral described in this financing
statement will violate the rights of the Administrator” or words to similar
effect. The Receivables to the extent they are evidenced by “tangible chattel
paper” do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Administrator.
     (b) The Lock-Box Accounts.
     (i) Nature of Accounts. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.
     (ii) Ownership. The Seller owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.
     (iii) Perfection. The Seller has delivered to the Administrator a fully
executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to which
each applicable Lock-Box Bank, respectively, has agreed, following the
occurrence and continuation of a Termination Event, to comply with all
instructions originated by the Administrator (on behalf of the Purchasers)
directing the disposition of funds in such Lock-Box Account without further
consent by the Seller or the Servicer.
     (c) Priority.
     (i) Other than the transfer of the Receivables to the Transferor, the
Seller and the Administrator under the Purchase and Sale Agreement, the Sale and
Contribution Agreement and this Agreement, respectively, and/or the security
interest granted to the Transferor, the Seller and the Administrator pursuant to
the Purchase and Sale Agreement, the Sale and Contribution Agreement and this
Agreement, respectively, neither the Transferor, the Seller nor any Originator
has pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables transferred or purported to be transferred under
the Transaction Documents, the Lock-Box Accounts or any subaccount thereof,
except for any such pledge, grant or other conveyance which has been or will be
released or terminated. Neither the Seller, the Transferor nor any Originator
has authorized the filing of, or is aware of any financing statements against
any of the Seller, the Transferor or such Originator that include a description
of Receivables transferred or purported to be transferred under the Transaction
Documents, the Lock-Box Accounts or any subaccount thereof, other than any
financing statement (i) relating to the sale thereof by such Originator to the
Transferor under the Purchase and Sale Agreement or relating to the sale thereof
by the Transferor to the Seller under the Sale and Contribution Agreement,
(ii) relating to the security interest granted to the Administrator under this
Agreement, or (iii) that has been or will be released or terminated pursuant to
the Release Agreement.

III-5



--------------------------------------------------------------------------------



 



     (ii) The Seller is not aware of any judgment, ERISA or tax lien filings
against either the Seller, the Servicer, the Transferor or any Originator, other
than such judgment, ERISA or tax lien filing that (A) has not been outstanding
for greater than 30 days from the earlier of such Person’s knowledge or notice
thereof, (B) is less than $250,000 and (C) does not otherwise give rise to a
Termination Event under clause (l) of Exhibit V hereto.
     (iii) The Lock-Box Accounts are not in the name of any person other than
the Seller or the Administrator. Neither the Seller nor the Servicer has
consented to any bank maintaining such account to comply with instructions of
any person other than the Administrator.
     (d) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under this Agreement have been finally and fully paid and performed.
     (e) No Waiver. To the extent required pursuant to the securitization
program of any Conduit Purchaser, the parties to this Agreement: (i) shall not,
without obtaining a confirmation of the then-current rating of the Notes, waive
any of the representations set forth in this Section; (ii) shall provide the
Ratings Agencies with prompt written notice of any breach of any representations
set forth in this Section, and shall not, without obtaining a confirmation of
the then-current rating of the Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) waive a breach of any
of the representations set forth in this Section.
     (f) Servicer to Maintain Perfection and Priority. In order to evidence the
interests of the Administrator under this Agreement, the Servicer shall, from
time to time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrator) to maintain and perfect, as a first-priority
interest, the Administrator’s security interest in the Receivables, Related
Security and Collections. The Servicer shall, from time to time and within the
time limits established by law, prepare and present to the Administrator for the
Administrator’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Originator, the Transferor or the Administrator where allowed by applicable law.
Notwithstanding anything else in the Transaction Documents to the contrary, the
Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrator.

III-6



--------------------------------------------------------------------------------



 



     (g) Mining Operations and Mineheads. The Servicer shall (and shall cause
each applicable Originator to) promptly, and in any event within 30 days of any
change, deletion or addition to the location of any Originator’s mining
operations or mineheads set forth on Schedule V to the Purchase and Sale
Agreement, (i) notify the Administrator and each Purchaser Agent of such change,
deletion or addition, (ii) cause the filing or recording of such financing
statements and amendments and/or releases to financing statements, mortgages or
other instruments, if any, necessary to preserve and maintain the perfection and
priority of the security interest of the Transferor, Seller and Administrator
(on behalf of the Purchasers) in the Pool Assets pursuant to this Agreement, in
each case in form and substance satisfactory to the Administrator and
(iii) deliver to the Administrator and each Purchaser Agent an updated
Schedule V to the Purchase and Sale Agreement reflecting such change, deletion
or addition; it being understood that no Receivable the related location of
mining operations and/or mineheads of which is not as set forth on Schedule V to
the Purchase and Sale Agreement as of the Closing Date shall be an Eligible
Receivable until such time as each condition under this clause (g) shall have
been satisfied (and upon such satisfaction, the Purchase and Sale Agreement
shall be deemed amended to reflect such updated Schedule V to the Purchase and
Sale Agreement).
     (h) Additional Mortgages Under Credit Agreement. The Servicer shall (and
shall cause each applicable Originator to) (x) provide written notice promptly,
and in any event within 30 days, to the Seller, the Administrator and each
Purchaser Agent of each new Mortgage or amendment or modification of an existing
Mortgage under the Credit Agreement covering as-extracted collateral, (y) cause
to be delivered to the Administrator a letter, in the form of the Release
Agreement (or such other form as may be approved by the Administrator),
addressed to the Administrator and duly executed by the related grantee or
beneficiary releasing such party’s security interest, lien or other rights under
such new Mortgage or amended or modified Mortgage in the Receivables, Contracts
and Related Security subject thereto and (z) file or record all amendments
and/or releases to such new, amended or modified Mortgages necessary to release
and remove of record any such security interest, lien or other interest of the
related grantee or beneficiary in the Receivables, Contracts and Related
Security, in each case in form and substance satisfactory to the Administrator.
     4. Ordinary Course of Business. Seller represents and warrants that each
remittance of Collections by or on behalf of the Seller to the Purchasers under
this Agreement will have been (i) in payment of a debt incurred by the Seller in
the ordinary course of business or financial affairs of the Seller and (ii) made
in the ordinary course of business or financial affairs of the Seller.
     5. Reaffirmation of Representations and Warranties. On the date of each
purchase and/or reinvestment and issuance of a Letter of Credit hereunder, and
on the date each Information Package or other report is delivered to the
Administrator, any Purchaser Agent or any Purchaser hereunder, the Seller and
the Servicer, by accepting the proceeds of such purchase reinvestment or Letter
of Credit, as applicable and/or the provision of such information or report,
shall each be deemed to have certified that (i) all representations and
warranties of the Seller and the Servicer, as applicable, described in this
Exhibit III, as from time to time amended in accordance with the terms hereof,
are correct on and as of such day as though made on and as of such day, except
for representations and warranties which apply as to an earlier date (in which

III-7



--------------------------------------------------------------------------------



 



case such representations and warranties shall be true and correct as of such
date), and (ii) no event has occurred or is continuing, or would result from any
such purchase, reinvestment or issuance, which constitutes a Termination Event
or an Unmatured Termination Event.

III-8



--------------------------------------------------------------------------------



 



EXHIBIT IV
COVENANTS
     1. Covenants of the Seller. At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, the date the
LC Participation Amount is cash collateralized in full or the date all other
amounts owed by the Seller under this Agreement to any Purchaser Agent, any
Purchaser, the Administrator and any other Indemnified Party or Affected Person
shall be paid in full:
     (a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrator and each Purchaser
Agent:
     (i) Annual Reporting. Promptly upon completion and in no event later than
90 days after the close of each fiscal year of the Seller, annual unaudited
financial statements of the Seller certified by a designated financial or other
officer of the Seller.
     (ii) Information Packages. As soon as available and in any event not later
than two Business Days prior to the Monthly Settlement Date, an Information
Package as of the most recently completed calendar month.
     (iii) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.
     (b) Notices. The Seller will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three Business Days after) a financial or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:
     (i) Notice of Termination Events or Unmatured Termination Events. A
statement of the chief financial officer or chief accounting officer of the
Seller setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Seller proposes to take with respect thereto.
     (ii) Representations and Warranties. The failure of any representation or
warranty to be true (when made or at any time thereafter) with respect to the
Receivables included in the Receivables Pool.
     (iii) Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which may have a Material Adverse Effect on the
Seller.

IV-1



--------------------------------------------------------------------------------



 



     (iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related lock-box or post
office box) or (C) any Obligor shall receive any change in payment instructions
with respect to Pool Receivable(s) from a Person other than the Servicer or the
Administrator.
     (v) ERISA and Other Claims. Promptly after the filing or receiving thereof,
copies of all reports and notices that the Seller or any ERISA Affiliate files
under ERISA with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor or that the Seller or any Affiliate
receives from any of the foregoing or from any multiemployer plan (within the
meaning of Section 4001(a)(3) of ERISA) to which the Seller or any of its
Affiliates is or was, within the preceding five years, a contributing employer,
in each case in respect of the assessment of withdrawal liability or an event or
condition that could, in the aggregate, result in the imposition of liability on
the Seller and/or any such Affiliate.
     (vi) Name Changes. At least thirty days before any change in the Seller’s
name or any other change requiring the amendment of UCC financing statements, a
notice setting forth such changes and the effective date thereof.
     (vii) Material Adverse Change. Promptly after the occurrence thereof,
notice of a material adverse change in the business, operations, property or
financial or other condition of the Seller, the Servicer, the Transferor or any
Originator.
     (c) Conduct of Business. The Seller will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
     (d) Compliance with Laws. The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject.
     (e) Furnishing of Information and Inspection of Receivables. The Seller
will furnish to the Administrator and each Purchaser Agent from time to time
such information with respect to the Pool Receivables as the Administrator or
any Purchaser Agent may reasonably request. The Seller will, at the Seller’s
expense, during regular business hours with prior written notice (i) permit the
Administrator and/or any Purchaser Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Pool Assets and (B) to
visit the offices and properties of the Seller for the purpose of examining such
books and records, and to discuss matters relating to the Pool Receivables,
other Pool Assets or the Seller’s performance hereunder or under the other

IV-2



--------------------------------------------------------------------------------



 



Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Seller (provided
that representatives of the Seller are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Seller’s expense, upon prior
written notice from the Administrator and/or such Purchaser Agent, permit
certified public accountants or other auditors acceptable to the Administrator
to conduct a review of its books and records with respect to such Receivables,
provided, that the Seller shall be required to reimburse the Administrator and
Purchaser Agents for only one (1) such audit per year, unless a Termination
Event has occurred and is continuing.
     (f) Payments on Receivables, Accounts. The Seller will, and will cause each
Originator and the Transferor to, at all times instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account. If any such payments or
other Collections are received by the Seller, an Originator or the Transferor,
it shall hold such payments in trust for the benefit of the Administrator and
the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Seller will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Seller will not permit the funds other than Collections on Pool Receivables
and other Pool Assets to be deposited into any Lock-Box Account. If such funds
are nevertheless deposited into any Lock-Box Account, the Seller will promptly
identify such funds for segregation. The Seller will not, and will not permit
the Servicer, any Originator or the Transferor or other Person to, commingle
Collections or other funds to which the Administrator, any Purchaser Agent or
any Purchaser is entitled with any other funds. The Seller shall only add, and
shall only permit an Originator or the Transferor to add, a Lock-Box Bank (or
the related lock-box or post office box), or Lock-Box Account to those listed on
Schedule II to this Agreement, if the Administrator has received notice of such
addition, a copy of any new Lock-Box Agreement and an executed and acknowledged
copy of a Lock-Box Agreement in form and substance acceptable to the
Administrator from any such new Lock-Box Bank. The Seller shall only terminate a
Lock-Box Bank or close a Lock-Box Account (or the related lock-box or post
office box), with the prior written consent of the Administrator.
     (g) Sales, Liens, etc. Except as otherwise provided herein, the Seller will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Pool Asset, or assign any right to receive income in respect thereof.
     (h) Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 4.2 of this Agreement, the Seller will not, and will not
permit the Servicer to, alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable in any material
respect, or amend, modify or waive, in any material respect, any term or
condition of any related Contract (which term or condition relates to payments
under, or the enforcement of, such Contract). The Seller shall at its expense,
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and

IV-3



--------------------------------------------------------------------------------



 



Collection Policy with regard to each Receivable and the related Contract (which
term or condition relates to payments under, or the enforcement of, such
Contract).
     (i) Change in Business. The Seller will not (i) make any change in the
character of its business or (ii) make any change in any Credit and Collection
Policy that could reasonably be expected to have a Material Adverse Effect, in
the case of either clause (i) or (ii) above, without the prior written consent
of the Administrator and the Majority Purchaser Agents. The Seller shall not
make any other written change in any Credit and Collection Policy without giving
prior written notice thereof to the Administrator and each Purchaser Agent.
     (j) Fundamental Changes. The Seller shall not, without the prior written
consent of the Administrator and the Majority Purchaser Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be owned by any Person other than Arch Sales and
thereby cause Arch Sales’ percentage of ownership or control of the Seller to be
reduced. The Seller shall provide the Administrator and each Purchaser with at
least 30 days’ prior written notice before making any change in the Seller’s
name, location or making any other change in the Seller’s identity or corporate
structure that could impair or otherwise render any UCC financing statement
filed in connection with this Agreement “seriously misleading” as such term (or
similar term) is used in the applicable UCC; each notice to the Administrator
and the Purchaser Agents pursuant to this sentence shall set forth the
applicable change and the proposed effective date thereof. The Seller will also
maintain and implement (or cause the Servicer to maintain and implement)
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Pool Receivables (including records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).
     (k) Change in Payment Instructions to Obligors. The Seller shall not (and
shall cause the Servicer and each Sub-Servicer not to) add to, replace or
terminate any of the Lock-Box Accounts (or any related lock-box or post office
box) listed in Schedule II hereto or make any change in its (or their)
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).
     (l) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable undivided percentage ownership or
security interest, to the extent of the Purchased Interest, in the Pool
Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Administrator (on behalf of the
Purchasers), including taking such

IV-4



--------------------------------------------------------------------------------



 



action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator or any
Purchaser may reasonably request.
     (m) Certain Agreements. Without the prior written consent of the
Administrator and the Majority Purchaser Agents, the Seller will not (and will
not permit the Originators or the Transferor to) amend, modify, waive, revoke or
terminate any Transaction Document to which it is a party or any provision of
the Seller’s organizational documents which requires the consent of the
“Independent Director” (as defined in the Seller’s LLC Agreement).
     (n) Restricted Payments. (i) Except pursuant to clause (ii) below, the
Seller will not: (A) purchase or redeem any shares of its capital stock,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).
     (ii) Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Notes in accordance with their respective
terms, and (B) if no amounts are then outstanding under any Company Note, the
Seller may declare and pay dividends.
     (iii) The Seller may make Restricted Payments only out of the funds, if
any, it receives pursuant to Sections 1.4(b)(ii) and (iv) and 1.4(d) of this
Agreement. Furthermore, the Seller shall not pay, make or declare: (A) any
dividend if, after giving effect thereto, the Tangible Net Worth of the Seller
would be less than $5,000,000, or (B) any Restricted Payment (including any
dividend) if, after giving effect thereto, any Termination Event or Unmatured
Termination Event shall have occurred and be continuing.
     (o) Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Company Notes, or (iii) form any Subsidiary or
make any investments in any other Person.
     (p) Use of Seller’s Share of Collections. The Seller shall apply the
Seller’s Share of Collections to make payments in the following order of
priority: (i) the payment of its expenses (including all obligations payable to
the Purchasers, Purchaser Agents and the Administrator under this Agreement and
under the Fee Letters), (ii) the payment of accrued and unpaid interest on the
Company Notes and (iii) other legal and valid organizational purposes.
     (q) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Seller hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrator may reasonably request, to

IV-5



--------------------------------------------------------------------------------



 



perfect, protect or more fully evidence the purchases or issuances made under
this Agreement and/or security interest granted pursuant to this Agreement or
any other Transaction Document, or to enable the Administrator (on behalf of the
Purchasers) to exercise and enforce the Purchasers’ rights and remedies under
this Agreement and any other Transaction Document. Without limiting the
foregoing, the Seller hereby authorizes, and will, upon the request of the
Administrator, at the Seller’s own expense, execute (if necessary) and file such
financing or continuation statements (including fixture filings and as extracted
collateral filings), or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Administrator may
reasonably request, to perfect, protect or evidence any of the foregoing.
     (i) The Seller authorizes the Administrator to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Receivables and the Related Security, the related Contracts and
the Collections with respect thereto and the other collateral subject to a lien
under any Transaction Document without the signature of the Seller. A photocopy
or other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law.
     (ii) The Seller shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.
     (iii) The Seller will not change its name, location, identity or corporate
structure unless (x) the Administrator and each Purchaser Agent shall have
received at least thirty (30) days’ advance written notice of such change,
(y) the Seller, at its own expense, shall have taken all action necessary or
appropriate to perfect or maintain the perfection of the lien under this
Agreement (including, without limitation, the filing of all financing statements
and the taking of such other action as the Administrator may request in
connection with such change or relocation), and (z) if requested by the
Administrator or any Purchaser, the Seller shall cause to be delivered to the
Administrator or any Purchaser Agent, an opinion, in form and substance
satisfactory to the Administrator and such Purchaser Agent as to such UCC
perfection and priority matters as such Person may request at such time.
     (r) Tangible Net Worth. The Seller will not permit its Tangible Net Worth,
at any time, to be less than $5,000,000.
     2. Covenants of the Servicer. At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, the date the
LC Participation Amount is cash collateralized in full or the date all other
amounts owed by the Seller or the Servicer under this Agreement to any
Purchaser, any Purchaser Agent, the Administrator and any other Indemnified
Party or Affected Person shall be paid in full:

IV-6



--------------------------------------------------------------------------------



 



     (a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Servicer shall
furnish to the Administrator and each Purchaser Agent:
     (i) Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Performance Guarantor and in no event
later than 90 days after the close of the Performance Guarantor’s fiscal year,
in form and substance substantially similar to Annex D signed by its chief
accounting officer or treasurer solely in their capacities as officers of the
Servicer stating that no Termination Event or Unmatured Termination Event
exists, or if any Termination Event or Unmatured Termination Event exists,
stating the nature and status thereof, and (b) within 45 days after the close of
each fiscal quarter of the Servicer, a compliance certificate in form and
substance substantially similar to Annex D.
     (ii) Information Packages. As soon as available and in any event not later
than two Business Days prior to the Monthly Settlement Date, an Information
Package as of the most recently completed calendar month.
     (iii) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.
     (b) Notices. The Servicer will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three Business Days after) a financial or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:
     (i) Notice of Termination Events or Unmatured Termination Events. A
statement of the chief financial officer or chief accounting officer of the
Servicer setting forth details of any Termination Event or Unmatured Termination
Event and the action which the Servicer proposes to take with respect thereto.
     (ii) Representations and Warranties. The failure of any representation or
warranty to be true (when made or at any time thereafter) with respect to the
Pool Receivables.
     (iii) Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could reasonably be expected to have a Material
Adverse Effect on the Servicer.
     (iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related lock-box or

IV-7



--------------------------------------------------------------------------------



 



post office box) or (C) any Obligor shall receive any change in payment
instructions with respect to Pool Receivable(s) from a Person other than the
Servicer or the Administrator.
     (v) ERISA. Promptly after the filing or receiving thereof notice of and,
upon the request of the Administrator, copies of all reports and notices that
ACI or any Affiliate of ACI files under ERISA with the Internal Revenue Service,
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that
such Person or any of its Affiliates receives from any of the foregoing or from
any multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to
which such Person or any Affiliate of ACI is or was, within the preceding five
years, a contributing employer, in each case in respect of the assessment of
withdrawal liability or an event or condition that could, in the aggregate,
result in the imposition of liability on ACI and/or any such Affiliate.
     (vi) Name Changes. At least thirty days before any change in ACI, any
Originator’s or the Transferor’s name or any other change requiring the
amendment of UCC financing statements, a notice setting forth such changes and
the effective date thereof.
     (vii) Material Adverse Change. A material adverse change in the business,
operations, property or financial or other condition of ACI or any Originator or
the Transferor or any of their respective Subsidiaries.
     (viii) Other Debt Default. A default or any event of default under any
other financing arrangement evidencing $40,000,000 or more of indebtedness
pursuant to which ACI, Arch Sales, any Originator, the Transferor or any of
their Affiliates is a debtor or an obligor.
     (ix) Permitted Merger. No later than 10 Business Days after the effective
date of any Permitted Merger, a notice setting forth, in reasonable detail, the
terms, conditions and Persons involved therein.
     (c) Conduct of Business. The Servicer will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.
     (d) Compliance with Laws. The Servicer will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.
     (e) Furnishing of Information and Inspection of Receivables. The Servicer
will furnish to the Administrator and each Purchaser Agent from time to time
such information with

IV-8



--------------------------------------------------------------------------------



 



respect to the Pool Receivables as the Administrator or any Purchaser Agent may
reasonably request. The Servicer will, at the Servicer’s expense, during regular
business hours with prior written notice, (i) permit the Administrator and/or
any Purchaser Agent, or their respective agents or representatives, (A) to
examine and make copies of and abstracts from all books and records relating to
the Pool Receivables or other Pool Assets and (B) to visit the offices and
properties of the Servicer for the purpose of examining such books and records,
and to discuss matters relating to the Pool Receivables, other Pool Assets or
the Servicer’s performance hereunder or under the other Transaction Documents to
which it is a party with any of the officers, directors, employees or
independent public accountants of the Servicer (provided that representatives of
the Servicer are present during such discussions) having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at the Servicer’s expense, upon prior written notice
from the Administrator or such Purchaser Agent, permit certified public
accountants or other auditors acceptable to the Administrator to conduct, a
review of its books and records with respect to such Receivables; provided, that
the Servicer shall be required to reimburse the Administrator and the Purchaser
Agents for only one (1) such audit per year unless a Termination Event has
occurred and is continuing.
     (f) Payments on Receivables, Accounts. The Servicer will at all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account. If any such payments or other Collections are received by the Servicer,
it shall hold such payments in trust for the benefit of the Administrator and
the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Servicer will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Servicer will not permit the funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Servicer
will promptly identify such funds for segregation. The Servicer will not
commingle Collections or other funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled with any other funds. The Servicer shall only
add, a Lock-Box Bank (or the related lock-box or post office box), or Lock-Box
Account to those listed on Schedule II to this Agreement, if the Administrator
has received notice of such addition, a copy of any new Lock-Box Agreement and
an executed and acknowledged copy of a Lock-Box Agreement in form and substance
acceptable to the Administrator from any such new Lock-Box Bank. The Servicer
shall only terminate a Lock-Box Bank or close a Lock-Box Account (or the related
lock-box or post office box) with the prior written consent of the
Administrator.
     (g) Extension or Amendment of Pool Receivables. Except as otherwise
permitted in Section 4.2 of this Agreement, the Servicer will not alter the
delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect any term or condition of any related Contract (which
term or condition relates to payments under, or the enforcement of, such
Contract). The Servicer shall at its expense, timely and fully perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Pool Receivables, and timely and fully
comply with the Credit and Collection Policy with regard to each Pool Receivable
and the related Contract (which term or condition relates to payments under, or
the enforcement of, such Contract).

IV-9



--------------------------------------------------------------------------------



 



     (h) Change in Business. The Servicer will not (i) make any material change
in the character of its business or (ii) make any change in any Credit and
Collection Policy that could reasonably be expected to have a Material Adverse
Effect, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator and the Majority Purchaser Agents. The Servicer
shall not make any written change in any Credit and Collection Policy without
giving prior written notice thereof to the Administrator and each Purchaser
Agent.
     (i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
     (j) Change in Payment Instructions to Obligors. The Servicer shall not add
to, replace or terminate any of the Lock-Box Accounts (or any related lock-box
or post office box) listed in Schedule II hereto or make any change in its
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) signed and acknowledged Lock-Box Agreements with respect to such
new Lock-Box Accounts (or any related lock-box or post office box).
     (k) Ownership Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of the Administrator (on behalf of the Purchasers), including taking
such action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator may reasonably
request.
     (l) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
The Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrator may reasonably request, to perfect, protect
or more fully evidence the purchases or issuances made under this Agreement
and/or security interest granted pursuant to this Agreement or any other
Transaction Document, or to enable the Administrator (on behalf of the
Purchasers) to exercise and enforce their respective rights and remedies under
this Agreement or any other Transaction Document. Without limiting the
foregoing, the Servicer hereby authorizes, and will, upon the request of the
Administrator, at the Servicer’s own expense, execute (if necessary) and file
such financing or continuation statements (including fixture filings and as
extracted collateral filings), or amendments thereto, and such other instruments
and documents, that may be necessary or desirable, or that the Administrator may
reasonably request, to perfect, protect or evidence any of the foregoing.

IV-10



--------------------------------------------------------------------------------



 



     (i) The Servicer authorizes the Administrator to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Receivables and the Related Security, the related Contracts and
the Collections with respect thereto and the other collateral subject to a lien
under any Transaction Document without the signature of the Servicer. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law.
     (ii) The Servicer shall at all times be organized under the laws of the
State of Delaware and shall not take any action to change its jurisdiction of
organization.
     (iii) The Servicer will not change its name, location, identity or
corporate structure unless (x) the Administrator and each Purchaser Agent shall
have received at least thirty (30) days’ advance written notice of such change,
(y) the Servicer, at its own expense, shall have taken all action necessary or
appropriate to perfect or maintain the perfection of the lien under this
Agreement (including, without limitation, the filing of all financing statements
and the taking of such other action as the Administrator may request in
connection with such change or relocation), and (z) if requested by the
Administrator or any Purchaser Agent, the Servicer shall cause to be delivered
to the Administrator and each Purchaser Agent, an opinion, in form and substance
satisfactory to the Administrator and each such Purchaser Agent as to such UCC
perfection and priority matters as such Person may request at such time.
     3. Separate Existence. Each of the Seller and the Servicer hereby
acknowledges that the Purchasers, the Purchaser Agents and the Administrator are
entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon the Seller’s identity as a legal entity
separate from ACI and its Affiliates. Therefore, from and after the date hereof,
each of the Seller and ACI shall take all steps specifically required by this
Agreement or reasonably required by the Administrator, any Purchaser Agent or
any Purchaser to continue the Seller’s identity as a separate legal entity and
to make it apparent to third Persons that the Seller is an entity with assets
and liabilities distinct from those of ACI and any other Person, and is not a
division of ACI, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, each of the Seller and ACI shall take such actions
as shall be required in order that:
     (a) The Seller will be a limited liability company whose primary activities
are restricted in its LLC Agreement to: (i) purchasing or otherwise acquiring
from the Transferor, owning, holding, granting security interests or selling
interests in Pool Assets, (ii) entering into agreements for the selling and
servicing of the Receivables Pool, and (iii) conducting such other activities as
it deems necessary or appropriate to carry out its primary activities;
     (b) The Seller shall not engage in any business or activity except as set
forth in this Agreement nor, incur any indebtedness or liability other than as
expressly permitted by the Transaction Documents;

IV-11



--------------------------------------------------------------------------------



 



     (c) (i) Not less than one member of the Seller’s board of directors (the
“Independent Director”) shall be a natural person (A) who is not, and has not
been at any time during the five (5) years preceding such person’s initial
appointment: (1) a direct, indirect or beneficial stockholder, equityholder,
officer, director (other than the Independent Director), employee, member,
manager, attorney, partner, affiliate, or supplier of Seller, ACI, Arch Sales,
any Originator, the Transferor or any of their respective Affiliates (the “Arch
Group”); provided, that indirect stock ownership of any member of the Arch Group
by any person through a mutual fund or similar diversified investment pool shall
not disqualify such person from being an Independent Director unless such person
maintains direct or indirect control of the investment decisions of such mutual
fund or similar diversified investment pool, (2) a customer of, supplier to or
other person who derives more than 1% of its purchases or revenues from its
activities with any member of the Arch Group; (3) a trustee, conservator or
receiver for any member of the Arch Group; (4) a person or other entity
controlling, controlled by or under common control with any such equity holder,
partner, member, manager, customer, supplier or other person; or (5) a member of
the immediate family of any such equityholder, director, officer, employee,
member, manager, partner, customer, supplier or other person and (B) (1) who has
(x) prior experience as an independent director for a corporation or an
independent manager of a limited liability company whose charter documents
required the unanimous consent of all independent director or independent
managers thereof before such corporation could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(y) at least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and (2) is reasonably acceptable
to the Administrator and each Purchaser Agent (such acceptability of any
Independent Director appointed after the date hereof must be evidenced in
writing signed by the Administrator and each Purchaser Agent). Under this clause
(c), the term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a Person, whether through ownership of voting securities, by contract or
otherwise. (ii) The operating agreement of the Seller shall provide that:
(A) the Seller’s board of managers or other governing body shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless the Independent Director shall approve the
taking of such action in writing before the taking of such action, and (B) such
provision and each other provision requiring an Independent Director cannot be
amended without the prior written consent of the Independent Director.
     (d) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, ACI, any Originator, the Transferor or any of their
respective Affiliates;
     (e) The Seller shall maintain its organizational documents in conformity
with this Agreement, such that it does not amend, restate, supplement or
otherwise modify its ability to comply with the terms and provisions of any of
the Transaction Documents, including, without limitation, clause (i) of
Exhibit V;
     (f) The Seller shall conduct its affairs strictly in accordance with its
organizational documents and observe all necessary, appropriate and customary
company formalities, including,

IV-12



--------------------------------------------------------------------------------



 



but not limited to, holding all regular and special members’ and board of
directors’ meetings appropriate to authorize all limited liability company
action, keeping separate and accurate minutes of its meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts;
     (g) Any employee, consultant or agent of the Seller will be compensated
from the Seller’s funds for services provided to the Seller, and to the extent
that Seller shares the same officers or other employees as ACI (or any other
Affiliate thereof), the salaries and expenses relating to providing benefits to
such officers and other employees shall be fairly allocated among such entities,
and each such entity shall bear its fair share of the salary and benefit costs
associated with such common officers and employees. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;
     (h) The Seller will contract with the Servicer to perform for the Seller
all operations required on a daily basis to service the Receivables Pool. The
Seller will pay the Servicer the Servicing Fee pursuant hereto. The Seller will
not incur any indirect or overhead expenses for items shared with ACI (or any
other Affiliate thereof) that are not reflected in the Servicing Fee. To the
extent, if any, that the Seller (or any Affiliate thereof) shares items of
expenses not reflected in the Servicing Fee or the manager’s fee, such as legal,
auditing and other professional services, such expenses will be allocated to the
extent practical on the basis of actual use or the value of services rendered,
and otherwise on a basis reasonably related to the actual use or the value of
services rendered; it being understood that ACI shall pay all expenses relating
to the preparation, negotiation, execution and delivery of the Transaction
Documents, including legal, agency and other fees;
     (i) The Seller’s operating expenses will not be paid by ACI, the Transferor
or any Originator or any Affiliate thereof;
     (j) The Seller will have its own separate stationery;
     (k) The Seller’s books and records will be maintained separately from those
of ACI and any other Affiliate thereof and in a manner such that it will not be
difficult or costly to segregate, ascertain or otherwise identify the assets and
liabilities of Seller;
     (l) All financial statements of ACI or any Affiliate thereof that are
consolidated to include the Seller will disclose that (i) the Seller’s sole
business consists of the purchase or acceptance through capital contributions of
the Receivables and Related Rights from the Transferor and the subsequent
retransfer of or granting of a security interest in such Receivables and Related
Rights to certain purchasers party to this Agreement, (ii) the Seller is a
separate legal entity with its own separate creditors who will be entitled, upon
its liquidation, to be satisfied out of the Seller’s assets prior to any assets
or value in the Seller becoming available to the Seller’s

IV-13



--------------------------------------------------------------------------------



 



equity holders and (iii) the assets of the Seller are not available to pay
creditors of ACI or any other Affiliates of ACI or the Originators or the
Transferor;
     (m) The Seller’s assets will be maintained in a manner that facilitates
their identification and segregation from those of ACI or any Affiliates
thereof;
     (n) The Seller will strictly observe corporate formalities in its dealings
with ACI or any Affiliates thereof, and funds or other assets of the Seller will
not be commingled with those of ACI or any Affiliates thereof except as
permitted by this Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which ACI or any Affiliate thereof (other than ACI in its capacity as the
Servicer) has independent access. The Seller is not named, and has not entered
into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of ACI or any Subsidiaries or other Affiliates
thereof. The Seller will pay to the appropriate Affiliate the marginal increase
or, in the absence of such increase, the market amount of its portion of the
premium payable with respect to any insurance policy that covers the Seller and
such Affiliate;
     (o) The Seller will maintain arm’s-length relationships with ACI (and any
Affiliates thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller on the one
hand, nor ACI, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other. The Seller and ACI will immediately
correct any known misrepresentation with respect to the foregoing, and they will
not operate or purport to operate as an integrated single economic unit with
respect to each other or in their dealing with any other entity;
     (p) The Seller shall have a separate area from ACI for its business (which
may be located at the same address as such entities) and to the extent that any
other such entity have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and each shall bear its
fair share of such expenses; and
     (q) To the extent not already covered in paragraphs (a) through (o) above,
Seller shall comply and/or act in accordance with the provisions of Section 6.4
of the Sale and Contribution Agreement.
     4. Post-Closing Covenant. Each of the Seller and the Servicer hereby
covenants and agrees that it shall cause to be duly recorded in each applicable
jurisdiction, within forty-five (45) days of the Closing Date, amendments and/or
releases to mortgages that are effective as financing statements covering
as-extracted collateral as contemplated by the Release Agreement, in each case
in form and substance satisfactory to the Administrator.

IV-14



--------------------------------------------------------------------------------



 



EXHIBIT V
TERMINATION EVENTS
     Each of the following shall be a “Termination Event”:
     (a) (i) the Seller, ACI, any Originator, the Transferor or the Servicer
shall fail to perform or observe any term, covenant or agreement under the
Agreement or any other Transaction Document, and, except as otherwise provided
herein, such failure, solely to the extent capable of cure, shall continue for
30 days, (ii) the Seller or the Servicer shall fail to make when due any payment
or deposit to be made by it under the Agreement or any other Transaction
Document and such failure shall continue unremedied for one Business Day, or
(iii) Arch Sales shall resign as Servicer, and no successor Servicer reasonably
satisfactory to the Administrator shall have been appointed;
     (b) Arch Sales (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights pursuant to the Agreement that Arch
Sales (or such Affiliate) then has as Servicer;
     (c) any representation or warranty made or deemed made by the Seller, ACI,
any Originator, the Transferor or the Servicer (or any of their respective
officers) under or in connection with the Agreement or any other Transaction
Document, or any information or report delivered by the Seller, ACI, any
Originator, the Transferor or the Servicer pursuant to the Agreement or any
other Transaction Document, shall prove to have been incorrect or untrue when
made or deemed made or delivered, and shall remain incorrect or untrue for 10
Business Days;
     (d) the Seller or the Servicer shall fail to deliver the Information
Package pursuant to the Agreement, and such failure shall remain unremedied for
two Business Days;
     (e) the Agreement or any purchase or reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrator with respect to such Pool Assets
shall cease to be, a valid and enforceable first priority perfected security
interest, free and clear of any Adverse Claim;
     (f) the Seller, ACI, the Transferor or any Originator shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Seller,
ACI, the Transferor or any Originator seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted

V-1



--------------------------------------------------------------------------------



 



by it), either such proceeding shall remain undismissed or unstayed for a period
of 60 days, or any of the actions sought in such proceeding (including the entry
of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller, ACI, the Transferor or any Originator
shall take any corporate or organizational action to authorize any of the
actions set forth above in this paragraph;
     (g) (i) the (A) Default Ratio shall exceed 3% or (B) the Delinquency Ratio
shall exceed 6%, or (ii) the average for three consecutive calendar months of:
(A) the Default Ratio shall exceed 2%, (B) the Delinquency Ratio shall exceed 4%
or (C) the Dilution Ratio shall exceed 3%, or (iii) Days’ Sales Outstanding
shall exceed 48 days;
     (h) a Change in Control shall occur;
     (i) at any time (i) the sum of (A) the Aggregate Capital, plus the Adjusted
LC Participation Amount, plus (B) the Total Reserves exceeds (ii) the sum of
(A) the Net Receivables Pool Balance at such time, plus (B) the Purchasers’
Share of the amount of Collections then on deposit in the Lock-Box Accounts
(other than amounts set aside therein representing Discount and fees), and such
circumstance shall not have been cured within two Business Days;
     (j) ACI or any of its Subsidiaries (other than any Excluded Subsidiary)
shall fail to pay any principal of or premium or interest on any of its Debt
that is outstanding in a principal amount of at least $40,000,000 in the
aggregate when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement,
mortgage, indenture or instrument relating to such Debt (whether or not such
failure shall have been waived under the related agreement), (ii) any other
event shall occur or condition shall exist under any agreement, mortgage,
indenture or instrument relating to any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement, mortgage,
indenture or instrument (whether or not such failure shall have been waived
under the related agreement), if the effect of such event or condition is to
give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt, or (iii) any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case before the stated maturity thereof;
     (k) ACI shall fail to perform any of its obligations under the Performance
Guaranty;
     (l) (i) a contribution failure shall occur with respect to any Benefit Plan
sufficient to give rise to a lien on any of the assets of Seller, any
Originator, the Transferor, ACI or any ERISA Affiliate under Section 302(f) of
ERISA and such failure is not cured and any related lien released within 10 days
or (ii) either the Internal Revenue Service or the Pension Benefit Guaranty
Corporation shall have filed one or more notices of lien asserting a claim or
claims pursuant to the Internal Revenue Code, or ERISA, as applicable, against
the assets of (a) the

V-2



--------------------------------------------------------------------------------



 



Seller or (b) the Servicer, the Transferor, any Originator, ACI or any ERISA
Affiliate (other than the Seller) in an amount in excess of $250,000 and such
lien is not released within 10 days;
     (m) the Seller or ACI shall fail to (x) provide the Administrator and each
Purchaser Agent with at least ten days’ prior written notice of any replacement
or appointment of any director that is to serve as an Independent Director on
the Seller’s board of directors or (y) obtain the prior written consent of the
Administrator and each Purchaser Agent for any replacement or appointment of any
director that is to serve as an Independent Director on the Seller’s board of
directors and, in either case, such failure shall continue for ten days; or
     (n) Any Letter of Credit is drawn upon and, unless as a result of the LC
Bank’s failure to provide the notice required by Section 1.14(b), not fully
reimbursed pursuant to Section 1.14 (including, if applicable, with the proceeds
of any funding by any Purchaser) within two Business Days from the date of such
draw.

V-3